         Case 8-19-76270-ast          Doc 22     Filed 10/16/19        Entered 10/16/19 10:53:56


LOEB & LOEB LLP
Schuyler G. Carroll
Daniel B. Besikof
Noah Weingarten
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        dbesikof@loeb.com
        nweingarten@loeb.com

3URSRVHG&RXQVHOWRWKH'HEWRUV
DQG'HEWRUVLQ3RVVHVVLRQ

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


                                                        )      Chapter 11
                                                        )
                                                        )      Case No. 19-76260
                                                        )      Case No. 19-76263
In re:                                                  )      Case No. 19-76267
                                                        )      Case No. 19-76268
Absolut Facilities Management, LLC, et al.              )      Case No. 19-76269
                                                        )      Case No. 19-76270
                          Debtors.1                     )      Case No. 19-76271
                                                        )      Case No. 19-76272
                                                        )
                                                        )      (Jointly Administered)


                  SCHEDULE OF ASSETS AND LIABILITIES FOR
             ABSOLUT CENTER FOR NURSING AND REHABILITATION AT
                    ORCHARD PARK, LLC (CASE NO. 19-76270)




          1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).
         Case 8-19-76270-ast           Doc 22      Filed 10/16/19        Entered 10/16/19 10:53:56




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                          )     Chapter 11
                                                          )
                                                          )     Case No. 19-76260-ast
                                                          )     Case No. 19-76263-ast
In re:                                                    )     Case No. 19-76267-ast
                                                          )     Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.                )     Case No. 19-76269-ast
                                                          )     Case No. 19-76270-ast
                          Debtors. 1                      )     Case No. 19-76271-ast
                                                          )     Case No. 19-76272-ast
                                                          )
                                                          )     (Jointly Administered)
                                                          )

                 GLOBAL NOTES, METHODOLOGY AND SPECIFIC
             DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

                                                  Introduction

        Absolut Facilities Management, LLC and its affiliated debtors and debtors-in-possession
(collectively, the “Debtors”) with the assistance of their advisors, have filed their respective
Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs
(the “Statements,” and together with the Schedules, the “Schedules and Statements”) with
the United States Bankruptcy Court for the Eastern District of New York (the “Bankruptcy
Court”), pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”)
and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
       These Global Notes, Methodology, and Specific Disclosures Regarding the Debtors’
Schedules of Assets and Liabilities and Statement of Financial Affairs (the “Global Notes”)
pertain to, are incorporated by reference in, and comprise an integral part of each Debtor’s
Schedules and Statements. The Global Notes should be referred to, considered, and reviewed in
connection with any review of the Schedules and Statements.
        The Schedules and Statements do not purport to represent financial statements prepared
in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”),
nor are they intended to be fully reconciled with the financial statements of each Debtor (whether

1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center
for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for
Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three
Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).


18271345.1
233620-10001
       Case 8-19-76270-ast       Doc 22     Filed 10/16/19     Entered 10/16/19 10:53:56




publicly filed or otherwise). Additionally, the Schedules and Statements contain unaudited
information that is subject to further review and potential adjustment, and reflect the Debtors’
reasonable efforts to report the assets and liabilities of each Debtor on an unconsolidated basis.
       In preparing the Schedules and Statements, the Debtors relied upon information derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made reasonable efforts to ensure the accuracy and completeness of such financial
information, inadvertent errors or omissions, as well as the discovery of conflicting, revised, or
subsequent information, may cause a material change to the Schedules and Statements.
        The Debtors and their officers, employees, agents, attorneys, and financial advisors do not
guarantee or warrant the accuracy or completeness of the data that is provided in the Schedules
and Statements and shall not be liable for any loss or injury arising out of or caused in whole or
in part by the acts, omissions, whether negligent or otherwise, in procuring, compiling,
collecting, interpreting, reporting, communicating or delivering the information contained in the
Schedules and Statements. Except as expressly required by the Bankruptcy Code, the Debtors
and their officers, employees, agents, attorneys and financial advisors expressly do not undertake
any obligation to update, modify, revise, or re-categorize the information provided in the
Schedules and Statements or to notify any third party should the information be updated, modified,
revised, or re-categorized. The Debtors, on behalf of themselves, their officers, employees, agents
and advisors disclaim any liability to any third party arising out of or related to the information
contained in the Schedules and Statements and reserve all rights with respect thereto.
        The Schedules and Statements have been signed by an authorized representative of each
of the Debtors. In reviewing and signing the Schedules and Statements, this representative relied
upon the efforts, statements and representations of the Debtors’ other personnel and professionals.
The representative has not (and could not have) personally verified the accuracy of each such
statement and representation, including, for example and without limitation, statements and
representations concerning amounts owed to creditors and their addresses.
                          Global Notes and Overview of Methodology
 1. Reservation of Rights. Reasonable efforts have been made to prepare and file complete
    and accurate Schedules and Statements; however, inadvertent errors or omissions may exist.
    The Debtors reserve all rights to amend or supplement the Schedules and Statements from
    time to time, in all respects, as may be necessary or appropriate, including, without
    limitation, the right to amend the Schedules and Statements with respect to any claim
    (“Claim”) description, designation, or Debtor against which the Claim is asserted; dispute
    or otherwise assert offsets or defenses to any Claim reflected in the Schedules and
    Statements as to amount, liability, priority, status, or classification; subsequently designate
    any Claim as “disputed,” “contingent,” or “unliquidated;” or object to the extent, validity,
    enforceability, priority, or avoidability of any Claim. Any failure to designate a Claim in
    the Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
    constitute an admission by the Debtors that such Claim or amount is not “disputed,”
    “contingent,” or “unliquidated.” Listing a Claim does not constitute an admission of
    liability by the Debtor against which the Claim is listed or against any of the Debtors.
    Furthermore, nothing contained in the Schedules and Statements shall constitute a waiver
    of rights with respect to the Debtors’ chapter 11 cases, including, without limitation,
    issues involving Claims, substantive consolidation, defenses, equitable subordination,


18271345.1
233620-10001
       Case 8-19-76270-ast       Doc 22      Filed 10/16/19     Entered 10/16/19 10:53:56




      recharacterization, and/or causes of action arising under the provisions of chapter 5 of the
      Bankruptcy Code, and any other relevant non- bankruptcy laws to recover assets or avoid
      transfers. Any specific reservation of rights contained elsewhere in the Global Notes
      does not limit in any respect the general reservation of rights contained in this paragraph.
      Notwithstanding the foregoing, the Debtors shall not be required to update the Schedules
      and Statements.
      The listing in the Schedules or Statements (including, without limitation, Schedule
      A/B, Schedule E/F or Statement 4) by the Debtors of any obligation between a Debtor and
      another Debtor is a statement of what appears in the Debtors’ books and records and does
      not reflect any admission or conclusion of the Debtors regarding whether such amount would
      be allowed as a Claim or how such obligations may be classified and/or characterized in a
      plan of reorganization or by the Bankruptcy Court.
 2. Description of Cases and “as of” Information Date. On September 10, 2019 (the
    “Petition Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the
    Bankruptcy Code. The Debtors are operating their businesses and managing their properties
    as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
    On September 20, 2019, the Bankruptcy Court entered an order directing procedural
    consolidation and joint administration of the Debtors’ chapter 11 cases [Docket No. 48].
      The asset information provided in the Schedules and Statements, except as otherwise
      noted, represents the asset data of the Debtors as of September 10, 2019.
 3. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
    an inefficient use of estate assets for the Debtors to obtain current market valuations for
    all of their assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and
    Statements reflect net book values as of the close of business on September 10, 2019, in
    the Debtors’ books and records. Additionally, because the book values of certain assets,
    may materially differ from their fair market values, they may be listed as undetermined
    amounts as of the Petition Date. Furthermore, as applicable, assets that have fully
    depreciated or were expensed for accounting purposes may not appear in the Schedules
    and Statements if they have no net book value.
 4. Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
    characterize, classify, categorize, or designate certain Claims, assets, executory contracts,
    unexpired leases, and other items reported in the Schedules and Statements, the Debtors
    may, nevertheless, have improperly characterized, classified, categorized, designated, or
    omitted certain items due to, among other things, the complexity and size of the Debtors’
    businesses.     Accordingly, the Debtors reserve all of their rights to recharacterize,
    reclassify, recategorize, redesignate, add, or delete items reported in the Schedules and
    Statements at a later time as is necessary, to the extent appropriate or to the extent additional
    information becomes available, including, without limitation, whether contracts or leases
    listed herein were deemed executory or unexpired as of the Petition Date and remain
    executory and unexpired postpetition, whether claims are secured or unsecured or whether
    claims are entitled to priority or no priority.
 5. Real Property and Personal Property–Leased. In the ordinary course of their businesses,
    the Debtors leased real property and various articles of personal property, including,
    fixtures, and equipment, from certain third-party lessors. The Debtors have made

18271345.1
233620-10001
       Case 8-19-76270-ast       Doc 22     Filed 10/16/19    Entered 10/16/19 10:53:56




      reasonable efforts to list all such leases in the Schedules and Statements. The Debtors
      have made reasonable efforts to include lease obligations on Schedule D (secured debt) to
      the extent applicable and to the extent the lessor filed a UCC-1. However, nothing in the
      Schedules or Statements is or shall be construed as an admission or determination as to
      the legal status of any lease (including whether to assume and assign or reject such lease
      or whether it is a true lease or properly designated as a financing arrangement).
 6. Excluded Assets and Liabilities. The Debtors have sought to allocate liabilities between
    the prepetition and post-petition periods based on the information and research
    conducted in connection with the preparation of the Schedules and Statements. As
    additional information becomes available and further research is conducted, the allocation
    of liabilities between the prepetition and post-petition periods may change.
      The liabilities listed on the Schedules do not reflect any analysis of Claims under section
      503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their rights
      to dispute or challenge the validity of any asserted Claims under section 503(b)(9) of
      the Bankruptcy Code or the characterization of the structure of any such transaction
      or any document or instrument related to any creditor’s Claim.
      The Debtors have excluded certain categories of assets, tax accruals, and liabilities from
      the Schedules and Statements, including, without limitation, goodwill, accrued salaries,
      certain employee benefit accruals, and deferred gains. In addition, certain immaterial
      assets and liabilities may have been excluded.
      The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain
      outstanding Claims on a post-petition basis. Prepetition liabilities which have been paid
      post-petition have been excluded from the Schedules and Statements. To the extent the
      Debtors pay any of the claims listed in the Schedules and Statements pursuant to any orders
      entered by the Bankruptcy Court, the Debtors reserve all rights to amend and supplement
      the Schedules and Statements and take other action, such as filing claims objections, as is
      necessary and appropriate to avoid overpayment or duplicate payment for such liabilities.
 7. Insiders. Solely, for purposes of the Schedules and Statements, the Debtors define
    “insiders” to include the following: (a) directors; (b) equity holders holding 1% or more of
    the equity interest of the Debtor entities; and (c) relatives of any of the foregoing (to the
    extent known by the Debtors). Entities listed as “insiders” have been included for
    informational purposes and their inclusion shall not constitute an admission that those
    entities are insiders for purposes of section 101(31) of the Bankruptcy Code.
 8. Intercompany and Other Transactions. For certain reporting and internal accounting
    purposes, the Debtors record certain intercompany receivables and payables. Receivables
    and payables among the Debtors are reported as assets on Schedule A/B or liabilities on
    Schedule E/F part 2, as appropriate (collectively, the “Intercompany Claims”).
    Intercompany receivables reported on Schedule A/B 77 and Intercompany claims reported
    on Schedule E/F, part 2, are reported as of August 31, 2019. While the Debtors have used
    commercially reasonable efforts to ensure that the proper intercompany balance is attributed
    to each legal entity, the Debtors and their estates reserve all rights to amend the
    Intercompany Claims in the Schedules and Statements, including, without limitation, to
    change the characterization, classification, categorization or designation of such claims,
    including, but not limited to, the right to assert that any or all Intercompany Claims are, in

18271345.1
233620-10001
       Case 8-19-76270-ast       Doc 22      Filed 10/16/19     Entered 10/16/19 10:53:56




      fact, consolidated or otherwise properly assets or liabilities of a different Debtor entity.
      Although separate Schedules and Statements have been prepared and filed for each of the
      Debtors, certain of the information set forth in the Schedules and Statements has been
      prepared on a consolidated basis. As a result, the Schedules and Statements may not reflect
      all intercompany activity.
 9. Executory Contracts and Unexpired Leases. Although the Debtors made diligent
    attempts to attribute executory contracts and unexpired leases to their rightful Debtors,
    in certain instances, the Debtors may have inadvertently failed to do so due to the
    complexity and size of the Debtors’ businesses.
      Moreover, other than real property leases reported in Schedule A/B 55, the Debtors have
      not necessarily set forth executory contracts and unexpired leases as assets in the Schedules
      and Statements, even though these contracts and leases may have some value to the
      Debtors’ estates. The Debtors’ executory contracts and unexpired leases have been set forth
      in Schedule G.
 10. Materialman’s/Mechanic’s Liens. The assets listed in the Schedules and Statements are
     presented without consideration of any materialman’s or mechanic’s liens.
 11. Classifications. Listing a Claim or contract on (a) Schedule D as “secured,” (b) Schedule
     E/F part 1 as “priority,” (c) Schedule E/F part 2 as “unsecured,” or (d) Schedule G as
     “executory” or “unexpired,” does not constitute an admission by the Debtors of the
     legal rights of the Claimant, or a waiver of the Debtors’ rights to recharacterize or reclassify
     such Claims, or contracts or leases, to file claim objections in respect of same, or to exercise
     their rights to setoff against or other rights with respect to such Claims.
 12. Claims Description. Schedules D and E/F permit each Debtor to designate a Claim
     as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
     given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
     does not constitute an admission by that Debtor that such amount is not “disputed,”
     “contingent,” or “unliquidated,” or that such Claim is not subject to objection. Moreover,
     listing a Claim does not constitute an admission of liability by the Debtors.
 13. Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
     may not have listed all of their causes of action or potential causes of action against third-
     parties as assets in the Schedules and Statements, including, without limitation, causes of
     actions arising under the provisions of chapter 5 of the Bankruptcy Code and any other
     relevant non-bankruptcy laws to recover assets or avoid transfers. The Debtors reserve all
     of their rights with respect to any cause of action (including avoidance actions),
     controversy, right of setoff, cross-Claim, counter-Claim, or recoupment and any Claim on
     contracts or for breaches of duties imposed by law or in equity, demand, right, action,
     lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense,
     power, privilege, license, and franchise of any kind or character whatsoever, known,
     unknown, fixed or contingent, matured or unmatured, suspected or unsuspected,
     liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
     directly or derivatively, whether arising before, on, or after the Petition Date, in contract
     or in tort, in law, or in equity, or pursuant to any other theory of law (collectively,
     “Causes of Action”) they may have, and neither these Global Notes nor the Schedules and
     Statements shall be deemed a waiver of any Claims or Causes of Action or in any way

18271345.1
233620-10001
       Case 8-19-76270-ast       Doc 22     Filed 10/16/19     Entered 10/16/19 10:53:56




      prejudice or impair the assertion of such Claims or Causes of Action.
 14. Summary of Significant Reporting Policies. The following is a summary of significant
     reporting policies:
                 a.     Undetermined Amounts. The description of an amount
                        as “unknown,” “TBD” or “undetermined” is not
                        intended to reflect upon the materiality of such amount.

                 b.     Totals. All totals that are included in the Schedules and
                        Statements represent totals of all known amounts. To
                        the extent there are unknown or undetermined amounts,
                        the actual total may be different than the listed total.
                 c.     Liens. Property and equipment listed in the Schedules
                        and Statements are presented without consideration of any
                        liens that may attach (or have attached) to such
                        property and equipment.

 15. Estimates and Assumptions. Because of the timing of the filings, management was
     required to make certain estimates and assumptions that affected the reported amounts
     of these assets and liabilities. Actual amounts could differ from those estimates, perhaps
     materially.
 16. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.
 17. Intercompany. The listing in the Schedules or Statements (including, without limitation,
     Schedule A/B or Schedule E/F) by the Debtors of any obligation between a Debtor
     and another Debtor is a statement of what appears in the Debtors’ books and records and
     does not reflect any admission or conclusion of the Debtors regarding whether such amount
     would be allowed as a Claim or how such obligations may be classified and/or
     characterized in a plan of reorganization or by the Bankruptcy Court.
 18. Setoffs. The Debtors incur certain offsets and other similar rights during the ordinary course
     of business. Offsets in the ordinary course can result from various items, including, without
     limitation, intercompany transactions, pricing discrepancies, returns, refunds, warranties,
     debit memos, credits, and other disputes between the Debtors and their suppliers and/or
     customers. These offsets and other similar rights are consistent with the ordinary course
     of business in the Debtors’ industry and are not tracked separately. Therefore, although
     such offsets and other similar rights may have been accounted for when certain amounts
     were included in the Schedules, offsets are not independently accounted for, and as such,
     are or may be excluded from the Debtors’ Schedules and Statements.
 19. Resident Names and Addresses. Resident and guardian names and addresses have been
     removed from the entries listed on the Schedules and Statements and have been replaced
     with reference to a unique resident number. Such redacted information is available upon
     entry of an order by the Bankruptcy Court authorizing the production of such redacted
     information.
 20. Global Notes Control. If the Schedules and Statements differ from these Global Notes,
     the Global Notes shall control.


18271345.1
233620-10001
       Case 8-19-76270-ast       Doc 22     Filed 10/16/19     Entered 10/16/19 10:53:56




                   Specific Disclosures with Respect to the Debtors’ Schedules
 Schedule A/B. All values set forth in Schedule A/B reflect the book value of the Debtors’ assets
 as of September 10, 2019, unless otherwise noted below. Other than real property leases
 reported on Schedule A/B 55, the Debtors have not included leases and contracts on Schedule
 A/B. Leases and contracts are listed on Schedule G.

          Schedule A/B 3. Cash values held in financial accounts are listed on Schedule A/B 3
          as of September 10, 2019. Details with respect to the Debtors’ cash management
          system and bank accounts are provided in the Debtors’ Emergency Motion for Interim
          and Final Orders (I) Authorizing the Debtors to (A) Continue Using their Cash
          Management System and (B) Maintain Existing Bank Accounts and Business Forms;
          (II) Waiving Certain Deposit Guidelines; and (III) Granting Related Relief [Docket No.
          11] (the “Cash Management Motion”).
          Schedule A/B 11. Accounts receivable do not include intercompany receivables.
          Intercompany receivables are reported on Schedule A/B 77.
          Schedule A/B 15. Ownership interests in subsidiaries have been listed in Schedules
          A/B 15 as an undetermined amount because the fair market value of such ownership
          is dependent on numerous variables and factors and likely differs significantly from
          their net book value.
          Schedule A/B 55. The Debtors do not own any real property. The Debtors have also
          listed their real property leases in Schedule A/B 55, along with the Debtors leasehold
          improvements, if any.
          Schedule A/B 63. The Debtors maintain a resident database/list. The amount is listed
          as undetermined because the fair market value of such ownership cannot be
          determined.
          Schedule A/B 74 & 75. In the ordinary course of their businesses, the Debtors may have
          accrued, or may subsequently accrue, certain rights to counter-Claims, setoffs, refunds,
          or warranty Claims. Additionally, certain of the Debtors may be a party to pending
          litigation in which the Debtors have asserted, or may assert, Claims as a plaintiff or
          counter-Claims as a defendant. Because such Claims are unknown to the Debtors and
          not quantifiable as of the Petition Date, they are not listed on Schedule A/B 74 or 75.
          The Debtors’ failure to list any contingent and/or unliquidated claim held by the
          Debtors in response to these questions shall not constitute a waiver, release,
          relinquishment, or forfeiture of such claim.
 Schedule D. The Claims listed on Schedule D arose or were incurred on various dates;
 a determination of the date upon which each Claim arose or was incurred would be
 unduly burdensome and cost prohibitive. Accordingly, not all such dates are included. All
 Claims listed on Schedule D, however, appear to have been incurred before the Petition Date.
 Reference to the applicable loan agreements and related documents is necessary for a complete
 description of the collateral and the nature, extent, and priority of liens. Nothing in the
 Global Notes or the Schedules and Statements shall be deemed a modification or
 interpretation of the terms of such agreements. Except as specifically stated on Schedule D,

18271345.1
233620-10001
       Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56




 real property lessors, utility companies, and other parties that may hold security deposits
 have not been listed on Schedule D. Nothing herein shall be construed as an admission by the
 Debtors of the legal rights of the Claimant or a waiver of the Debtors’ rights to recharacterize
 or reclassify such Claim or contract, including by filing a claim objection or adversary
 proceeding in respect of same.
 Moreover, the Debtors have not included on Schedule D parties that may believe their Claims
 are secured through setoff rights, letters of credit, surety bonds, or inchoate statutory lien rights.
 Schedule E/F part 2. The Debtors have used reasonable efforts to report all general unsecured
 Claims against the Debtors on Schedule E/F part 2, based upon the Debtors’ books and records
 as of the Petition Date.
 Determining the date upon which each Claim on Schedule E/F part 2 was incurred or arose
 would be unduly burdensome and cost prohibitive and, therefore, the Debtors do not list a
 date for each Claim listed on Schedule E/F part 2. Furthermore, claims listed on Schedule E/F
 part 2 may have been aggregated by unique creditor name and remit to address and may include
 several dates of incurrence for the aggregate balance listed.
 Schedule E/F part 2 contains information regarding pending litigation involving the Debtors.
 The dollar amount of potential Claims associated with any such pending litigation is listed as
 “undetermined” and marked as contingent, unliquidated, and disputed in the Schedules
 and Statements. Some of the litigation Claims listed on Schedule E/F may be subject to
 subordination pursuant to section 510 of the Bankruptcy Code. Schedule E/F part 2 may also
 include potential or threatened litigation claims. Any information contained in Schedule E/F
 part 2 with respect to such potential litigation shall not be a binding representation of the
 Debtors’ liabilities with respect to any of the potential suits and proceedings included therein.
 The Debtors expressly incorporate by reference into Schedule E/F part 2 all parties to pending
 litigation listed in the Debtors’ Statements 7, as contingent, unliquidated, and disputed claims,
 to the extent not already listed on Schedule E/F part 2.
 Schedule E/F part 2 reflects the prepetition amounts owing to counterparties to executory
 contracts and unexpired leases.     Such prepetition amounts, however, may be paid in
 connection with the assumption, or assumption and assignment, of executory contracts or
 unexpired leases. Additionally, Schedule E/F part 2 does not include potential rejection
 damage Claims, if any, of the counterparties to executory contracts and unexpired leases that
 may be rejected.
 Schedule G. Certain information, such as the contact information of the counter-party, may
 not be included where such information could not be obtained using the Debtors’ reasonable
 efforts. Listing or omitting a contract or agreement on Schedule G does not constitute an
 admission that such contract or agreement is or is not an executory contract or unexpired lease,
 was in effect on the Petition Date, or is valid or enforceable. Certain of the leases and contracts
 listed on Schedule G may contain certain renewal options, guarantees of payment,
 indemnifications, options to purchase, rights of first refusal, and other miscellaneous rights.
 Such rights, powers, duties, and obligations are not set forth separately on Schedule G.
 Certain confidentiality and non-disclosure agreements may not be listed on Schedule
 G.



18271345.1
233620-10001
       Case 8-19-76270-ast       Doc 22     Filed 10/16/19     Entered 10/16/19 10:53:56




 Certain of the contracts and agreements listed on Schedule G may consist of several parts,
 including, purchase orders, amendments, restatements, waivers, letters, and other documents
 that may not be listed on Schedule G or that may be listed as a single entry. In some cases, the
 same supplier or provider may appear multiple times on Schedule G. This multiple listing is
 intended to reflect distinct agreements between the applicable Debtor and such supplier or
 provider. The Debtors expressly reserve their rights to challenge whether such related
 materials constitute an executory contract, a single contract or agreement, or multiple, severable
 or separate contracts.
 The contracts, agreements, and leases listed on Schedule G may have expired, have been
 terminated or may have been modified, amended, or supplemented from time to time by
 various amendments, restatements, waivers, estoppel certificates, letters, memoranda and
 other documents, instruments, and agreements that may not be listed therein despite the
 Debtors’ use of reasonable efforts to identify such documents. Further, unless otherwise
 specified on Schedule G, each executory contract or unexpired lease listed thereon shall
 include all exhibits, schedules, riders, modifications, declarations, amendments, supplements,
 attachments, restatements, or other agreements made directly or indirectly by any agreement,
 instrument, or other document that in any manner affects such executory contract or unexpired
 lease, without respect to whether such agreement, instrument, or other document is listed
 thereon.
 In addition, the Debtors may have entered into various other types of agreements in the ordinary
 course of their businesses, such as subordination, nondisturbance, and attornment agreements,
 supplemental agreements, settlement agreements, amendments/letter agreements, title
 agreements and confidentiality agreements. Such documents may not be set forth on Schedule
 G. Certain of the executory agreements may not have been memorialized and could be subject
 to dispute. Executory agreements that are oral in nature have not been included on the Schedule
 G.
 Schedule H. For purposes of Schedule H, the Debtors that are either the principal obligors
 or guarantors under the prepetition debt facilities are listed as Co-Debtors on Schedule H.
 The Debtors may not have identified certain guarantees associated with the Debtors’ executory
 contracts, unexpired leases, secured financings, debt instruments, and other such agreements.
 In the ordinary course of their businesses, the Debtors may be involved in pending or threatened
 litigation. These matters may involve multiple plaintiffs and defendants, some or all of whom
 may assert cross-Claims and counter-Claims against other parties. Because the Debtors have
 treated all such Claims as contingent, disputed, or unliquidated, such Claims have not been
 set forth individually on Schedule H. Litigation matters can be found on each Debtor’s
 Schedule E/F part 2 and Statement 7, as applicable.
                  Specific Disclosures with Respect to the Debtors’ Statements
 Statement 3. Statement 3 includes any disbursement or other transfer made by the Debtors
 within 90 days before the Petition Date except for those made to insiders (which payments
 appear in response to Statement question 4), employees, and bankruptcy professionals (which
 payments appear in Statement 11 and include any retainers paid to bankruptcy professionals).
 The amounts listed in Statement 3 reflect the Debtors’ disbursements netted against any check
 level detail; thus, to the extent a disbursement was made to pay for multiple invoices, only
 one entry has been listed on Statement 3.

18271345.1
233620-10001
       Case 8-19-76270-ast       Doc 22     Filed 10/16/19     Entered 10/16/19 10:53:56




 Statement 4. Statement 4 accounts for a respective Debtor’s intercompany transactions, as
 well as other transfers to insiders as applicable. With respect to individuals, the amounts listed
 reflect the universe of payments and transfers to such individuals including compensation,
 bonus (if any), expense reimbursement, relocation reimbursement, and/or severance.
 Amounts paid on behalf of such employee for certain life and disability coverage, which
 coverage is provided to all of the Debtors’ employees, has not been included.
 Statement 5.    Statement 5 excludes goods returned in the ordinary course of
 business.
 Statement 7. Any information contained in Statement 7 shall not be a binding representation
 of the Debtors’ liabilities with respect to any of the suits and proceedings identified therein.
 Statement 10. The Debtors occasionally incur losses for a variety of reasons, including theft
 and property damage. The Debtors, however, may not have records of all such losses if
 such losses do not have a material impact on the Debtors’ businesses or are not reported for
 insurance purposes.
 Statement 11. Out of an abundance of caution, the Debtors have included payments to all
 professionals who have rendered any advice related the Debtors’ bankruptcy proceedings
 in Statement 11. However, it is possible that the disclosed fees also relate to other, non-
 bankruptcy related services, and may include services rendered to other parties.
 Statement 26d. The Debtors have provided financial statements in the ordinary course of their
 businesses to numerous financial institutions, creditors, and other parties within two years
 immediately before the Petition Date. Considering the number of such recipients and the
 possibility that such information may have been shared with parties without the Debtors’
 knowledge or consent or subject to confidentiality agreements, the Debtors have not disclosed
 any parties that may have received such financial statements for the purposes of Statement
 26d.
 Statement 30. Unless otherwise indicated in a Debtor’s specific response to Statement 30,
 the Debtors have included a comprehensive response to Statement 30 in Statement 4.




18271345.1
233620-10001
                          Case 8-19-76270-ast                                    Doc 22                Filed 10/16/19                         Entered 10/16/19 10:53:56


 Fill in this information to identify the case:

 Debtor name            Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NEW YORK

 Case number (if known)               19-76270
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        7,794,076.12

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        7,794,076.12


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        6,520,890.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $        1,090,065.54

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        9,641,640.01


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         17,252,595.55




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                      Case 8-19-76270-ast                            Doc 22   Filed 10/16/19      Entered 10/16/19 10:53:56


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76270
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $350.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     CFG Depository Accounts                                   Gov't - Checking              1738                                             $0.00




           3.2.     CFG Depository Accounts                                   Non-Gov't - Checking          1746                                             $0.00



                                                                              Depository - Corporate
           3.3.     M&T Bank                                                  Checking                      5731                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $350.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                      Case 8-19-76270-ast                            Doc 22   Filed 10/16/19            Entered 10/16/19 10:53:56


 Debtor           Absolut Center for Nursing and Rehabilitation at                                 Case number (If known) 19-76270
                  Orchard Park, LLC
                  Name




           7.1.     6060 Armor Road, LLC - Security Deposit with the Landlord                                                                 $349,447.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                               $349,447.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                            5,029,071.52     -                        1,195,637.79 =....                   $3,833,433.73
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                             $3,833,433.73
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last            Net book value of         Valuation method used    Current value of
                                                      physical inventory          debtor's interest         for current value        debtor's interest
                                                                                  (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Food, together with
           Orchard Brooke                             8/31/19                               $6,281.81       Recent cost                          $6,281.81




 23.       Total of Part 5.                                                                                                                  $6,281.81
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                      Case 8-19-76270-ast                            Doc 22   Filed 10/16/19         Entered 10/16/19 10:53:56


 Debtor         Absolut Center for Nursing and Rehabilitation at                               Case number (If known) 19-76270
                Orchard Park, LLC
                Name


               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value         Unknown Valuation method                 Book               Current Value                       Unknown

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                 Net book value of       Valuation method used     Current value of
                                                                               debtor's interest       for current value         debtor's interest
                                                                               (Where available)

 39.       Office furniture
           See Schedule A/B: Part 7, Questions 39-45
           Attachment                                                                 $835,765.68      Book                               $835,765.68



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $835,765.68
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                      Case 8-19-76270-ast                            Doc 22   Filed 10/16/19       Entered 10/16/19 10:53:56


 Debtor         Absolut Center for Nursing and Rehabilitation at                               Case number (If known) 19-76270
                Orchard Park, LLC
                Name



        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and           Net book value of       Valuation method used     Current value of
            property                                      extent of            debtor's interest       for current value         debtor's interest
            Include street address or other               debtor's interest    (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 6060 Armor Road,
                     Orchard Park, New
                     York                                 Leasehold                     Unknown                                               Unknown




 56.        Total of Part 9.                                                                                                                     $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                                Net book value of       Valuation method used      Current value of
                                                                               debtor's interest       for current value          debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Patient List                                                                Unknown        Book                                   Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Goodwill                                                                    Unknown        Book                                   Unknown



 66.        Total of Part 10.                                                                                                                    $0.00
            Add lines 60 through 65. Copy the total to line 89.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                      Case 8-19-76270-ast                            Doc 22   Filed 10/16/19      Entered 10/16/19 10:53:56


 Debtor         Absolut Center for Nursing and Rehabilitation at                             Case number (If known) 19-76270
                Orchard Park, LLC
                Name



 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Insurance (25 Resident Claims) Denials/Appeals
            Private Pay (160 Resident Claims) Attorney
            Referrals/Negotiations with Families/Collection Agency
            Medicaid (3 Resident Claims) Denials/Appeals                                                                              $2,596,383.85
            Nature of claim         See Attached Schedule A/B,
                                    Q74
            Amount requested                     $2,596,383.85



            6060 Armor Road, LLC                                                                                                           Unknown
            Nature of claim                    Causes of action including,
                                               breath of contract, tort
            Amount requested                                         $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims
            Pending Medicaid (18 Resident Claims) Attorney
            Referral
            NYS Dept of Health - Staff training expense
            reimbursement                                                                                                               $172,414.05
            Nature of claim         See Attached Schedule A/B,
                                    Q75
            Amount requested                       $172,414.05


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                      Case 8-19-76270-ast                            Doc 22   Filed 10/16/19      Entered 10/16/19 10:53:56


 Debtor         Absolut Center for Nursing and Rehabilitation at                             Case number (If known) 19-76270
                Orchard Park, LLC
                Name



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                   $2,768,797.90
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                        Case 8-19-76270-ast                            Doc 22             Filed 10/16/19                    Entered 10/16/19 10:53:56


 Debtor          Absolut Center for Nursing and Rehabilitation at                                                    Case number (If known) 19-76270
                 Orchard Park, LLC
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $350.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $349,447.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $3,833,433.73

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $6,281.81

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $835,765.68

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $2,768,797.90

 91. Total. Add lines 80 through 90 for each column                                                         $7,794,076.12            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $7,794,076.12




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
(1) wound surf alt pres matt                               $668.36            Book                         $668.36
(10) Acer Chromebooks                                      $334.31            Book                         $334.31
(10) SafeSide Fall Mats                                    $281.65            Book                         $281.65
(10) Task Chairs                                           $745.36            Book                         $745.36
(10)Equagel Cntur/Blnce Cushns                               $0.00            Book                            $0.00
(10)Finger Tip Pulse Oximeters                              $54.89            Book                          $54.89
(11) Isolation Door Caddys                                   $0.00            Book                            $0.00
(12) Padded U Slings w/Hd Supp                             $741.15            Book                         $741.15
(12) Wireless Access Pts/Cbles                             $110.35            Book                         $110.35
(15) Divided slings                                        $883.70            Book                         $883.70
(15) Overbed Tables                                        $530.16            Book                         $530.16
(16) Double Tier Lockers                                   $611.13            Book                         $611.13
(19) Gel Cushions/Overlays                                   $0.00            Book                            $0.00
(2) 12 Bushel Poly Trucks                                  $315.18            Book                         $315.18
(2) 12 Bushel Poly Trucks                                  $316.62            Book                         $316.62
(2) 18-cu Refrigerator                                     $605.08            Book                         $605.08
(2) 3 Position Recliners                                   $443.20            Book                         $443.20
(2) 32" Televisons-Res Rooms                                 $0.00            Book                            $0.00
(2) 3-position Recliners                                   $167.73            Book                         $167.73
(2) 48" TV w/Mounts-Lounges                                $121.45            Book                         $121.45
(2) 5L Concentrators                                       $491.35            Book                         $491.35
(2) 6x12 Carpet Runners                                      $0.00            Book                            $0.00
(2) 9.7in iPad                                             $378.47            Book                         $378.47
(2) Bariatric Beds                                       $2,416.33            Book                       $2,416.33
(2) Camera systems/Hard drives                             $131.36            Book                         $131.36
(2) Concentrators                                          $749.97            Book                         $749.97
(2) Handpunch Timeclocks                                   $342.56            Book                         $342.56
(2) Heated Plate Dispensers                              $3,053.28            Book                       $3,053.28
(2) HM Doors-Dementia Unit                               $1,548.45            Book                       $1,548.45
(2) Hoover Upright Vacuum                                  $369.32            Book                         $369.32


                                                      1 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
(2) Hoover Upright Vacuum                                  $369.32            Book                         $369.32
(2) HP Mobile Thin Client                                $1,050.58            Book                       $1,050.58
(2) HP Thin Clients w/ Monitors                            $139.39            Book                         $139.39
(2) HP Thin Clients/ (1) Monitor                           $316.15            Book                         $316.15
(2) HP ThinClient                                          $274.56            Book                         $274.56
(2) Invacare Patient Lifts                               $1,384.42            Book                       $1,384.42
(2) LED Monitors-Inlighten                                 $136.07            Book                         $136.07
(2) Mag Locks/Keypads                                    $1,617.65            Book                       $1,617.65
(2) Mini Fridge/(1)tall fridge                             $442.50            Book                         $442.50
(2) Oxygen Concentrators                                 $1,421.87            Book                       $1,421.87
(2) Patient lift w/ Trns sling                           $2,569.07            Book                       $2,569.07
(2) Portable Dehumidifiers                                  $39.96            Book                          $39.96
(2) Queen Anne Camelback Sofas                             $801.50            Book                         $801.50
(2) Reclining Shower Chairs                                $692.78            Book                         $692.78
(2) Rexx Electric Beds                                   $1,129.46            Book                       $1,129.46
(2) Rexx Electric Low Beds                               $1,109.28            Book                       $1,109.28
(2) Rexx Electric Low Beds                               $1,120.66            Book                       $1,120.66
(2) Riccar Vibrance Vacuums                                $475.75            Book                         $475.75
(2) Scoot Chairs                                           $874.76            Book                         $874.76
(2) Scoot Chairs                                         $1,457.93            Book                       $1,457.93
(2) Shampoo faucets w/fittings                             $474.16            Book                         $474.16
(2) Sit to Stand Lifts                                   $3,307.37            Book                       $3,307.37
(2) Sure Temp Thermometers                                 $278.33            Book                         $278.33
(2) Utility Carts                                          $794.15            Book                         $794.15
(2) Wheelchair Platform Scales                           $2,003.27            Book                       $2,003.27
(2) Wnd Vac Machines                                       $340.93            Book                         $340.93
(2) Wound Surface Mattresses                             $1,323.03            Book                       $1,323.03
(2) Xtra Wide 3-pos Recliners                              $418.31            Book                         $418.31
(2)Am Standard Cadet 3 Toilets                             $330.09            Book                         $330.09
(2)Wound Surf Alt Pres Mattrss                           $1,323.03            Book                       $1,323.03


                                                      2 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
(20) 16" LCD TVs w/wall mounts                               $0.00            Book                            $0.00
(20) Bedspreads                                            $525.27            Book                         $525.27
(20) Bedspreads                                            $525.27            Book                         $525.27
(20) Overbed Tables                                        $716.18            Book                         $716.18
(20) Overbed Tables                                        $751.28            Book                         $751.28
(3) 22" Tracer IV Wheelchairs                                $0.00            Book                            $0.00
(3) 3-Position Recliners                                   $546.99            Book                         $546.99
(3) 6'x12' Carpet Runners                                  $133.03            Book                         $133.03
(3) 6x12 Entrance Mats                                       $0.00            Book                            $0.00
(3) Acer Chromebooks-PCC                                   $149.54            Book                         $149.54
(3) Bread Pan Racks                                        $311.55            Book                         $311.55
(3) Concentrators                                          $526.43            Book                         $526.43
(3) Concentrators                                          $526.43            Book                         $526.43
(3) Deluxe Suction Machines                                $324.35            Book                         $324.35
(3) E-Max ROI Matresses                                     $47.75            Book                          $47.75
(3) High Speed Laser Fax                                     $0.00            Book                            $0.00
(3) Lift Mast Assemblies                                     $0.00            Book                            $0.00
(3) Lumex 3-position Recliners                             $444.60            Book                         $444.60
(3) Mattresses                                             $335.41            Book                         $335.41
(3) Mattresses                                             $467.64            Book                         $467.64
(3) Sit to Stand Slings                                    $164.05            Book                         $164.05
(3) SureTemp Thermometers                                   $87.58            Book                          $87.58
(3) Utility Carts                                        $1,187.22            Book                       $1,187.22
(3) Vodavi 3011-71 Phones                                   $79.94            Book                          $79.94
(3) Vodavi Phones                                           $58.08            Book                          $58.08
(3) Vodavi Telephones                                        $0.00            Book                            $0.00
(3) Vodavi Telephones                                      $285.47            Book                         $285.47
(3)17.6cf Freezer/Refrigerator                             $886.42            Book                         $886.42
(33) Body/Leg Slings                                     $1,000.71            Book                       $1,000.71
(4) 32" Televisions                                        $246.65            Book                         $246.65


                                                      3 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
(4) 3-Shelf Low boy carts                                  $428.33            Book                         $428.33
(4) Alt Pressure Mattresses                              $2,134.01            Book                       $2,134.01
(4) Alt Pressure Mattresses                              $2,134.01            Book                       $2,134.01
(4) Bariatric/Gel/Air Cushions                               $0.00            Book                            $0.00
(4) BEDSIDE CABINETS                                       $322.12            Book                         $322.12
(4) Electric Rexx Beds                                   $3,324.09            Book                       $3,324.09
(4) Full Electric Low Beds                               $2,953.87            Book                       $2,953.87
(4) Gerichair Gel Overlays                                   $0.00            Book                            $0.00
(4) iPads/Otterbx/Sftwr-Dementia Unit                      $315.65            Book                         $315.65
(4) Logan Office Chairs                                    $593.82            Book                         $593.82
(4) Pelsis Aura Black Flylight                             $456.75            Book                         $456.75
(4) Rexx Electric Beds                                   $2,576.51            Book                       $2,576.51
(4) Rexx Electric Beds                                   $3,346.18            Book                       $3,346.18
(4) Rexx Electric Low Beds                               $2,852.62            Book                       $2,852.62
(4) T Gel Cushions                                           $0.00            Book                            $0.00
(4) ThermoScan Thermometers                                $350.35            Book                         $350.35
(4) Tracer EX Wheelchairs                                   $64.71            Book                          $64.71
(4) Tracer EX Wheelchairs                                  $552.68            Book                         $552.68
(4) Tracer EX/IV Wheelchairs                                 $0.00            Book                            $0.00
(4) Vodavi 8-btn LCD Phones                                $424.12            Book                         $424.12
(4) Vodavi 8btn Phones                                       $0.00            Book                            $0.00
(4) Vodavi 8btn/CV Telephones                                $0.00            Book                            $0.00
(4) Vodavi Telephones                                        $0.00            Book                            $0.00
(4) Vodavi Telephones                                       $65.21            Book                          $65.21
(4) Wheelchairs                                              $0.00            Book                            $0.00
(4)Bariatric Shuttle Wheelchrs                               $0.00            Book                            $0.00
(4)Tracer EX wheelchairs                                     $0.00            Book                            $0.00
(5) 5L Concentrators                                       $877.39            Book                         $877.39
(5) 6x12' Carpet Runners                                   $221.70            Book                         $221.70
(5) E-max ROI Mattresses                                     $0.00            Book                            $0.00


                                                      4 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
(5) Hydraulic Door Closers                                 $447.78            Book                         $447.78
(5) Mattresses                                             $443.04            Book                         $443.04
(5) Mattresses                                             $618.06            Book                         $618.06
(5) Mattresses                                             $618.60            Book                         $618.60
(5) Mattresses                                             $618.89            Book                         $618.89
(5) Mattresses                                             $619.43            Book                         $619.43
(5) Mattresses                                             $623.39            Book                         $623.39
(5) Mattresses                                             $637.73            Book                         $637.73
(5) Mattresses                                             $801.72            Book                         $801.72
(5) Mattresses                                             $878.51            Book                         $878.51
(5) Mattresses                                             $885.29            Book                         $885.29
(5) Mattresses                                           $1,088.14            Book                       $1,088.14
(5) Mattresses                                           $1,088.14            Book                       $1,088.14
(5) Mattresses                                           $1,090.79            Book                       $1,090.79
(5) Pneumatic Stools                                         $0.00            Book                            $0.00
(5) Revolving Pneumatic Stools                               $0.00            Book                            $0.00
(5) Rexx Electric Low Beds                               $2,308.00            Book                       $2,308.00
(5) Vodavi Phones                                            $0.00            Book                            $0.00
(5) Windows-Installation/Hdwe                            $1,538.63            Book                       $1,538.63
(50) Surge Suppressors                                       $0.00            Book                            $0.00
(6) Balance/Contour Cushions                                 $0.00            Book                            $0.00
(6) File Cabinets                                        $1,495.31            Book                       $1,495.31
(6) HON Task Chairs                                        $194.30            Book                         $194.30
(6) Landing Strip Floor Mats                               $100.25            Book                         $100.25
(6) Landing Strip Floor Mats                               $101.18            Book                         $101.18
(6) Leather Club Chairs                                  $1,153.74            Book                       $1,153.74
(6) Time Clocks                                              $0.00            Book                            $0.00
(6) Tracer EX/IV Wheelchairs                                 $0.00            Book                            $0.00
(6) Vodavi Phones                                          $249.85            Book                         $249.85
(7) Equagel Balance Cushions                                 $0.00            Book                            $0.00


                                                      5 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
(7) Gel Cushions                                             $0.00            Book                            $0.00
(7) HP Monitors                                            $321.67            Book                         $321.67
(7) HP Thin Clients                                        $934.33            Book                         $934.33
(8) 4' T8 Light Fixtures                                   $443.63            Book                         $443.63
(8) Divided Leg Slings                                     $337.66            Book                         $337.66
(8) Fallshield Floor Mats                                  $376.27            Book                         $376.27
(8) Gel Cushions                                             $0.00            Book                            $0.00
(8) Landing Strip Floor Mats                                 $0.00            Book                            $0.00
(8) Mattresses                                             $982.61            Book                         $982.61
(8) Mesh Body Slings                                       $576.77            Book                         $576.77
(8) Sliver Sport Wheelchairs                               $409.93            Book                         $409.93
(8) Tracer EX Wheelchairs                                  $125.17            Book                         $125.17
(8) Tracer EX Wheelchairs                                  $125.17            Book                         $125.17
(8) Tracer EX Wheelchairs                                  $151.27            Book                         $151.27
(8) Tracer EX Wheelchairs                                  $762.33            Book                         $762.33
(8)Low Air/Alt Pres Mattresses                           $2,245.88            Book                       $2,245.88
(9) ROHO/T-Gel Wheelchair Cushions                       $1,184.53            Book                       $1,184.53
(9) Tables for Activity room                               $810.39            Book                         $810.39
(9) Wireless Access Pnts-Rehab                               $0.00            Book                            $0.00
10 Mattresses                                              $505.28            Book                         $505.28
10 WC Cushions-ROHO/Gel/Pommel                               $0.00            Book                            $0.00
10L Oxygen Concentrator                                  $1,212.37            Book                       $1,212.37
12 Smoke detectors                                           $0.00            Book                            $0.00
12 task chairs                                             $319.43            Book                         $319.43
14 Nebulizers                                                $0.00            Book                            $0.00
16", 18" 20" W/Chairs/Legrests                               $0.00            Book                            $0.00
17cu Refrigerator for Nursing                                $0.00            Book                            $0.00
2 3-Position Recliners                                     $244.94            Book                         $244.94
2 Dyson Vacuums                                              $0.00            Book                            $0.00
2 Industrial Fans-Dietary                                  $308.30            Book                         $308.30


                                                      6 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
2 LCD TVs                                                    $0.00            Book                            $0.00
2 Lift Mast Assemblies                                       $0.00            Book                            $0.00
2 Low Air Loss Mattress Sys                                  $0.00            Book                            $0.00
2 Merry Walkers                                              $0.00            Book                            $0.00
2 Negative Pressure Wound Vacs                           $2,962.73            Book                       $2,962.73
2 Televisions                                                $0.00            Book                            $0.00
2 Tracer EX/2 Tracer IV HD W/C                               $0.00            Book                            $0.00
2 Vibrance Premium Vacuums                                  $61.17            Book                          $61.17
2 Vibrance Vacumms                                         $203.90            Book                         $203.90
2 Vibrance Vacuums                                         $475.75            Book                         $475.75
20 - TVs/wall mounts                                         $0.00            Book                            $0.00
20bu Poly Truck                                             $53.39            Book                          $53.39
23gl Mobile Step-on Containers                               $0.00            Book                            $0.00
29 Smoke Detectors                                         $543.49            Book                         $543.49
2sided/Entrance Facility Signs                           $1,458.83            Book                       $1,458.83
3 Bariatric Beds w/Mattress                              $1,623.09            Book                       $1,623.09
3 Dehumidifers                                               $0.00            Book                            $0.00
3 EMAX ROI MATTRESSES                                        $0.00            Book                            $0.00
3 E-Max ROI Mattresses                                      $49.82            Book                          $49.82
3 High Security Cleaning Carts                             $215.65            Book                         $215.65
3 Low air loss Mattresses                                  $342.38            Book                         $342.38
3 Low Boy Carts Nursing Dept                               $433.91            Book                         $433.91
3 Make-Up Air Units                                    $38,888.50             Book                     $38,888.50
3 Mattresses                                                 $0.00            Book                            $0.00
3 Mattresses                                               $161.57            Book                         $161.57
3 Mattresses                                               $161.61            Book                         $161.61
3 Royal Upright Vacuums                                      $0.00            Book                            $0.00
3 Tracer Wheelchairs                                         $0.00            Book                            $0.00
3 Wheelchairs w/Elevatng lgrst                               $0.00            Book                            $0.00
30 X 18 Worktable                                          $396.62            Book                         $396.62


                                                      7 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
32 gal Swingline receptacles                                 $0.00            Book                            $0.00
36" 6-Burner Griddle                                     $6,052.26            Book                       $6,052.26
3-shlv/bussing carts/pan racks                              $39.07            Book                          $39.07
3-Stage Snowblower                                         $988.86            Book                         $988.86
4 18" Tracer EX Wheelchairs                                  $0.00            Book                            $0.00
4 Concentrators                                              $0.00            Book                            $0.00
4 Dyson Vacuums                                              $0.00            Book                            $0.00
4 Heat Exchanges                                             $0.00            Book                            $0.00
4 Mattresses                                                $77.04            Book                          $77.04
4 Trace EX wheelchairs w/Lgrst                               $0.00            Book                            $0.00
4 Wheelchairs                                                $0.00            Book                            $0.00
4 Wheelchairs                                                $0.00            Book                            $0.00
4 Wheelchairs                                                $0.00            Book                            $0.00
4 Wheelchairs w/Arm & Legrests                               $0.00            Book                            $0.00
40 Gallon Hot Water Tank                                 $1,344.96            Book                       $1,344.96
48" TV/Wallmount/(2) Dvd players                           $151.84            Book                         $151.84
4-Well Hot Food Steam Table                              $1,918.35            Book                       $1,918.35
5 Bariatric Beds                                         $4,245.42            Book                       $4,245.42
5 mattresses                                                 $0.00            Book                            $0.00
5 Mattresses                                               $291.94            Book                         $291.94
5 Mattresses                                               $292.02            Book                         $292.02
5 Mattresses                                               $442.28            Book                         $442.28
5 Mattresses                                               $442.46            Book                         $442.46
5 Mattresses                                               $688.43            Book                         $688.43
5 Responslink Bse Units/Pendts                             $281.40            Book                         $281.40
50" LED HDTV & Wall mount                                    $0.00            Book                            $0.00
55" Television-Res Lounge U2                                $79.27            Book                          $79.27
6 Concentrators                                            $565.27            Book                         $565.27
6 Portable Radios                                            $0.00            Book                            $0.00
6Deluxe heavy-duty hamper with                             $162.36            Book                         $162.36


                                                      8 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
6well Steam Table w/Tray Slide                           $2,386.74            Book                       $2,386.74
8 Thin Clients                                               $0.00            Book                            $0.00
80" Pressure Mattress                                      $916.28            Book                         $916.28
Aaon RTU Cndsr coil/Cmprssr                            $14,049.13             Book                     $14,049.13
Aaon RTU Motor/Ignitor/Wheel                             $1,166.26            Book                       $1,166.26
AAON Unt-Ind Mtrs/Ign Mods/Sensors                       $3,713.42            Book                       $3,713.42
Access Control System                                    $7,279.45            Book                       $7,279.45
Acer Chromebooks-PCC                                         $0.00            Book                            $0.00
Alt Pressure Mattress                                      $427.25            Book                         $427.25
Alternating Pressure Mattress                              $656.43            Book                         $656.43
Balcktop Dumpster Pad 45x60                                  $0.00            Book                            $0.00
Bari Bed w/Head & Foot Boards                            $1,240.80            Book                       $1,240.80
Bariatric Alt Pressure LAL Mattress                        $989.48            Book                         $989.48
Bariatric Bed w/HB,FB,Rails,Mattress                     $1,385.61            Book                       $1,385.61
Bariatric Bed w/HB/FB/Mattress                           $1,454.95            Book                       $1,454.95
BARIATRIC MATTRESS 42" x 80"                                 $0.00            Book                            $0.00
Bariatric Patient Lift                                     $552.67            Book                         $552.67
Bariatric Pressure Redistribution Mattrs                   $506.90            Book                         $506.90
Bariatric Shower Chair                                     $196.10            Book                         $196.10
Bath w/ Lift Access                                          $0.00            Book                            $0.00
Bd/Chr Snsr pds/Std-Pl Tb alms                               $0.00            Book                            $0.00
Bd/Chr/Pull Tab/Motion alarms                                $0.00            Book                            $0.00
Bed & Chair Alarms                                           $0.00            Book                            $0.00
Bed & Chair Alarms                                           $0.00            Book                            $0.00
Bed & Chair Pad Alarms                                       $0.00            Book                            $0.00
Bed & Chair Pads                                             $0.00            Book                            $0.00
Bed & Chair Pads                                             $0.00            Book                            $0.00
Bed & Chair Pads & Alarms                                    $0.00            Book                            $0.00
Bed Alarms/Pull Tab Alarms                                   $0.00            Book                            $0.00
Bed Spread Jacquard Spruce                                   $0.00            Book                            $0.00


                                                      9 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Bed/Chair alarms                                             $0.00            Book                            $0.00
Bed/Chair Alarms & Pads                                      $0.00            Book                            $0.00
Bed/Chair Alarms & Pads                                      $0.00            Book                            $0.00
Bed/Chair Alarms & Sensors                                   $0.00            Book                            $0.00
Bed/Chair Pads & Alarms                                      $0.00            Book                            $0.00
Bed/Chair Pads/Pull Tab Alarms                               $0.00            Book                            $0.00
Bed/Chair Sensor Pads                                        $0.00            Book                            $0.00
Bed/Chair Sensor pads & Std Alarms                           $0.00            Book                            $0.00
Bed/Chair Sensor Pads/Alarms                                 $0.00            Book                            $0.00
Bed/Chair Sensor pads/Std Alms                               $0.00            Book                            $0.00
Bed/Chair/Motion Alarms & Pads                               $0.00            Book                            $0.00
Bed/Chair/Pull Tab Alarms                                    $0.00            Book                            $0.00
Bed/Chair/Pulltab/Std Alarms                                 $0.00            Book                            $0.00
Bed/Chair/Std Alarms                                         $0.00            Book                            $0.00
Bed/Chr Sensor Pads w/Std Alms                               $0.00            Book                            $0.00
Bed/Chr/Pull tab/Motion Alarms                               $0.00            Book                            $0.00
Bed-Chr Snsr Pads/Std Alarms                                 $0.00            Book                            $0.00
BELL CIRCUIT FIRE PANEL                                     $75.85            Book                          $75.85
Bellman Cart                                               $790.72            Book                         $790.72
Bi-Pap & C-Pap w/humidifiers                                 $0.00            Book                            $0.00
Blender                                                      $0.00            Book                            $0.00
Boiler Coupler Assembly                                      $0.00            Book                            $0.00
Boiler Motor/Wheel/Valve                                 $1,001.42            Book                       $1,001.42
Cafe Chairs                                                 $27.30            Book                          $27.30
Camelback Sofa                                             $432.20            Book                         $432.20
Camera Systems                                             $778.52            Book                         $778.52
CAT 5 Cable runs                                         $1,728.37            Book                       $1,728.37
Chair & Bed Alarm Pads                                       $0.00            Book                            $0.00
Chair & Bed Alarm Pads                                       $0.00            Book                            $0.00
Chair & Bed Alarm Sensor Pads                                $0.00            Book                            $0.00


                                                     10 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Chair & Bed Alarms                                           $0.00            Book                            $0.00
Chair & Bed Alarms                                           $0.00            Book                            $0.00
Chair & Bed Alarms                                           $0.00            Book                            $0.00
Chair & Bed Alarms                                           $0.00            Book                            $0.00
Chair & Bed Pad Alarms                                       $0.00            Book                            $0.00
Chair & Bed Sensor Pads                                      $0.00            Book                            $0.00
Chair & Bed Sensor Pads                                      $0.00            Book                            $0.00
Chair & Bed Sensor Pads/Alarm                                $0.00            Book                            $0.00
Chair Alarms and Bed Pads                                    $0.00            Book                            $0.00
Chair Pad/Bed Pad Alarms                                     $0.00            Book                            $0.00
Chair pad/bed pad/alert mat                                  $0.00            Book                            $0.00
Chair Pads W/Alarms                                          $0.00            Book                            $0.00
Chair Pads/Pull Tab Alarms                                   $0.00            Book                            $0.00
Chair/Bed Alarms                                             $0.00            Book                            $0.00
Chair/Bed Pad Alarms                                         $0.00            Book                            $0.00
Chair/Bed Pads                                               $0.00            Book                            $0.00
Chair/Bed Pads & Alarms                                      $0.00            Book                            $0.00
Chair/Bed Sensor Pads                                        $0.00            Book                            $0.00
Chair/Bed Sensor Pads/Alarm                                  $0.00            Book                            $0.00
Chair/Bed/Alarms/Pads/Mats                                   $0.00            Book                            $0.00
Chair/Bed/Pull tab Alarms                                    $0.00            Book                            $0.00
Chair/Bed/Pull Tab Alarms                                    $0.00            Book                            $0.00
Chair/Bed/Pull Tab Alarms                                    $0.00            Book                            $0.00
Chair/Bed/Pull Tab Alarms                                    $0.00            Book                            $0.00
Chair/Bed/Standard Alarms                                    $0.00            Book                            $0.00
Chair-Bed pads/Pull Tab Alarms                               $0.00            Book                            $0.00
Chair-Bed Pads/Std Alarms                                    $0.00            Book                            $0.00
Chiller Fan Motor/Control Transformer                      $981.25            Book                         $981.25
Chiller Pressure Switch/Compressor                       $3,600.31            Book                       $3,600.31
Chr Sensor Mats/Bd Sensor Pads                               $0.00            Book                            $0.00


                                                     11 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Chr/Bed Pads/Standard Alarms                                 $0.00            Book                            $0.00
Chr/Bed Sensor Pads,Std Alarms                               $0.00            Book                            $0.00
Chr/Bed/Auto Alarms                                          $0.00            Book                            $0.00
Chr/Bed/Pull Tab/Motion alarms                               $0.00            Book                            $0.00
Chr/Bed/Pull Tab/Motion alarms                               $0.00            Book                            $0.00
Circuit Board Assmbly for Lift                               $0.00            Book                            $0.00
Circulation Pump/Copper Line                               $500.57            Book                         $500.57
Clinical Pt Care Simulator                                   $0.00            Book                            $0.00
ColPac Freezer Unit                                        $274.05            Book                         $274.05
Compressor                                                   $0.00            Book                            $0.00
Computer                                                     $0.00            Book                            $0.00
Computer & Monitor                                           $0.00            Book                            $0.00
Computer Lines                                             $838.70            Book                         $838.70
Computer/Monitor                                             $0.00            Book                            $0.00
Computer/Monitor/Cable                                       $0.00            Book                            $0.00
Computer/Monitor/Cable                                       $0.00            Book                            $0.00
Computer-Diet Director                                       $0.00            Book                            $0.00
Concrete Barriers-Unit 5 Porch                               $0.00            Book                            $0.00
Condenser Fan Motor                                          $0.00            Book                            $0.00
Construct Smoke Barrier                                    $494.81            Book                         $494.81
Convection Oven                                          $4,782.34            Book                       $4,782.34
Cooler Floor & Trim                                          $0.00            Book                            $0.00
Cubicle Curtains                                             $0.00            Book                            $0.00
Cubicle Curtains                                           $862.72            Book                         $862.72
Cubicle Curtains                                         $1,233.22            Book                       $1,233.22
Data Cable Installation                                    $750.37            Book                         $750.37
Data Cable/Fiber Optic Install                           $1,500.75            Book                       $1,500.75
Deluxe Shower Chairs                                       $457.25            Book                         $457.25
Digital Frames for Display Ads                               $0.00            Book                            $0.00
Digital Scale 600 Lb Cap.                                  $887.31            Book                         $887.31


                                                     12 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Dinex PSII Food Service Cart                               $914.59            Book                         $914.59
Dining Room Chairs                                         $878.93            Book                         $878.93
Dining Room Chairs                                       $9,668.25            Book                       $9,668.25
Dishes, Fruit Bowls                                          $0.00            Book                            $0.00
Dishmachine booster                                          $0.00            Book                            $0.00
Dishroom Sink Drains                                       $723.05            Book                         $723.05
Dishwasher Drain Interceptor                                $69.67            Book                          $69.67
Disposal                                                     $0.00            Book                            $0.00
Disposer                                                 $1,025.45            Book                       $1,025.45
Divided Leg Slings                                           $0.00            Book                            $0.00
Door closer/exit dev/coordnatr                              $85.37            Book                          $85.37
DOOR LEVERS                                              $2,535.99            Book                       $2,535.99
Door Locks                                                 $351.44            Book                         $351.44
Dragon Medical Speech to Txt                               $174.22            Book                         $174.22
Drying Entrance Matting                                      $0.00            Book                            $0.00
Ductless Split Air Conditioner                             $937.97            Book                         $937.97
Ductless Split Air Conditioner                           $1,980.61            Book                       $1,980.61
Dumpster Compactor                                           $0.00            Book                            $0.00
Duravac 15" Path Vacuum                                      $0.00            Book                            $0.00
Electric Beds                                              $314.65            Book                         $314.65
Electric Low Beds w/Hd&Ft bds                              $681.00            Book                         $681.00
Elevating Legrests W/Calfpads                                $0.00            Book                            $0.00
Elevator Pit Light/Receptacle                              $418.69            Book                         $418.69
Elevator Service Lines                                       $0.00            Book                            $0.00
Elevatr Recall/Delay shunt trp                           $2,653.61            Book                       $2,653.61
E-MAX ROI MATTRESSES                                         $0.00            Book                            $0.00
Entry Levers/Locks                                           $0.00            Book                            $0.00
Exit Bar-Unit 5 Entrance                                   $364.03            Book                         $364.03
EZ Release Lap Buddies                                     $437.21            Book                         $437.21
Fascia Main Entry                                          $342.56            Book                         $342.56


                                                     13 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Finger Tip Pulse Oximeters                                   $0.00            Book                            $0.00
Fire Service Line Water Main                                 $0.00            Book                            $0.00
Fire System Connect-TV Room                                  $0.00            Book                            $0.00
Flammable Liq Storage Cabinet                              $443.16            Book                         $443.16
Floor Machine                                                $0.00            Book                            $0.00
Floor Machine-OP                                             $0.00            Book                            $0.00
Floor Mats                                                   $0.00            Book                            $0.00
FOLDING MULTIFUNCTION MATS                                   $0.00            Book                            $0.00
Food Processor                                             $428.20            Book                         $428.20
Food Processor                                             $614.17            Book                         $614.17
Food Processor                                             $699.62            Book                         $699.62
Food Processor W/Bowl                                      $377.75            Book                         $377.75
Footrest extenders                                           $0.00            Book                            $0.00
Freezer Thermostat, Gasket                                   $0.00            Book                            $0.00
Garbage Disposal                                             $0.00            Book                            $0.00
Gas Line                                                 $1,475.56            Book                       $1,475.56
GAS VALVE/IGNITOR FOR HEATER                                 $0.00            Book                            $0.00
Gel Foam Cushions                                            $0.00            Book                            $0.00
Gel-Foam Cushions                                            $0.00            Book                            $0.00
Get-A-Round PVC Walkers                                      $0.00            Book                            $0.00
Guzzler Floor Mat                                            $0.00            Book                            $0.00
HD trapeze w/ Flloor stand                                 $956.68            Book                         $956.68
Head/Foot Boards                                           $131.39            Book                         $131.39
Heat & Smoke Detectors                                     $278.94            Book                         $278.94
Heat Exchanger                                             $693.28            Book                         $693.28
Heat Exchanger Boiler                                      $692.74            Book                         $692.74
Heated 3-Stack Dish Dispenser                            $2,311.48            Book                       $2,311.48
Heated Round Plate Dispenser                               $268.99            Book                         $268.99
Heavy Duty Commodes                                          $0.00            Book                            $0.00
Heavy Duty Platform Truck                                  $263.77            Book                         $263.77


                                                     14 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
High Point Chesnut Vinyl Plank Flooring                  $2,961.45            Book                       $2,961.45
Hobart CRS-66A Dishmachine                               $8,971.87            Book                       $8,971.87
Hot Water Boiler                                         $2,560.57            Book                       $2,560.57
Hot Water Boiler                                         $7,362.50            Book                       $7,362.50
Hot Water Storage Tank                                       $0.00            Book                            $0.00
Hot Water Tank                                           $8,451.10            Book                       $8,451.10
HP Laser Printer-Dietary                                     $0.00            Book                            $0.00
HP LaserJet P4014n                                           $0.00            Book                            $0.00
HP LaserJet P4014n Printer                                   $0.00            Book                            $0.00
HP Monitor-OP Nursing                                      $186.63            Book                         $186.63
HP Probook/Dragon Med Sftw-NP                              $273.70            Book                         $273.70
HP ProBook/Headset-A Kaufman                                 $0.00            Book                            $0.00
HP ProBook-Dr.Facer                                         $82.63            Book                          $82.63
HP Probook-OP Nursing                                      $204.85            Book                         $204.85
HP Thin Client                                               $0.00            Book                            $0.00
HP Thin Client/Monitor/Cable                                 $0.00            Book                            $0.00
HP Thin Client/Monitor-Cntrl Sply                          $206.36            Book                         $206.36
HP Thin Client/Monitor-OnShift                             $180.64            Book                         $180.64
HP Thin Client-MDS Coord                                   $258.62            Book                         $258.62
HVAC - 3 UNITS FOR UNIT 4                                    $0.00            Book                            $0.00
HVAC Drft motor/Wheel/Capacitr                             $207.03            Book                         $207.03
Hydrocollator M-2 mobile heati                               $0.00            Book                            $0.00
ICE DISPENSER                                                $0.00            Book                            $0.00
Ice Machine                                                  $0.00            Book                            $0.00
Ice Machine - Gear Reducer                                   $0.00            Book                            $0.00
Ice Machine Dispensing Motor                                 $0.00            Book                            $0.00
Inst (3) 1200lb Door Mag Locks                             $930.70            Book                         $930.70
Inst 100 amp 12 cir panel/brkr                             $390.82            Book                         $390.82
Inst 6 windows/8wndw operators                             $651.13            Book                         $651.13
Inst AaonMOD Heat Reheat board                             $122.19            Book                         $122.19


                                                     15 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                   Collectibles)                Debtor's Interest       for Current Value        Debtor's Interest
Inst Chiller Expansion Valve                             $1,083.48            Book                       $1,083.48
Inst Combust Blower/Igniter                                $720.20            Book                         $720.20
Inst Door/Frame Walk-in Cooler                               $0.00            Book                            $0.00
Inst Doors/Windows/Dr closer                             $4,373.55            Book                       $4,373.55
Inst Hot Water Tnk/Temp Opertr                           $5,232.99            Book                       $5,232.99
Inst Kitchen Hollow Metal Door                             $439.04            Book                         $439.04
Inst KMC controls on Aaon unit                           $1,319.91            Book                       $1,319.91
Inst MAU Cntrlr/Combustn Fan                             $2,605.02            Book                       $2,605.02
Inst MUA Motor/Wheel/Capacitr                               $64.90            Book                          $64.90
Inst New Boiler Pump/Motor                               $2,629.99            Book                       $2,629.99
Inst New Boiler Tubes/Retainrs                               $0.00            Book                            $0.00
Inst new Mixing Vlve Cartridge                             $253.56            Book                         $253.56
Inst New Motor-Convection Oven                               $0.00            Book                            $0.00
Inst outlets/circuits-Dietary                              $574.35            Book                         $574.35
Inst Pipe/Cleanout Access/Trap                           $1,908.56            Book                       $1,908.56
Inst Wiring/Circuit-Steam Tbl                              $725.00            Book                         $725.00
Install (2) New Door Closers                               $656.05            Book                         $656.05
Install (7) Door Closers                                   $581.99            Book                         $581.99
Install 11 Light Fixtures Kitc                           $1,076.62            Book                       $1,076.62
Install 2 Ice dispensing bins                                $0.00            Book                            $0.00
Install 2 New Catch Basins                               $4,672.23            Book                       $4,672.23
Install 4 Door Closers                                     $456.49            Book                         $456.49
Install Cable For Cameras                                $2,316.06            Book                       $2,316.06
Install Circulating Pump                                 $1,236.49            Book                       $1,236.49
Install Door closers/hinge                                 $430.65            Book                         $430.65
Install Drain Tiles & Stone                                  $0.00            Book                            $0.00
Install Fire Stop System                                   $488.07            Book                         $488.07
Install Flood Lights                                       $184.29            Book                         $184.29
Install Gas Hot Water Boiler                           $39,068.43             Book                     $39,068.43
Install keypad at U1 patio                                   $0.00            Book                            $0.00


                                                     16 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Install LED Recess Trim/Switch                             $861.30            Book                         $861.30
Install Magnetic Door Lock                                 $419.16            Book                         $419.16
Install Muffin Monster Motor                             $2,887.02            Book                       $2,887.02
Install New Air Unit Controls                            $2,172.70            Book                       $2,172.70
Install new Chiller Compressor                           $8,389.61            Book                       $8,389.61
Install New Circulating Pump                               $117.44            Book                         $117.44
Install New Circulating Pump                             $2,309.11            Book                       $2,309.11
Install new Drain line                                   $1,461.41            Book                       $1,461.41
Install New Dryer #2 Motor                                 $525.16            Book                         $525.16
Install new Dryer Cylinder                                   $0.00            Book                            $0.00
Install New Fire Alarm Panel                             $1,856.37            Book                       $1,856.37
Install New Hot Water Tank                                 $704.78            Book                         $704.78
Install new RTU MUA Board/Chip                             $226.21            Book                         $226.21
Install New Sewer Line                                 $18,935.78             Book                     $18,935.78
Install New W/I Freezer Door                                 $0.00            Book                            $0.00
Install Phone/Data Lines                                 $1,300.62            Book                       $1,300.62
Install PVC Fence                                           $64.98            Book                          $64.98
Install PVC Fence                                        $2,091.95            Book                       $2,091.95
Install RTU Blower Motor                                   $140.81            Book                         $140.81
Install RTU Inducer Motor                                    $0.00            Book                            $0.00
Install Security Camara Cable                            $2,661.12            Book                       $2,661.12
Install Sewage Grinder Pit                               $6,455.73            Book                       $6,455.73
Install Smoke/Heat Detectors                               $427.51            Book                         $427.51
Install TV Outlets Receptacles                           $2,112.47            Book                       $2,112.47
Install TV Outlets/Receptacles                           $1,256.06            Book                       $1,256.06
Install Unit 4 Dining Rm Doors                           $1,045.47            Book                       $1,045.47
Install WiFi & Camera Wires                              $6,540.36            Book                       $6,540.36
Install Windows                                            $486.40            Book                         $486.40
Instl Ice/Water Cooler Unit 2                            $1,973.54            Book                       $1,973.54
Invacare 10 Liter Oxygen Conce                               $0.00            Book                            $0.00


                                                     17 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Invacare Patient Power Lift                                $857.69            Book                         $857.69
IPad Air 2 w/Mgt Suite-Soc Wkr                               $0.00            Book                            $0.00
Laminate Nrs Stn Drawers                                 $2,357.90            Book                       $2,357.90
LANDING STRIP FLOOR MAT                                      $0.00            Book                            $0.00
Landing Strip Floor Mats                                     $0.00            Book                            $0.00
Landing Strip Floor Mats                                     $0.00            Book                            $0.00
Landing Strip Floor Mats                                    $51.35            Book                          $51.35
Landing Strip Floor Mats                                    $51.87            Book                          $51.87
LANDING STRIP FLOOR MATTS                                    $0.00            Book                            $0.00
Landing strip floor matts                                    $0.00            Book                            $0.00
Laserjet Printer                                             $0.00            Book                            $0.00
Laserjet printer                                             $0.00            Book                            $0.00
Laundry Tag Printer                                      $1,008.59            Book                       $1,008.59
Lawn Tractor                                             $2,739.52            Book                       $2,739.52
Leg Slings                                                   $0.00            Book                            $0.00
Lift Mast Assembly/Handsets                                  $0.00            Book                            $0.00
Locksets for Utility Rooms                                   $0.00            Book                            $0.00
Low Air Loss Mattresses                                      $0.00            Book                            $0.00
Magnetic Schedule Board                                    $433.15            Book                         $433.15
Magnetic/Porcelain Planning Bd                             $138.94            Book                         $138.94
Make Up Air Unit                                       $11,266.16             Book                     $11,266.16
Manitowoc Ice Bin                                          $338.82            Book                         $338.82
Marisa Lift Mast Assmy/Handset                               $0.00            Book                            $0.00
Mast Assembly/Circuit Board                                  $0.00            Book                            $0.00
Mattresses                                                   $0.00            Book                            $0.00
Mattresses (5)                                             $442.28            Book                         $442.28
MDS Physician Desks/Chairs                                 $250.10            Book                         $250.10
Meal Trays                                                 $468.41            Book                         $468.41
Med Sled                                                     $0.00            Book                            $0.00
Meridian Countertop Ice Machine                          $2,973.77            Book                       $2,973.77


                                                     18 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
MODERNIZE ELEVATOR                                     $12,137.45             Book                     $12,137.45
Motor for Roof A/C Unit                                     $54.39            Book                          $54.39
Muffin Monster Grinder Pump                            $27,849.28             Book                     $27,849.28
Network switches-Rehab Wirels                                $0.00            Book                            $0.00
New Doors for Covection Oven                               $648.20            Book                         $648.20
New Dryer Motor Installed                                    $0.00            Book                            $0.00
New duct work to existing MAU                            $1,998.28            Book                       $1,998.28
New Railing System                                           $0.00            Book                            $0.00
Nintendo Wii Game System                                     $0.00            Book                            $0.00
Nintendo Wii Game System                                     $0.00            Book                            $0.00
Nobles walk-behind Scrubber                                  $0.00            Book                            $0.00
NPWT PRO Therapy Device                                    $856.20            Book                         $856.20
NPWT PRO Therapy Device                                    $856.20            Book                         $856.20
NPWT Pro Therapy Device                                  $1,728.73            Book                       $1,728.73
Nrs Call Station &Mstr Station                             $293.50            Book                         $293.50
Nurse Call Master Station                                    $0.00            Book                            $0.00
Nurse Call Station                                         $301.49            Book                         $301.49
Nurse Call Station                                       $1,307.77            Book                       $1,307.77
Nurse Call Stations                                          $0.00            Book                            $0.00
Nurse Call Sys Master Station                                $0.00            Book                            $0.00
Nurse Call System                                        $7,835.98            Book                       $7,835.98
Oscillating Floor Machine                                  $978.21            Book                         $978.21
Outdoor Signs                                                $0.00            Book                            $0.00
Over Bed Tables                                            $298.66            Book                         $298.66
Over bed Tables                                            $664.72            Book                         $664.72
Oxygen Concentrators 5 Liter                                 $0.00            Book                            $0.00
Oxygen Room Construction                                 $1,645.11            Book                       $1,645.11
Paint Unit 4                                                 $0.00            Book                            $0.00
Painting Unit 1 & 2                                          $0.00            Book                            $0.00
Panacea Mattresses 80"                                       $0.00            Book                            $0.00


                                                     19 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Paper Recycling Bins                                         $0.00            Book                            $0.00
Parking Lot Expansion                                  $15,709.37             Book                     $15,709.37
Patch Panel/Cabinet/Cable Run                              $957.51            Book                         $957.51
Patch/Pave Parking Lot/Entry                                 $0.00            Book                            $0.00
Patient Lift with Slings                                     $0.00            Book                            $0.00
Pave & Patch Parking Lot #1                              $8,839.33            Book                       $8,839.33
PCC Software                                             $1,465.83            Book                       $1,465.83
Phone & Cords                                                $0.00            Book                            $0.00
Phone Sys APC/UPS Rack/Tower                                $51.12            Book                          $51.12
Phone Sys Processor                                          $0.00            Book                            $0.00
Phone system lease buyout                                    $0.00            Book                            $0.00
Pictures for Walls                                           $0.00            Book                            $0.00
Plate Heating Unit                                       $1,278.58            Book                       $1,278.58
Plug-in CO2 Alarms                                         $231.03            Book                         $231.03
Pressure Reductn Bari Mattress                             $746.31            Book                         $746.31
Pressure Washer                                            $154.97            Book                         $154.97
Printer w/Ink cartridges                                    $73.28            Book                          $73.28
Pull Tab Alarms/Chair Pads                                   $0.00            Book                            $0.00
Pump/Circ Motor-Hot Wtr Sys                                $112.55            Book                         $112.55
PVC Linen Carts                                          $1,482.90            Book                       $1,482.90
Reach in cooler with shelving                              $292.92            Book                         $292.92
Reach-In Cooler                                            $139.09            Book                         $139.09
RECLINING SHOWER CHAIRS                                     $33.06            Book                          $33.06
Reclining WC Backrests                                       $0.00            Book                            $0.00
Refrigerator for Unit 1                                     $34.15            Book                          $34.15
Reinforce Catch Basin Pipes                              $3,572.44            Book                       $3,572.44
Relocate Receptacles, Outlets                                $0.00            Book                            $0.00
Remstar Bi-pap Pro w/Humidfier                              $66.71            Book                          $66.71
Repair all Exterior FIFS                                     $0.00            Book                            $0.00
Repair Flashing Roof & Fans                                  $0.00            Book                            $0.00


                                                     20 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                 Collectibles)                  Debtor's Interest       for Current Value        Debtor's Interest
Repl 50 Ton AON Commpressor                              $9,951.88            Book                       $9,951.88
Repl Ac Thermister sensor/EXV                                $0.00            Book                            $0.00
Repl Boiler Combustion Motor                             $1,134.06            Book                       $1,134.06
Repl Chiller EXV Valve/Harness                             $708.61            Book                         $708.61
Repl Ht Wtr Boiler Primry Pump                           $1,253.90            Book                       $1,253.90
Repl Maglock-Dining Room Door                              $155.88            Book                         $155.88
Repl Motor/Gasket/Bearing assy                             $204.45            Book                         $204.45
Repl Nrs Stn Drawer Fronts                               $1,795.50            Book                       $1,795.50
Repl Recirculationg Pump                                     $0.00            Book                            $0.00
Repl Whirlpool Tub Mix Vlv                                   $0.00            Book                            $0.00
Replace 15 Extinguishers                                     $0.00            Book                            $0.00
Replace 29 Smoke Detect                                    $712.04            Book                         $712.04
REPLACE BOILERS UNIT 1 & 2                             $20,057.34             Book                     $20,057.34
Replace Compressor                                       $2,561.06            Book                       $2,561.06
Replace Smoke Barrier-Unit 2                             $1,380.00            Book                       $1,380.00
Replacement Window Sashes                                  $562.09            Book                         $562.09
Respnselink Base/Pendant/Lanyd                               $0.00            Book                            $0.00
ResponseLink Base/Pendants                                   $0.00            Book                            $0.00
REXX Electric Low Bed                                      $661.83            Book                         $661.83
Robo Coupe Bowl w/Lid                                        $0.00            Book                            $0.00
Roho Cushions & Covers                                       $0.00            Book                            $0.00
ROHO Cushions w/Covers                                       $0.00            Book                            $0.00
Roho Quadtro Slct WC Cushions                                $0.00            Book                            $0.00
ROHO W/C Cushions                                            $0.00            Book                            $0.00
ROHO W/C Cushions                                            $0.00            Book                            $0.00
ROHO W/C Cushions                                            $0.00            Book                            $0.00
ROHO/Anti-thrust Cushions                                    $0.00            Book                            $0.00
Room Sensors for KMC Cntrlrs                             $1,812.64            Book                       $1,812.64
RTU Comb Blwr/Ignitor & Cntrl                              $918.07            Book                         $918.07
RTU combustion motor                                         $0.00            Book                            $0.00


                                                     21 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
RTU Compressor/Condenser Fan Mtr                         $3,716.00            Book                       $3,716.00
Sandblasted Signs                                            $0.00            Book                            $0.00
Scotsman Ice Machine                                       $886.58            Book                         $886.58
Scrapper Cradle/Rack Support                               $390.80            Book                         $390.80
Section of Hot Water Pipe                                $2,643.61            Book                       $2,643.61
Security Camera                                              $0.00            Book                            $0.00
Security Camera System                                       $0.00            Book                            $0.00
Selectis Alarms w/Bed-Chr pads                               $0.00            Book                            $0.00
Service Sink                                               $414.11            Book                         $414.11
Shower Faucet                                              $369.27            Book                         $369.27
Shower Gurney                                              $526.91            Book                         $526.91
SINK LEVERS                                                $842.98            Book                         $842.98
Sit-to-Stand Lift w/Sling                                $1,291.10            Book                       $1,291.10
Slings                                                       $0.00            Book                            $0.00
Snowblower                                                 $130.40            Book                         $130.40
Sprinkler System                                      $159,024.40             Book                    $159,024.40
Sprinklers                                               $8,019.00            Book                       $8,019.00
SS Pellet Wax Bases                                      $1,115.36            Book                       $1,115.36
Stand Assist Padded Slings                                 $271.34            Book                         $271.34
Stand Assist Patient Lift                                  $820.28            Book                         $820.28
Standard Alarms                                              $0.00            Book                            $0.00
Steam Table W/Castors                                    $1,282.16            Book                       $1,282.16
Storage Shed                                             $3,066.20            Book                       $3,066.20
Sure Temp Plus Thermometers                                  $0.00            Book                            $0.00
SURE TEMP PLUS THERMOMETERS                                  $0.00            Book                            $0.00
Suretemp Oral Thermometers                                   $0.00            Book                            $0.00
SureTemp Themometers                                         $0.00            Book                            $0.00
SureTemp Thermometers                                        $0.00            Book                            $0.00
Tablecloths                                                  $0.00            Book                            $0.00
Tablecloths                                                  $0.00            Book                            $0.00


                                                     22 of 24
            Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

    General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment,   Net Book Value of    Valuation Method Used       Current Value of
                  Collectibles)                 Debtor's Interest       for Current Value        Debtor's Interest
Tables/chairs-CNA classroom                                  $0.00            Book                            $0.00
Tank, Pump Housing Assembly                                  $0.00            Book                            $0.00
T-gel/Starry Night cushions                                  $0.00            Book                            $0.00
Thermal Pellets w/ Underliners                             $461.62            Book                         $461.62
Thermometer                                                  $0.00            Book                            $0.00
Three Pan Electric Steam Table                           $1,047.44            Book                       $1,047.44
Tile-(2)Shower floors                                      $935.87            Book                         $935.87
Tilt Truck                                                   $0.00            Book                            $0.00
Toaster                                                     $93.48            Book                          $93.48
Toshiba 46" LCD TV                                           $0.00            Book                            $0.00
Tracer Wheelchairs                                           $0.00            Book                            $0.00
Trane RTU Motor/Igntn/Thermst                            $1,311.52            Book                       $1,311.52
Trane Unit Compressor/Contact Repl                       $4,712.32            Book                       $4,712.32
Tumblers                                                     $0.00            Book                            $0.00
TV and wall mount                                            $0.00            Book                            $0.00
Ultra Gel Wedge Cushions                                     $0.00            Book                            $0.00
Underliners & Dome Lids                                      $0.00            Book                            $0.00
Underliners/Dome Lids/Matting                                $0.00            Book                            $0.00
Unimac 65lb Washer Extractor                           $12,055.18             Book                     $12,055.18
Unit 1&2- Repair Brick&Window                                $0.00            Book                            $0.00
Unit 4/Service Hall Carpeting                                $0.00            Book                            $0.00
Unit 5 Hallway Carpeting                                   $807.44            Book                         $807.44
Unit1&2 Carpet/Vinyl Plank Flr                           $8,614.14            Book                       $8,614.14
Upgrade Fire Rated Walls                                 $7,487.44            Book                       $7,487.44
Vertical Blinds for Unit 6                                   $0.00            Book                            $0.00
Vinyl Flooring - U5 Conference room                      $1,860.44            Book                       $1,860.44
Vinyl Flooring-Elevators                                   $571.59            Book                         $571.59
Vinyl flooring-TV Lounge                                 $4,155.77            Book                       $4,155.77
Vinyl Plank Flrng-DR/Lng/Lobby                             $860.10            Book                         $860.10
Vital Stim - Speech Machine                                  $0.00            Book                            $0.00


                                                     23 of 24
           Case 8-19-76270-ast         Doc 22      Filed 10/16/19      Entered 10/16/19 10:53:56
                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                               Case No. 19-76270
        Schedule A/B: Part 7, Questions 39-45 - Office furniture, fixtures, and equipment; and collectibles

   General Description of Property (Office
 Furniture, Office Fixtures, Office Equpment, Net Book Value of      Valuation Method Used       Current Value of
                 Collectibles)                 Debtor's Interest        for Current Value        Debtor's Interest
Vodavi 8btn/30btn phones                                    $0.00             Book                            $0.00
Vodavi Digital Telephone systm                              $0.00             Book                            $0.00
Voice Prosthesis                                            $0.00             Book                            $0.00
Walker & Belt                                               $0.00             Book                            $0.00
Wall Mounted Thermometer                                    $0.00             Book                            $0.00
Wardrobe Cabinet                                          $768.71             Book                         $768.71
Warming pellets/Underliners/Domes                         $118.73             Book                         $118.73
Website design                                              $0.00             Book                            $0.00
Wheelchair Cushions                                         $0.00             Book                            $0.00
Wheelchair Scale                                          $355.86             Book                         $355.86
Wiring - Dietary Cart                                       $0.00             Book                            $0.00
Wound Vac Machine                                         $333.97             Book                         $333.97
Wtr Heater Drive Motor                                      $0.00             Book                            $0.00
                                        Total:      $835,765.68                                       $835,765.68




                                                     24 of 24
                                    Case 8-19-76270-ast         Doc 22      Filed 10/16/19       Entered 10/16/19 10:53:56
                                              In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                        Case No. 19-76270
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                     Nature of Claim                                       Amount requested      Current Value of Debtor's Interest

PATIENT 1548      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $10,900.00                            $10,900.00

PATIENT 1554      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $6,138.00                             $6,138.00
PATIENT 1562      Insurance: Denial/Appeal, Aetna                                                                   $1,102.59                             $1,102.59

PATIENT 1563      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $11,290.02                            $11,290.02
PATIENT 1565      Insurance: Denial/Appeal, Fidelis                                                                 $7,862.98                             $7,862.98

PATIENT 1576      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $5,013.78                             $5,013.78

PATIENT 1580      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $67,029.35                            $67,029.35

PATIENT 1581      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,792.00                             $3,792.00

PATIENT 1594      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,585.00                             $3,585.00

PATIENT 1595      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,388.86                             $2,388.86

PATIENT 1599      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $13,273.11                            $13,273.11

PATIENT 1616      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $14,220.00                            $14,220.00

PATIENT 151       Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $8,842.50                             $8,842.50

PATIENT 1625      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,465.00                             $3,465.00

PATIENT 1663      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $14,506.00                            $14,506.00

PATIENT 1683      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $8,400.00                             $8,400.00

PATIENT 5244      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,085.24                             $3,085.24

PATIENT 1701      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $15,170.12                            $15,170.12




                                                                              1 of 10
                                    Case 8-19-76270-ast         Doc 22      Filed 10/16/19       Entered 10/16/19 10:53:56
                                              In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                        Case No. 19-76270
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                     Nature of Claim                                       Amount requested      Current Value of Debtor's Interest

PATIENT 1702      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,160.00                             $1,160.00

PATIENT 1718      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $10,281.83                            $10,281.83

PATIENT 1732      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                    $122,612.03                          $122,612.03

PATIENT 5251      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,410.00                             $3,410.00

PATIENT 1739      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $4,180.00                             $4,180.00

PATIENT 1741      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,548.00                             $1,548.00

PATIENT 1743      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,842.50                             $1,842.50

PATIENT 1746      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $24,341.01                            $24,341.01

PATIENT 5255      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $8,379.12                             $8,379.12

PATIENT 1763      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,135.70                             $2,135.70
PATIENT 1775      Insurance: Denial/Appeal, Nascnetia                                                                $550.89                               $550.89
PATIENT 1776      Insurance: Denial/Appeal, UHC                                                                     $9,700.00                             $9,700.00
PATIENT 1794      Insurance: Denial/Appeal, UHC                                                                     $9,700.00                             $9,700.00

PATIENT 1796      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,427.69                             $2,427.69

PATIENT 1801      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $9,394.84                             $9,394.84

PATIENT 5266      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $300.00                               $300.00

PATIENT 1809      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $17,164.40                            $17,164.40

PATIENT 1839      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $23,587.00                            $23,587.00

PATIENT 5278      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $7,600.00                             $7,600.00


                                                                              2 of 10
                                    Case 8-19-76270-ast         Doc 22      Filed 10/16/19       Entered 10/16/19 10:53:56
                                              In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                        Case No. 19-76270
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                     Nature of Claim                                       Amount requested      Current Value of Debtor's Interest

PATIENT 1871      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $8,866.00                             $8,866.00

PATIENT 1872      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $5,662.14                             $5,662.14

PATIENT 1890      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,991.00                             $3,991.00
PATIENT 1897      Medicaid: Denial/Appeal                                                                            $418.98                               $418.98
PATIENT 1897      Medicaid: Denial/Appeal                                                                           $4,839.66                             $4,839.66
PATIENT 1905      Insurance: Denial/Appeal, UHC                                                                     $2,750.00                             $2,750.00

PATIENT 1905      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,920.00                             $1,920.00

PATIENT 1909      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $4,962.00                             $4,962.00
PATIENT 1912      Insurance: Denial/Appeal, VNSNY                                                                   $2,880.45                             $2,880.45

PATIENT 602       Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $341.00                               $341.00

PATIENT 1926      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,177.50                             $2,177.50

PATIENT 1933      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $14,153.76                            $14,153.76

PATIENT 1939      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $493.52                               $493.52

PATIENT 5300      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $11,013.13                            $11,013.13

PATIENT 1963      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $8,602.50                             $8,602.50

PATIENT 1968      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,476.97                             $3,476.97

PATIENT 684       Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,350.00                             $3,350.00

PATIENT 1986      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,345.00                             $2,345.00

PATIENT 1992      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,675.00                             $1,675.00




                                                                              3 of 10
                                    Case 8-19-76270-ast         Doc 22      Filed 10/16/19       Entered 10/16/19 10:53:56
                                              In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                        Case No. 19-76270
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                     Nature of Claim                                       Amount requested      Current Value of Debtor's Interest

PATIENT 1998      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,406.00                             $1,406.00

PATIENT 718       Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,880.00                             $2,880.00

PATIENT 2003      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,813.70                             $3,813.70

PATIENT 2014      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $9,143.35                             $9,143.35

PATIENT 2028      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $4,427.96                             $4,427.96

PATIENT 2052      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,440.00                             $1,440.00

PATIENT 2056      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,280.00                             $2,280.00

PATIENT 2064      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $10,199.18                            $10,199.18

PATIENT 2070      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $11,670.00                            $11,670.00

PATIENT 2072      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $6,420.00                             $6,420.00

PATIENT 2073      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,558.00                             $2,558.00

PATIENT 801       Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $11,445.65                            $11,445.65

PATIENT 2081      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $6,820.00                             $6,820.00

PATIENT 2090      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,750.00                             $1,750.00

PATIENT 53        Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $69,718.75                            $69,718.75

PATIENT 2096      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $335.00                               $335.00

PATIENT 2099      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,811.00                             $1,811.00




                                                                              4 of 10
                                    Case 8-19-76270-ast         Doc 22      Filed 10/16/19       Entered 10/16/19 10:53:56
                                              In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                        Case No. 19-76270
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                     Nature of Claim                                       Amount requested      Current Value of Debtor's Interest

PATIENT 2102      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,675.00                             $1,675.00

PATIENT 2112      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $4,640.00                             $4,640.00

PATIENT 877       Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,600.00                             $3,600.00

PATIENT 2142      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,694.00                             $3,694.00

PATIENT 2151      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $12,678.15                            $12,678.15

PATIENT 2174      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,934.08                             $2,934.08

PATIENT 2177      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,489.96                             $1,489.96

PATIENT 2180      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $511.50                               $511.50

PATIENT 2196      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,517.50                             $3,517.50

PATIENT 2199      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $160.00                               $160.00

PATIENT 2207      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,579.00                             $2,579.00

PATIENT 2210      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,340.00                             $1,340.00

PATIENT 2220      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,469.25                             $2,469.25

PATIENT 988       Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,446.28                             $3,446.28

PATIENT 2237      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $164.50                               $164.50

PATIENT 2239      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $14,982.50                            $14,982.50

PATIENT 2249      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $750.00                               $750.00




                                                                              5 of 10
                                    Case 8-19-76270-ast         Doc 22      Filed 10/16/19       Entered 10/16/19 10:53:56
                                              In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                        Case No. 19-76270
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                     Nature of Claim                                       Amount requested      Current Value of Debtor's Interest

PATIENT 2255      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $5,024.90                             $5,024.90

PATIENT 5365      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $13,497.50                            $13,497.50

PATIENT 2265      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $387.63                               $387.63

PATIENT 2266      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                    $191,226.30                          $191,226.30

PATIENT 5367      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $34,361.34                            $34,361.34

PATIENT 5369      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,985.44                             $2,985.44

PATIENT 2273      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,440.00                             $1,440.00

PATIENT 44        Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $9,522.32                             $9,522.32

PATIENT 2281      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $4,185.00                             $4,185.00

PATIENT 2282      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $4,755.33                             $4,755.33

PATIENT 2296      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $6,769.00                             $6,769.00

PATIENT 2307      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,750.00                             $2,750.00

PATIENT 2312      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                       $988.80                               $988.80
PATIENT 2313      Medicaid: Denial/Appeal                                                                           $1,675.92                             $1,675.92

PATIENT 5383      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $6,407.50                             $6,407.50

PATIENT 2323      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $670.00                               $670.00

PATIENT 2330      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,783.50                             $3,783.50

PATIENT 2334      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $96,235.00                            $96,235.00


                                                                              6 of 10
                                    Case 8-19-76270-ast         Doc 22      Filed 10/16/19       Entered 10/16/19 10:53:56
                                              In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                        Case No. 19-76270
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                     Nature of Claim                                       Amount requested      Current Value of Debtor's Interest

PATIENT 2351      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,440.00                             $1,440.00

PATIENT 2354      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $34,747.24                            $34,747.24
PATIENT 2357      Insurance: Denial/Appeal, IHA                                                                     $7,211.00                             $7,211.00

PATIENT 2362      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,705.00                             $2,705.00

PATIENT 2369      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $5,967.50                             $5,967.50

PATIENT 2374      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $14,467.67                            $14,467.67

PATIENT 2376      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $100.00                               $100.00

PATIENT 2970      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $440.00                               $440.00

PATIENT 2398      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,326.76                             $1,326.76

PATIENT 2409      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $6,800.00                             $6,800.00

PATIENT 2410      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $8,285.80                             $8,285.80
PATIENT 2414      Insurance: Denial/Appeal, UHC                                                                     $8,700.00                             $8,700.00

PATIENT 2418      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,012.00                             $3,012.00

PATIENT 5419      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $67,939.53                            $67,939.53

PATIENT 2421      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,675.00                             $1,675.00

PATIENT 2427      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $9,694.50                             $9,694.50

PATIENT 2432      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $941.04                               $941.04

PATIENT 2442      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,996.00                             $2,996.00




                                                                              7 of 10
                                    Case 8-19-76270-ast         Doc 22      Filed 10/16/19       Entered 10/16/19 10:53:56
                                              In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                        Case No. 19-76270
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                     Nature of Claim                                       Amount requested      Current Value of Debtor's Interest

PATIENT 2443      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,705.00                             $1,705.00

PATIENT 1527      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $12,566.87                            $12,566.87

PATIENT 2462      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,400.00                             $2,400.00

PATIENT 2464      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                    $143,290.74                          $143,290.74

PATIENT 2465      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $700.00                               $700.00

PATIENT 2478      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $2,010.00                             $2,010.00

PATIENT 1532      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $7,605.00                             $7,605.00

PATIENT 2483      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $20,092.36                            $20,092.36

PATIENT 2492      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $167.50                               $167.50

PATIENT 2494      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,981.66                             $1,981.66

PATIENT 2501      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                       $314.00                               $314.00
PATIENT 5667      Insurance: Denial/Appeal, UHC                                                                     $6,867.00                             $6,867.00
PATIENT 5668      Insurance: Denial/Appeal, IHA                                                                    $20,042.36                            $20,042.36
PATIENT 5669      Insurance: Denial/Appeal, VNSNY                                                                   $3,131.55                             $3,131.55
PATIENT 5670      Insurance: Denial/Appeal, IHA                                                                     $7,440.00                             $7,440.00
PATIENT 5671      Insurance: Denial/Appeal, IHA                                                                    $40,926.24                            $40,926.24

PATIENT 5672      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $43,387.48                            $43,387.48

PATIENT 5673      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                    $232,196.35                          $232,196.35

PATIENT 5674      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $52,249.96                            $52,249.96

PATIENT 5675      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $22,379.40                            $22,379.40


                                                                              8 of 10
                                    Case 8-19-76270-ast         Doc 22      Filed 10/16/19       Entered 10/16/19 10:53:56
                                              In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                        Case No. 19-76270
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                     Nature of Claim                                       Amount requested      Current Value of Debtor's Interest

PATIENT 5676      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $7,423.98                             $7,423.98

PATIENT 5677      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $9,641.47                             $9,641.47

PATIENT 5678      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $5,565.58                             $5,565.58

PATIENT 5679      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $14,192.00                            $14,192.00

PATIENT 5680      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $50,063.00                            $50,063.00

PATIENT 5681      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $18,085.54                            $18,085.54

PATIENT 5682      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $12,630.00                            $12,630.00

PATIENT 5683      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $7,547.64                             $7,547.64

PATIENT 5684      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $18,812.94                            $18,812.94

PATIENT 5685      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $10,187.61                            $10,187.61

PATIENT 5686      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,534.50                             $1,534.50

PATIENT 5687      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $15,295.40                            $15,295.40

PATIENT 5688      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $9,948.03                             $9,948.03

PATIENT 5689      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $46,168.42                            $46,168.42

PATIENT 5690      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $4,333.47                             $4,333.47

PATIENT 5691      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,496.00                             $3,496.00

PATIENT 5692      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $13,630.00                            $13,630.00




                                                                              9 of 10
                                    Case 8-19-76270-ast         Doc 22      Filed 10/16/19       Entered 10/16/19 10:53:56
                                              In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                        Case No. 19-76270
                                             Schedule A/B: Part 11, Question 74 - Causes of action against third parties

 Patient Number                                     Nature of Claim                                       Amount requested       Current Value of Debtor's Interest

PATIENT 5693      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $61,095.52                             $61,095.52

PATIENT 5694      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $1,151.10                              $1,151.10

PATIENT 5695      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,077.08                              $3,077.08

PATIENT 5696      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $6,335.00                              $6,335.00

PATIENT 5697      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $14,648.00                             $14,648.00

PATIENT 5698      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $6,047.00                              $6,047.00

PATIENT 5699      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $5,203.00                              $5,203.00

PATIENT 5700      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $11,960.63                             $11,960.63

PATIENT 5701      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $42,695.66                             $42,695.66

PATIENT 5702      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $9,845.54                              $9,845.54

PATIENT 5703      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                    $171,925.00                           $171,925.00

PATIENT 5704      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                      $3,685.00                              $3,685.00

PATIENT 5705      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                        $343.51                                $343.51

PATIENT 5706      Private Pay, Attorney Referrals/Negotiations with Families/Collection Agency                     $70,199.76                            $70,199.76
                                                                                                                        Total:                        $2,596,383.85




                                                                              10 of 10
                 Case 8-19-76270-ast         Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56
                          In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                     Case No. 19-76270
              Schedule A/B: Part 11, Question 75 - Other contingent and unliquidated claims or causes of action

                            Description of Contingent and
     Patient Number              Unliquidated Claims              Amount requested        Current Value of Debtor's Interest
PATIENT 4034             Pending Medicaid Referral - PEN                 $172,975.00                             $172,975.00
PATIENT 4034             Pending Medicaid Referral - PMC                 -$68,144.13                              -$68,144.13
PATIENT 4549             Pending Medicaid Referral - PEN                 $117,065.00                             $117,065.00
PATIENT 4549             Pending Medicaid Referral - PMC                 -$49,481.82                              -$49,481.82
                                                                Total:                                           $172,414.05




                                                            1 of 1
                          Case 8-19-76270-ast                        Doc 22       Filed 10/16/19             Entered 10/16/19 10:53:56


 Fill in this information to identify the case:

 Debtor name          Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)              19-76270
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    See D: Part 1 Attachment                      Describe debtor's property that is subject to a lien               $6,520,890.00                  Unknown
        Creditor's Name




        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                         $6,520,890.00
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.


 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                                                  Case 8-19-76270-ast       Doc 22     Filed 10/16/19                                Entered 10/16/19 10:53:56

                                                                          In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                                     Case No. 19-76270
                                                                            Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                                         Insider or Related Party?




                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent
                                                                                                                                                      CoDebtor
                                                                                                                                                                 Date Debt was Incurred, Description of                                           Amount of Claim (Do




                                                                                                                                                                                                                                      Disputed
                                                                                                      Last 4 Digits of                                            Debtor's Property Subject to the Lien                                          not deduct the value of Value of Collateral that
                    Creditor Name and Mailing Address                            Email               Account Number                                                      and the Nature of Lien                                                       the collateral)     Supports this Claim
6060 ARMOR ROAD, LLC
6380 WILSHIRE BOULEVARD, SUITE 800
LOS ANGELES CA 90048                                                                                                                                                          5/19/2009                    X             X             X                      Unknown                    Unknown
A PLUS QUALITY MEDICAL STAFFING AGENCY, LLC
ATTN: BARUCH S. GOTTESMAN
C/O LAW OFFICE OF BARUCH S. GOTTESMAN
185-12 UNION TURNPIKE
FRESH MEADOWS NY 11366                                                                                                                                                        12/4/2018                    X             X             X                      Unknown                    Unknown
BRENDA K. BACON
NOT PROVIDED
                                                                                                                                                                              3/30/2019                    X             X             X                      Unknown                    Unknown
CAPITAL FINANCE LLC
ATTN: CHIP WOELPER
1422 CLARKVIEW ROAD
BALTIMORE MD 21209                                                    cwoelper@capfundinc.com              0003                                                   All Personal Property of the Debtor      X             X                                $4,951,478.58                  Unknown
CAPITAL FUNDING GROUP, INC. AND ITS SUCCESSORS AND ASSIGNS; SECRETARY
OF HOUSING AND URBAN DEVELOPMENT
1422 CLARKVIEW ROAD
BALTIMORE MD 21209                                                                                                                                                            6/17/2011                    X             X                                    Unknown                    Unknown
DAVID SEVERN
NOT PROVIDED
                                                                                                                                                                               6/6/2019                    X             X             X                      Unknown                    Unknown
DENISE A. KOLODZIEJ; ET AL
NOT PROVIDED
                                                                                                                                                                              5/24/2018                    X             X             X                      Unknown                    Unknown
ELIZABETH M. AMBROSE; ET AL
73 GREENHILL TERRACE
WEST SENECA NY 14224                                                                                                                                                          10/26/2017                   X             X             X                      Unknown                    Unknown
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
ATTN: ELIZABETH FOX-SOLOMON
300 PEARL STREET, SUITE 450
BUFFALO NY 14202                                                                                                                                                              10/19/2018                   X             X             X                      Unknown                    Unknown
FAVORITE HEALTHCARE STAFFING, INC.
C/O DAVID J. NOONAN, ESQ.
228 TRIANGLE STREET
AMHERST MA 01002-                                                                                                                                                             12/27/2018                   X             X             X                      Unknown                    Unknown
JANETTE BUSCH; ET AL
3712 COLUMBIA STREET
HAMBURG NY 14075                                                                                                                                                              4/22/2019                    X             X             X                      Unknown                    Unknown
KIMBERLY A. HARRIGAN
NOT PROVIDED
                                                                                                                                                                              4/13/2019                    X             X             X                      Unknown                    Unknown
LEE WOLINS
NOT PROVIDED
                                                                                                                                                                              10/2/2015                    X             X             X                      Unknown                    Unknown
LORRAINE S. KRAJEWSKI; ET AL
3646 GOWANDA ZOAR ROAD
GOWANDA NY 14070                                                                                                                                                              11/17/2015                   X             X             X                      Unknown                    Unknown




                                                                                                           1 of 3
                                                       Case 8-19-76270-ast        Doc 22     Filed 10/16/19                                Entered 10/16/19 10:53:56

                                                              In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                         Case No. 19-76270
                                                                Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                               Insider or Related Party?




                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                Contingent
                                                                                                                                            CoDebtor
                                                                                                                                                       Date Debt was Incurred, Description of                                           Amount of Claim (Do




                                                                                                                                                                                                                            Disputed
                                                                                            Last 4 Digits of                                            Debtor's Property Subject to the Lien                                          not deduct the value of Value of Collateral that
                   Creditor Name and Mailing Address                 Email                 Account Number                                                      and the Nature of Lien                                                       the collateral)     Supports this Claim
MARC LASURK; ET AL
35530 JOANNE DRIVE
MILLSBORO DE 19966                                                                                                                                                   6/3/2016                    X             X             X                      Unknown                    Unknown
MARGARET MACFARLAND
NOT PROVIDED
                                                                                                                                                                    5/28/2018                    X             X             X                      Unknown                    Unknown
MARY JO CANCILLA; ET AL
ATTN: JOSEPH D. MORATH, JR
C/O CONNORS LLP
1000 LIBERTY BUILDING
BUFFALO NY 14202                                                                                                                                                     2/7/2019                    X             X             X                      Unknown                    Unknown
MICHAEL C. WATSON
NOT PROVIDED
                                                                                                                                                                    2/19/2019                    X             X             X                      Unknown                    Unknown
MICHAEL D. MCMILLAN
NOT PROVIDED
                                                                                                                                                                    7/29/2015                    X             X             X                      Unknown                    Unknown
MICHAEL ISOME; ET AL
369 OLYMPIC AVENUE
BUFFALO NY 14215                                                                                                                                                    4/24/2017                    X             X             X                      Unknown                    Unknown
NANCY J. CARDIN
NOT PROVIDED
                                                                                                                                                                    5/11/2018                    X             X             X                      Unknown                    Unknown
SALLY ZAJAC
NOT PROVIDED
                                                                                                                                                                    10/13/2018                   X             X             X                      Unknown                    Unknown
SALLY ZAJAC
NOT PROVIDED
                                                                                                                                                                     8/6/2019                    X             X             X                      Unknown                    Unknown
SECRETARY OF HOUSING AND URBAN DEVELOPMENT
465 MAIN STREET
BUFFALO NY 14203-1780                                                                                                                                               5/28/2009                    X             X             X                      Unknown                    Unknown
SECRETARY OF HOUSING AND URBAN DEVELOPMENT
465 MAIN STREET
BUFFALO NY 14203-1780                                                                                                                                               6/17/2011                    X             X             X                      Unknown                    Unknown
SPECIALTY RX
ATTN: SHIMON ROSENBERG
2 BERGEN TURNPIKE
RIDGEFIELD PARK NJ 07660                                  srosenberg@srxltc.com                                                                                      Monthly                     X             X             X                   $784,705.71                   Unknown
TAMMY FINNEGAN; ET AL
305 LINDSEY LANE
ORCHARD PARK NY 14127                                                                                                                                               9/27/2018                    X             X             X                      Unknown                    Unknown
THE ARBA GROUP, INC.
ATTN: SCOTT KRIEGER
6301 WILSHIRE BLVD, SUITE 1800
LOS ANGELES CA 90049                                      Scott@thearbagroup.com                                                                                     Monthly                     X             X             X                   $784,705.71                   Unknown
TODD JOHNSON; ET AL
10790 HANOVER ROAD
FORESTVILLE NY 14062                                                                                                                                                 2/9/2019                    X             X             X                      Unknown                    Unknown




                                                                                                2 of 3
                                                       Case 8-19-76270-ast      Doc 22     Filed 10/16/19                                Entered 10/16/19 10:53:56

                                                              In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                         Case No. 19-76270
                                                                Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                             Insider or Related Party?




                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                              Contingent
                                                                                                                                          CoDebtor
                                                                                                                                                     Date Debt was Incurred, Description of                                           Amount of Claim (Do




                                                                                                                                                                                                                          Disputed
                                                                                          Last 4 Digits of                                            Debtor's Property Subject to the Lien                                          not deduct the value of Value of Collateral that
                   Creditor Name and Mailing Address                 Email               Account Number                                                      and the Nature of Lien                                                       the collateral)     Supports this Claim
TRUMAN STONE JR
NOT PROVIDED
                                                                                                                                                                  2/18/2019                    X             X             X                      Unknown                    Unknown
WILLIAM S. ELLIS
NOT PROVIDED
                                                                                                                                                                  3/29/2019                    X             X X                                  Unknown                   Unknown
                                                                                                                                                                                                              Total:                          $6,520,890.00                 Unknown




                                                                                               3 of 3
                       Case 8-19-76270-ast                           Doc 22          Filed 10/16/19                    Entered 10/16/19 10:53:56


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)           19-76270
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1                                                                                                                                                                   $1,090,065.
           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $1,090,065.54          54
           See EF: Part 1 Attachment                                 Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $9,641,640.01
           See EF: Part 2 Attachment                                                   Contingent
                                                                                       Unliquidated
           Date(s) debt was incurred                                                   Disputed
           Last 4 digits of account number                                         Basis for the claim:

                                                                                   Is the claim subject to offset?           No   Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                          On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                             related creditor (if any) listed?                  account number, if
                                                                                                                                                                any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims
Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   48213                                           Best Case Bankruptcy
                      Case 8-19-76270-ast                            Doc 22    Filed 10/16/19             Entered 10/16/19 10:53:56


              Absolut Center for Nursing and Rehabilitation at
 Debtor       Orchard Park, LLC                                                                   Case number (if known)       19-76270
              Name


5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                  1,090,065.54
 5b. Total claims from Part 2                                                                       5b.   +   $                  9,641,640.01

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                   10,731,705.55




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
ADAMS, RACHEAL
2020 VERMONT ST
NORTH COLLINS NY 14111                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                            $141.05            $141.05
AL-HUMEYGANI, JAMILAH
163 LEHIGH ST
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                              $35.80            $35.80
ALI, GHARAM
61 WILKESBARRE ST
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,312.77         $1,312.77
ALICEA, JASON
24 STEPHENSON AVENUE
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $252.09            $252.09
ALSHAHRI, KITAM
88 VICTORY AVENUE
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $833.76            $833.76
AMMERMAN, PAULINE
289 ABBY STREET
BUFFALO NY 14220                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $423.62            $423.62
ARCE, MARLON
16 JORDY COURT
HAMBURG NY 14075                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $7,439.35         $7,439.35
ASSAD, CHRISTINE
260 BEHM RD.
WEST FALLS NY 14170                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                           $5,273.61         $5,273.61
BAILEY, JEANINE
86 PEARL STREET UPPER
BLASDELL NY 14219                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                           $6,263.74         $6,263.74
BAKER, NISA
20 WOODYARD WAY
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                              $18.66            $18.66
BAUTZ, DIANE
4926 TIM TAM TRAIL
BLASDELL NY 14219                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $738.42            $738.42
BELLIVEAU, MARY
29 WILMUTH AVE
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                              $50.65            $50.65



                                                                                     1 of 22
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
BENBOW, ANTOINETTE
144 GREY ST.
BUFFALO NY 14211                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $321.49            $321.49
BETTS, TEONIA
141 COURTLAND AVE
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $158.04            $158.04
BLAIR, ALEXANDER
90 SOUTH CHAPEL
GOWANDA NY 14070                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $187.55            $187.55
BLAIR, KIMBERLY
90 S. CHAPEL ST
GOWANDA NY 14070                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,030.04         $1,030.04
BRINKWORTH, TWILA
1111 TRANSIT RD
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $293.89            $293.89
BUKOWSKI, JENNIFER
996 DAVIS ROAD
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                              $71.72            $71.72
BUND, RAEANN
22 OAK STREET
SILVER CREEK NY 14136                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $4,286.74         $4,286.74
BURGOS, EDUARDO
673 HOPKINS STREET
BUFFALO NY 14220                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $394.23            $394.23
BURHANAN, FELICIA
101 HOLBROOK STREET
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $308.52            $308.52
BUTCHER, DEMARIO
4 BURNIE LANE
BUFFALO NY 14203                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $279.66            $279.66
CANTON, AMANDA
117 BUFFUM ST
BUFFALO NY 14210                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $552.32            $552.32
CANTRELL, ELAINE
9089 SWAMP ROAD
CATTARAUGUS NY 14719                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,952.82         $1,952.82



                                                                                     2 of 22
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
CARLSON, MATTHEW
3036 EAST CHURCH STREET
EDEN NY 14057                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                           $4,839.42         $4,839.42
CARR, ELISE
480 WEST UTICA ST
BUFFALO NY 14213                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                         $16,648.21         $16,648.21
CARTER, JESSICA
238 EAST AMHERST ST
APT. I #12
BUFFALO NY 14214                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $328.53            $328.53
CARTWRIGHT, JESSICA
156 NORTH WILLOW STREET
EAST AURORA NY 14052                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                           $8,701.36         $8,701.36
CASEY, BEVERLY
9787 CHURCH STREET
FARMERSVILLE NY 14060                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $875.48            $875.48
CHAMBERS, SHAWNA
170 HOLEBROCK STREET
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                              $44.21            $44.21
CHMIEL, DAWN
157 SPRENGER AVE
BUFFALO NY 14211                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $300.95            $300.95
COIT, ERICA
1250 RIDGE ROAD
BUFFALO NY 14218                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $88.76            $88.76
COLONDRES, MICHEL
394 DOAT STREET
BUFFALO NY 14211                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $13.74            $13.74
COOK, TIA
449 ALLENHURST RD #A
AMHERST NY 14226                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $144.58            $144.58
CRANDALL, MARY
9850 ROUTE 219
WEST VALLEY NY 14171                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,858.50         $2,858.50




                                                                                     3 of 22
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
CRUMLISH, JULIA
111 CROMWELL DRIVE
DEPEW NY 14043                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,207.21         $1,207.21
DALTON, ASHLEY
80 SIDWAY ST
BUFFALO NY 14210                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $183.39            $183.39
DANCY, DANIELLE
24 GITTERE ST
BUFFALO NY 14211                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $40.61            $40.61
DEAN, TALAION
132 RYAN STREET
BUFFALO NY 14210                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $85.31            $85.31
DEJESUS, MINDY
110 KAMPER AVE.
BUFFALO NY 14210                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $38.35            $38.35
DEJOE, STEVE
2 JEFFREY CIRCLE
FAIRPORT NY 14450                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,929.23         $1,929.23
DEVOST, TURQUOISE
43 MAYER AVE
BUFFALO NY 14207                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $83.50            $83.50
DUGA, ELIZABETH
8468 N MAIN STREET
EDEN NY 14057                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,042.47         $1,042.47
DUNMIRE, CHERYL
5655 S. FEDDICK RD.
BOSTON NY 14025                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,249.47         $1,249.47
DUPREE, KESHAWN
814 ELK STREET
LOWER
BUFFALO NY 14210                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $102.88            $102.88
DURHAM, DAWNA
110 KAMPER AVE
BUFFALO NY 14210                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $6,564.13         $6,564.13




                                                                                     4 of 22
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
DYWINSKI, EMILY
1531 WEHRLE DRIVE
WILLIAMSVILLE NY 14221                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                            $241.79            $241.79
EARLEY, JEREMIAH
312 HERKIMER STREET
BUFFALO NY 14213                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $129.81            $129.81
EDWARDS, TIAUNA
40 W. CLEVELAND DRIVE
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $7.48             $7.48
ELBERS, PETAL
284 HOLDEN STREET
#9
BUFFALO NY 14214                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $890.55            $890.55
ELIAS, SONYA
145 SUMMIT AVENUE
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,792.73         $1,792.73
EMMONS, LEANDRA
6035 SOUTH TRANSIT ROAD
APT. 265
LOCKPORT NY 14094                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,183.44         $1,183.44
EVERETT, SUSAN
888 WEST ALAURA DRIVE
ALDEN NY 14004                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,063.53         $1,063.53
EVERETTE, ERIKA
88 SIDNEY STREET
BUFFALO NY 14211                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,320.44         $1,320.44
EWERT, HAYLEE
77 EDGEBROOK ESTATES
#8
CHEEKTOWAGA NY 14227                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,577.43         $1,577.43
FADELEY, PETER
851 LAKESIDE DRIVE
CORFU NY 14036                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            -$256.16          -$256.16
FAGIANI, RACHEL
6978 SY RD
NIAGARA FALLS NY 14304                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,508.01         $1,508.01



                                                                                     5 of 22
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
FARNEY, CYNTHIA
3708 HORTON AVE.
BLASDELL NY 14219                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,523.06         $1,523.06
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3500                      8/2/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                   $11,942.13         $11,942.13
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3500                      8/9/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                   $11,780.22         $11,780.22
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3500                     8/16/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                   $11,474.06         $11,474.06
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3500                     8/23/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                   $11,548.23         $11,548.23
FED
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3500                     8/30/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                   $11,701.50         $11,701.50
FELONG, TODD
12296 ANNE DRIVE
ALDEN NY 14004                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                           $9,806.88         $9,806.88
FEMI, JOY
2135 SHADOW LANE
LAKE VIEW NY 14085                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,733.77         $3,733.77
FERRY, ANNE
6520 VERSAILLES RD.
LAKEVIEW NY 14085                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,835.58         $2,835.58
FIGUEROA, ERIC
60 FERGUSON AVE
BUFFALO NY 14213                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $70.39            $70.39
FIGUEROA, SELENA
242 15TH STREET
BUFFALO NY 14213                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $188.18            $188.18
FINGERS, ELIZABETH
12326 KERN RD
SPRINGVILLE NY 14141                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                           $4,055.02         $4,055.02



                                                                                     6 of 22
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
FISCHER, JAKA
4597 SENECA ST
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $211.45            $211.45
FITTRY, BELINDA
304 UNION STREET
REAR UPPER
HAMBURG NY 14075                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $317.37            $317.37
FOSS, MARY
41 ELLICOTT ROAD
WEST FALLS NY 14170                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,739.57         $1,739.57
FRYER, SHAWANDA
69 PROCTOR STREET
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $119.39            $119.39
GADDIS, BILLY
971 RIDGE RD
APT. 5
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                              $25.84            $25.84
GHOSEN, SANDRA
71 W. WOODSIDE
BUFFALO NY 14220                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,080.02         $1,080.02
GIBSON, LUCILLE
24 MICHAEL PLACE
BUFFALO NY 14211                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $532.86            $532.86
GONG, ADINA
7315 CHESTNUT RIDGE RD
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,092.85         $1,092.85
GOSAI, PUJA
8873 CONNEMARA LANE
CLARENCE CENTER NY 14032                                                Earned Employee Hours                  11 USC 507(a)(4)                                                                           $9,502.45         $9,502.45
GRAWE, SANDRA
5312 MURPHY RD
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                         $21,081.21         $21,081.21
GREEN, DAYONA
78 OAKRIDGE DR
APT. 5
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $556.77            $556.77



                                                                                     7 of 22
                                             Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                      In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                  Case No. 19-76270
                                                           Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent
                                                                                                                 Specify Code




                                                                                                                                                                  Disputed
                                              Last 4 Digits of                                               Subsection of Priority
         Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
GRIMALDI, MARIA
51 S. FISHER ROAD
APT. 4
LACKAWANNA NY 14218                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                            $771.56            $771.56
GUADAGNO, HOLLY
580 LAKEVIEW AVENUE
ORCHARD PARK NY 14127                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,443.33         $3,443.33
GULLI, CASSONDRA
140 COUNTRYSIDE LANE
APT. 7
ORCHARD PARK NY 14127                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,613.64         $2,613.64
HALSEY-DOUGLAS, CHANELLE
22 APPLE AVE
LACKAWANNA NY 14218                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                              $69.57            $69.57
HANLON, BARBARA
165 ELLIS DR
WEST FALLS NY 14170                                                      Earned Employee Hours                  11 USC 507(a)(4)                                                                           $5,284.38         $5,284.38
HARMON, SHANTEY
320 HEWITT AVENUE
BUFFALO NY 14215                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                               $7.88             $7.88
HARRINGTON, VALISHA
25 CHAINCEY ST
APT. 1
BUFFALO NY 14206                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                               $7.48             $7.48
HARRIS, EMANTHA
319 SHIRLEY AVE
BUFFALO NY 14215                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,805.91         $2,805.91
HARRIS, KENNIA
54 TAMARK CT
CHEEKTOWAGA NY 14227                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                              $15.97            $15.97
HELTZ, SANDRA R
7057 GOWANDA STATE ROAD
HAMBURG NY 14075                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                           $8,526.10         $8,526.10
HENRY, LUCY MAE
33 FORMAN ST
BUFFALO NY 14211                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,125.97         $1,125.97



                                                                                      8 of 22
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
HRYCIK, BARBARA
8698 LOWER EAST HILL RD
COLDEN NY 14033                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,663.91         $3,663.91
HUDSON, CHARLES
11050 WARNERGULFROAD
CHAFFEE NY 14030                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $616.08            $616.08
HUMPHREY, JACQUELYN
4323 SOUTH BUFFALO ST
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $5,717.05         $5,717.05
HUTSCHENREUTER, JOELLE
1528 WILLOW WOODS
ALDEN NY 14004                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $787.82            $787.82
IDZIK, CHRISTOPHER
9934 LAKE ST
DELEVAN NY 14042                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,244.02         $1,244.02
IVEY, TERRIE
44 OLCOTT STREET
UPPER 2
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $546.21            $546.21
IVON, SAVANNAH
81 PRINCENTON PL
LOWER
BUFFALO NY 14210                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $6.42             $6.42
JAMES, LONDON
100 WARSAW ST
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $145.63            $145.63
JANKOWSKI, RICHARD
4102 TASSEFF TERRACE
HAMBURG NY 14075                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $166.72            $166.72
JARDINE, MEGAN
80 WARSAW STREET
APT. 3
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                               $2.89             $2.89




                                                                                     9 of 22
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
JARZYNIECKI, SARA
41 NORTH DRIVE
REAR
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $238.97            $238.97
JENKINS, JOHNNY
67 WYANDOTTE AVENUE
BUFFALO NY 14207                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $4,267.00         $4,267.00
JOHNSON, LA'KEYA
197 ROSS AVENUE
BUFFALO NY 14207                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $13.06            $13.06
JONES, ANTONIO
128 JEFFERSON AVENUE
BUFFALO NY 14204                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $866.41            $866.41
JONES, JADA
305 FRENCH STREET
BUFFALO NY 14211                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $12.47            $12.47
JONES, MALIK
22 BOLTON PLACE
BUFFALO NY 14210                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $95.80            $95.80
JONES, TERRICE
141 KINGSLEY STREET
BUFFALO NY 14208                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $47.77            $47.77
JORDAN, SAMANTHA
18 LONGVIEW DRIVE
DELEVAN NY 14042                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $2.11             $2.11
KAHTAN, WAGDAN
154 KEEVER AVE
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                              $48.44            $48.44
KEITH, DWAYNE
321 DARTMOUTH STREET
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $331.48            $331.48
KEITH, TAMITHA
321 DARTMOUTH AVE
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $122.27            $122.27




                                                                                    10 of 22
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
KERNEN, CHINYERE
454 NORTH OGDEN ST
BUFFALO NY 14212                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $31.13            $31.13
KLEIN, JENNIFER
139 EAST GRAND BLVD
CHEEKTOWAGA NY 14225                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $920.41            $920.41
KNAUS, REBECCA
583 FRENCH RD
CHEEKTOWAGA NY 14227                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $427.91            $427.91
KNOX, MELISSA
52 RED JACKET PARKWAY
BUFFALO NY 14220                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $4.30             $4.30
KOCYBA, KAREN
5416 SOUTH PARK
APT. 2
HAMBURG NY 14075                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,236.61         $3,236.61
KOWALSKI, MICHELLE
6786 WAYNE DRIVE
DERBY NY 14047                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                            $349.34            $349.34
KRAUSE, HAILEY
37 GARVEY AVE
BUFFALO NY 14220                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $57.37            $57.37
KRUSE, ADAM
190 CENTER ROAD
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $395.14            $395.14
KUHN, MARY
66 ORCHARD ST
WILLIAMSVILLE NY 14221                                                  Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,439.91         $2,439.91
KURTZ, LEONARD
6038 WEBSTER ROAD
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                               $3.26             $3.26
KUSTER, KATHERINE
123 E. HAZELTINE AVE
KENMORE NY 14217                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $874.38            $874.38




                                                                                    11 of 22
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
KWASNIEWSKI, NANCY
4263 NORTH BOSTON RD
EDEN NY 14057                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                            $412.92            $412.92
LEAHY, ROBERT
4049 KNOLL DRIVE #2
HAMBURG NY 14075                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,350.09         $3,350.09
LEE, KENITA
149 TUDOR RD
CHEEKTOWAGA NY 14215                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $366.16            $366.16
LENAHAN, MOLLY
3211 WOOLLAWN AVE
BLASDELL NY 14219                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $944.46            $944.46
LEWIS, LINDA
118 COLLINS AVE
WEST SENECA NY 14206                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $342.28            $342.28
LIAS, LAKECIA
881 CLINTON ST
BUFFALO NY 14210                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,344.61         $1,344.61
LITWIN, KAREN
4123 BRYANT STREET
BLASDELL NY 14129                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,678.79         $1,678.79
MADIGAN, KAREN
131 FIRESTONE ST
UPPER
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $245.11            $245.11
MAJUK, KAYLEE
9073 IROQUOIS STREET
ANGOLA NY 14006                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                               $2.11             $2.11
MAKOWSKI, MARKUS J.
1671 BOWEN ROAD
ELMA NY 14059                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,614.46         $3,614.46
MARTIN, ARIANNA
281 OLYMPIC AVENUE
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $167.97            $167.97




                                                                                    12 of 22
                                           Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                Case No. 19-76270
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                 Unliquidated
                                                                                                                                    Contingent
                                                                                                               Specify Code




                                                                                                                                                                Disputed
                                            Last 4 Digits of                                               Subsection of Priority
       Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
MAZUR, MELISSA
40 PULASKI ST
LACKAWANNA NY 14218                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $349.89            $349.89
MCCRAYER, GENEVA
28 ENOLA AVENUE
APT. 1
KENMORE NY 14217                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                              $19.15            $19.15
MCEVOY, MELINDA
753 BRANT FARNHAM ROAD
IRVING NY 14081                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $930.91            $930.91
MCGEE, DAJUAN
242 15TH STREET
BUFFALO NY 14213                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $237.30            $237.30
MCNALLY, KATHRYN
1015 100TH STREET
NIAGARA FALLS NY 14204                                                 Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,456.82         $2,456.82
MCNEIL, SAHARA
303 SMITH STREET
BUFFALO NY 14210                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                               $2.11             $2.11
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                      8/2/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $4,578.12         $4,578.12
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                      8/9/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $4,490.86         $4,490.86
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                     8/16/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $4,546.56         $4,546.56
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                     8/23/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $4,520.78         $4,520.78
MCR
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                              3600                     8/30/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $4,335.66         $4,335.66




                                                                                   13 of 22
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
MELIUS, DAWN CAROL
176 MONA DRIVE
AMHERST NY 14226                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,366.16         $1,366.16
METZGER, EUNICE
72 OAKRIDGE DRIVE
APT. 6
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,898.33         $2,898.33
METZGER, JOSHUA
5329 ARMOR DUELLS ROAD
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                            $540.14            $540.14
METZGER, KEVIN
112 INDIAN CHURCH RD UPPER
BUFFALO NY 14210                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $7,949.21         $7,949.21
MILLER, ELAINA
719 EAST AND WEST RD
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $976.23            $976.23
MILLIKEN, JANELLE
81 ERRINGTON TERRACE
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,802.92         $1,802.92
MILLS, DONNISHA
11 GRATTAN STREET
SLOAN NY 14206                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                              $27.74            $27.74
MILLS, JASMINE
106 ELLER AVE
BUFFALO NY 14211                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $376.12            $376.12
MISCHEL, JENNIFER
4987 HICKORY ROAD
HAMBURG NY 14075                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $608.93            $608.93
MORRIS, KELLY
12388 TOWNSEND RD
SPRINGVILLE NY 14141                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,695.48         $3,695.48
MORRIS, KOURTNEY
214 LAURELTON DRIVE
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                              $23.84            $23.84




                                                                                    14 of 22
                                           Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                Case No. 19-76270
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                 Unliquidated
                                                                                                                                    Contingent
                                                                                                               Specify Code




                                                                                                                                                                Disputed
                                            Last 4 Digits of                                               Subsection of Priority
       Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
MOSCATO, PEGGY
66 KOESTER ST
BUFFALO NY 14220                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $167.70            $167.70
MUTESI, ALINE
3418 MCKINLEY PKWY
BUFFALO NY 14219                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $100.28            $100.28
NARRAWAY, JODY
398 MILL ST.
SPRINGVILLE NY 14141                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,276.54         $3,276.54
NEWMAN-CLIFFORD, JOANNE
1431 ELECTRIC AVE.
LACKAWANNA NY 14218                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $219.32            $219.32
NICHOLSON, SHAWN
4917 BEST STREET
HAMBURG NY 14075                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $263.89            $263.89
NIEMET-HORNBERGER, DANA
6860 HAMILTON DRIVE
DERBY NY 14047                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                              $11.69            $11.69
NURMI, SUSAN
42 FISHER ROAD
LACKAWANNA NY 14218                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,350.97         $3,350.97
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                     7/26/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $6,827.26         $6,827.26
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                      8/2/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $6,475.83         $6,475.83
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                             3700                      8/9/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $6,318.36         $6,318.36




                                                                                   15 of 22
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                              3700                     8/16/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $6,388.76         $6,388.76
NY STATE
NYS DEPARTMENT OF TAXATION & FINANCE
WA HARRIMAN CAMPUS
ALBANY NY 12227-0001                              3700                     8/23/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                     $6,309.82         $6,309.82
NYS MEDICAID
HEALTH FACILITIES ASSESSMENT FUND
MR. JEROME ALAMIO/OFFICE OF POOL ADMIN
P.O. BOX 4757
SYRACUSE NY 13221-4757                                              Various Dates, Assessment Tax              11 USC 507(a)(8)                     X                                                  $541,418.35        $541,418.35
O'CONNELL, SARAH
1394 WISCONSIN RD
DERBY NY 14047                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                           $5,024.67         $5,024.67
OGOZALY, DARLENE
78 RIVER STREET
BATAVIA NY 14020                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $691.31            $691.31
OSTROVSKIS, LILIJA
4845 TRANSIT ROAD
APT. P-12
DEPEW NY 14043                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,121.91         $2,121.91
PACYON, CHERYL
S-6650 OLEAN ROAD
LOT 8
SOUTH WALES NY 14139                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                           $6,894.09         $6,894.09
PADILLA, ANGELICA
35 LEAMINGTON PL
BUFFALO NY 14210                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $855.49            $855.49
PARKER, CHANTELLE
146 DARTMOUTH
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                               $2.44             $2.44
PENKATY, JENNIFER
3257 LENOX RD
COLLINS NY 14034                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $788.82            $788.82



                                                                                    16 of 22
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
PERKINS, AVIANNA
1456 KENSINGTON
APT. 1
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $105.68            $105.68
POOLE, ANNETTE E
4575 SENECA ST.
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                           $8,126.04         $8,126.04
POTTER, ASHLEY
6 STUART AVE
ARCADE NY 14009                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,529.90         $1,529.90
PREMSCHETZ, CANDI
140 COOLIDGE ROAD
BUFFALO NY 14220                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $352.32            $352.32
PURIFOY, ASIA
131 POMONA PL
BUFFALO NY 14210                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $47.57            $47.57
RANSOM, TREVOR
1606 PARK LANE VILLAS CT
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                              $10.52            $10.52
REISDORF, DANIEL
27 HASKELL AVENUE
ARCADE NY 14009                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                              $64.83            $64.83
RESKA, THADDEUS
21 WEST CANYON
HAMBURG NY 14075                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $879.21            $879.21
RICE, MARIAH
37 GARVEY AVE
BUFFALO NY 14220                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $383.25            $383.25
RIPPLE, ERICA
31 NARRAGANSETT ROAD
BUFFALO NY 14220                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $903.90            $903.90
RIVERA, DANIEL
80 WARSAW STREET
UPPER REAR
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $545.83            $545.83




                                                                                    17 of 22
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
RIVERA, SHAMONICA
397 CALLODINE AVE
BUFFALO NY 14226                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $44.86            $44.86
ROACH, REBECCA
2725 WEST CHURCH ST.
EDEN NY 14057                                                           Earned Employee Hours                  11 USC 507(a)(4)                                                                           $4,509.86         $4,509.86
ROBINSON, GARLAND
148 STOCKBRIDGE AVE
BUFFALO NY 14215                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $213.91            $213.91
ROBINSON, TIARA
61 COUNTESS AVENUE
BUFFALO NY 14211                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $223.59            $223.59
RODRIGUEZ, VERONICA
90 SIRRET STREET
BUFFALO NY 14220                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $57.53            $57.53
ROJAS, ROLANDO
39 BREEZEWOOD DR
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,501.47         $3,501.47
ROLLON, BEA
23 BOLTON PLACE
BUFFALO NY 14201                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $211.98            $211.98
RUIZ, RAFAEL
14 CLINTON ST
APT. 11
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $134.24            $134.24
RYCZKO, KIMBERLY
5072 WEST LAKE ROAD
DUNKIRK NY 14048                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $273.30            $273.30
SALEEM, ZANIB
96 VICTORY AVENUE
LACKAWANNA NY 14218                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                            $882.45            $882.45
SAWYER, KATHLEEN
2137 DAVIS RD
WEST FALLS NY 14170                                                     Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,809.80         $1,809.80




                                                                                    18 of 22
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
SCHRIVER, SCOTT
5808 E. ARCADE ROAD
ARCADE NY 14009                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $119.72            $119.72
SCHWARTZ, JAMES
103 CAREFREE LANE
CHEEKTOWAGA NY 14227                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,890.82         $3,890.82
SEARLES, FREDERICK
45 LIDDELL STREET
BUFFALO NY 14218                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $849.94            $849.94
SHARRER, MAUREEN
268 LAKEVIEW AVE.
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $8,303.87         $8,303.87
SIEG, BRITTANY
104 SOUTHSIDE PARKWAY
BUFFALO NY 14220                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $601.71            $601.71
SIEG, SHANA
93 KELBURN STREET
UPPER
BUFFALO NY 14206                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $33.96            $33.96
SLYDER, GINA
19 PARK ST
BUFFALO NY 14201                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,710.70         $2,710.70
SMITH, CALVIN
46 GLENDALE PLACE
BUFFALO NY 14208                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $57.83            $57.83
SMITH, CHRISTINE
5490 COOPER RIDGE
HAMBURG NY 14075                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,309.05         $1,309.05
SMITH, TASHNAE
133 GERMAIN STREET
BUFFALO NY 14027                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $10.54            $10.54
SPALL, LAURA B.
5715 ELLIS ROAD
ORCHARD PARK NY 14127                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                           $4,213.26         $4,213.26




                                                                                    19 of 22
                                            Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                 Case No. 19-76270
                                                          Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent
                                                                                                                Specify Code




                                                                                                                                                                 Disputed
                                             Last 4 Digits of                                               Subsection of Priority
        Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
SPORYSZ, GINA
26 ALAMO PLACE
BUFFALO NY 14220                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,145.96         $2,145.96
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                      8/2/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                   $19,575.70         $19,575.70
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                      8/9/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                   $19,201.56         $19,201.56
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                     8/16/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                   $19,440.28         $19,440.28
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                     8/23/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                   $19,330.22         $19,330.22
SST
INTERNAL REVENUE SERVICE
OGDEN UT 84201-0039                               3600                     8/30/2019 ,Taxes                    11 USC 507(a)(8)                     X                                                   $18,539.04         $18,539.04
STARR, KAREN
6891 DERBY RD
DERBY NY 14047                                                          Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,447.70         $1,447.70
STEELE, SHELVA
71 JOHNSON STREET
BUFFALO NY 14212                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                            $197.36            $197.36
STEPHENS, SHAWN
816 PARK AVENUE #6
MEDINA NY 14103                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                            $585.34            $585.34
STRYCHARZ, MAGDALENA
5570 SOUTH PARK AVENUE
APT. 907
HAMBURG NY 14075                                                        Earned Employee Hours                  11 USC 507(a)(4)                                                                              $81.55            $81.55
SULLIVAN, DONALD
28 RENE DR.
WEST SENECA NY 14224                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,241.92         $2,241.92




                                                                                    20 of 22
                                           Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                Case No. 19-76270
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                 Unliquidated
                                                                                                                                    Contingent
                                                                                                               Specify Code




                                                                                                                                                                Disputed
                                            Last 4 Digits of                                               Subsection of Priority
       Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                          Total Claim    Priority Amount
SUNDERLAND, KAROL
153 RYAN STREET
BUFFALO NY 14210                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $787.71            $787.71
THOMAS, LASHAY
29 MATEJKA STREET
BUFFALO NY 14206                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $650.30            $650.30
THOMAS, TANYA
18 WARSAW ST
BUFFALO NY 14218                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $639.51            $639.51
TSAKOS, KATIE ANN
6912 BRANDY WINE DRIVE
DERBY NY 14047                                                         Earned Employee Hours                  11 USC 507(a)(4)                                                                           $2,428.17         $2,428.17
TUCKER, ROBERT
47 COMSTOCK AVE
BUFFALO NY 14215                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                           $1,262.56         $1,262.56
TURNER, DESHAWN
107 WEYAND AVE
BUFFALO NY 14210                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                              $78.83            $78.83
VERNIERO, NICOLE
4832 N. BOSTON RD
HAMBURG NY 14075                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $776.38            $776.38
WALSH, DARCIE
14 CLINTON ST
LACKAWANNA NY 14218                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                            $598.35            $598.35
WALSH, KAREN
3685 RT 39
APT. B
COLLINS NY 14034                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $457.26            $457.26
WALSH, MICHAEL
3685 RT 39
APT. B
COLLINS NY 14034                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                            $579.85            $579.85
WALTERS, JEFFERY
249 OAKMONT #473
BUFFALO NY 14215                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                           $3,262.04         $3,262.04




                                                                                   21 of 22
                                           Case 8-19-76270-ast        Doc 22     Filed 10/16/19      Entered 10/16/19 10:53:56

                                                    In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                Case No. 19-76270
                                                         Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                 Unliquidated
                                                                                                                                    Contingent
                                                                                                               Specify Code




                                                                                                                                                                Disputed
                                            Last 4 Digits of                                               Subsection of Priority
       Creditor Name and Mailing Address   Account Number      Date Debt was Incurred, Basis for Claim       Unsecured Claim                                                                            Total Claim    Priority Amount
WALTERS, JESSICA
57 OLCOTT ST
UPPER 2
LACKAWANNA NY 14218                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                              $567.72            $567.72
WESTFALL, AMANDA
9 SIERRA DRIVE
CHEEKTOWAGA NY 14225                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                             $2,677.97         $2,677.97
WESTFALL, CHUCK
3065 SENECA ST
WEST SENECA NY 14224                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                                                 $5.15             $5.15
WHITE, RACHAEL
80 WARSAW STREET
LACKAWANNA NY 14218                                                    Earned Employee Hours                  11 USC 507(a)(4)                                                                              $179.93            $179.93
WILSON, THEOLA
130 TEXAS STREET
BUFFALO NY 14215                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                              $878.30            $878.30
WINDER, JESSICA
171 LINWOOD AVE
APT. 3
BUFFALO NY 14209                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                             $7,631.64         $7,631.64
WOODS, JAMAL
26 INTER PARK AVE
BUFFALO NY 14211                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                              $700.73            $700.73
WOODWARD, STEPHANIE
81 MAIN STREET
APT. 2
HAMBURG NY 14075                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                              $431.98            $431.98
WRIGHT, MALIK
60 CROSSMAN
BUFFALO NY 14213                                                       Earned Employee Hours                  11 USC 507(a)(4)                                                                                $88.38            $88.38
WUEST, PAULA
7881 SENECA ST.
EAST AURORA NY 14052                                                   Earned Employee Hours                  11 USC 507(a)(4)                                                          $250.23                                $250.23
                                                                                                                                                                           Total: $1,090,065.54                          $1,090,065.54




                                                                                   22 of 22
                                                                       Case 8-19-76270-ast       Doc 22     Filed 10/16/19       Entered 10/16/19 10:53:56


                                                                               In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                                          Case No. 19-76270
                                                                                 Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent
                                                                                                                                                                                                Date Debt was




                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                              Incurred, Basis for
                              Creditor Name                             Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
1199 SEIU                                     Dues Department                                                                      New York               NY           10108                         8/31/2019                     X                                                        $6,641.84
1199 SEIU                                     Political Action Fund                                                                New York               NY           10108                         8/31/2019                     X                                                         $157.84
1199 SEIU                                     Regional Pension Plan                                                                Buffalo                NY           14214                         7/31/2019                     X                                                        $2,709.42
1199 SEIU                                     Regional Pension Plan                                                                Buffalo                NY           14214                         8/31/2019                     X                                                        $3,504.66
1199 SEIU Greater NY Education Fund           330 West 42nd St., 28th Floor                                                        New York               NY           10036                         7/31/2019                     X                                                        $1,813.01
1199 SEIU Greater NY Education Fund           330 West 42nd St., 28th Floor                                                        New York               NY           10036                         8/31/2019                     X                                                        $2,235.82
A Place For Mom                               P.O. Box 674164                                                                      Detroit                MI           48267-4164                    7/31/2017                     X                                                        $1,000.00
Absolut at Orchard Park                       Resident Trust Account                                        6060 ARMOR RD.         ORCHARD PARK           NY           14127                         9/19/2019                     X                                                         $555.85
Absolut at Orchard Park                       Resident Trust Account                                        6060 ARMOR RD.         ORCHARD PARK           NY           14127                         10/9/2019                     X                                                        $3,538.00
Absolut Facilities Management, LLC            300 Gleed Avenue                                                                     East Aurora            NY           14052                                                       X                                                    $8,113,920.43
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                         8/26/2018                     X                                                        $5,028.00
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                          9/2/2018                     X                                                        $7,267.75
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                          9/9/2018                     X                                                        $4,975.75
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                         9/16/2018                     X                                                        $4,090.50
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                         9/23/2018                     X                                                        $3,392.50
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                         9/30/2018                     X                                                        $3,859.25
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                         10/7/2018                     X                                                        $4,839.38
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                        10/14/2018                     X                                                        $5,361.75
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                        10/21/2018                     X                                                        $4,775.00
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                        10/28/2018                     X                                                        $8,644.00
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                         11/4/2018                     X                                                        $7,986.75
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                        11/11/2018                     X                                                        $7,600.00
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                        11/18/2018                     X                                                        $9,874.75
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                        11/25/2018                     X                                                        $6,044.00
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                         12/2/2018                     X                                                        $5,287.25
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                         12/9/2018                     X                                                        $3,619.75
Accountable Healthcare Staffing, Inc          P.O. Box 732800                                                                      Dallas                 TX           75373                        12/16/2018                     X                                                         $635.50
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood               NJ           08701                         7/31/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood               NJ           08701                         8/27/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood               NJ           08701                         9/30/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood               NJ           08701                        10/30/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood               NJ           08701                        11/30/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood               NJ           08701                        12/31/2018                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood               NJ           08701                         1/31/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood               NJ           08701                         2/28/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood               NJ           08701                         3/31/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood               NJ           08701                         4/29/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood               NJ           08701                         5/31/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood               NJ           08701                         6/30/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood               NJ           08701                         7/31/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood               NJ           08701                         8/31/2019                     X                                                         $200.00
Advo Waste Medical Services, LLC              P.O. Box 356                                                                         Lakewood               NJ           08701                         9/24/2019                     X                                                         $200.00
Airgas USA, LLC                               P.O. Box 734445                                                                      Chicago                IL           60673                         8/31/2019                     X                                                        $1,798.73
Alco Sales And Service                        6851 High Grove Blvd.                                                                Burr Ridge             IL           60527                          6/3/2019                     X                                                         $139.95
Alco Sales And Service                        6851 High Grove Blvd.                                                                Burr Ridge             IL           60527                         8/20/2019                     X                                                           $91.40
Alimed, Inc.                                  P.O. Box 206417                                                                      Dallas                 TX           75320                         4/15/2019                     X                                                         $100.08
Alimed, Inc.                                  P.O. Box 206417                                                                      Dallas                 TX           75320                         4/18/2019                     X                                                         $100.08
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo                NY           14224-1016                    5/16/2019                     X                                                         $345.57
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo                NY           14224-1016                    5/17/2019                     X                                                         $917.37
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo                NY           14224-1016                    5/31/2019                     X                                                         $691.33
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo                NY           14224-1016                    7/23/2019                     X                                                         $331.63
All State Fire & Security                     400 Mineral Springs Rd.                                                              Buffalo                NY           14224-1016                    8/26/2019                     X                                                         $846.19
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                         8/22/2018                     X                                                         $550.82
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                         8/31/2018                     X                                                         $371.35
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                          9/6/2018                     X                                                         $176.50
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                         10/1/2018                     X                                                        $1,749.98
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                         10/8/2018                     X                                                         $823.96
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                         10/9/2018                     X                                                         $290.53
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                        10/15/2018                     X                                                         $789.53
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                        10/17/2018                     X                                                         $858.07
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                        10/18/2018                     X                                                         $251.38
Allstate Medical                              34 35th St. Bldg. #6                                                                 Brooklyn               NY           11232                        10/22/2018                     X                                                         $664.52




                                                                                                               1 of 12
                                                                           Case 8-19-76270-ast       Doc 22     Filed 10/16/19       Entered 10/16/19 10:53:56


                                                                                   In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                                              Case No. 19-76270
                                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                        Contingent
                                                                                                                                                                                                    Date Debt was




                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                                  Incurred, Basis for
                               Creditor Name                                Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                       10/31/2018                      X                                                         $353.79
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                       11/20/2018                      X                                                        $1,784.35
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                          1/3/2019                     X                                                         $658.43
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                          1/4/2019                     X                                                           $91.84
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                         3/15/2019                     X                                                         $527.98
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                         3/25/2019                     X                                                         $977.37
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                         3/26/2019                     X                                                         $796.05
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                         4/18/2019                     X                                                         $867.62
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                         5/15/2019                     X                                                           $13.59
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                         6/14/2019                     X                                                         $335.81
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                         6/25/2019                     X                                                        $1,007.03
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                          7/1/2019                     X                                                        $1,868.57
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                          7/3/2019                     X                                                         $347.44
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                         7/10/2019                     X                                                        $1,293.20
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                          8/5/2019                     X                                                        $1,202.57
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                          8/7/2019                     X                                                        $1,253.81
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                         8/13/2019                     X                                                         $293.05
Allstate Medical                               34 35th St. Bldg. #6                                                                    Brooklyn               NY           11232                         8/28/2019                     X                                                           $54.32
American Express                               200 Vesey Street                                                                        New York               NY           10281                      Various Dates                    X                                                      $208,232.65
Amtrust North America, Inc.                    P.O. Box 6939                                                                           Cleveland              OH           44101-0849                    6/30/2019                     X                                                       $10,766.29
Bauer Service Inc.                             4298 South Buffalo Street                                                               Orchard Park           NY           14127                         4/26/2018                     X                                                        $1,339.80
Billit AIT, LLC                                300 GLEED AVE.                                                                          EAST AURORA            NY           14052                         7/31/2019                     X                                                         $237.00
Billit AIT, LLC                                300 GLEED AVE.                                                                          EAST AURORA            NY           14052                         8/31/2019                     X                                                         $227.20
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                         4/30/2017                     X                                                        $2,803.59
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                         5/31/2017                     X                                                        $2,629.59
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                         6/30/2017                     X                                                        $2,544.76
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                         7/31/2017                     X                                                        $2,225.04
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                         8/31/2017                     X                                                        $2,225.04
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                         9/30/2017                     X                                                        $2,153.26
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                       10/31/2017                      X                                                        $2,225.04
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                       11/30/2017                      X                                                        $2,153.26
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                       12/31/2017                      X                                                        $2,225.04
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                         1/31/2018                     X                                                        $2,225.04
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                         2/28/2018                     X                                                        $2,009.70
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                         3/31/2018                     X                                                        $2,225.04
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                         4/30/2018                     X                                                        $2,153.26
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                         5/31/2018                     X                                                        $2,225.04
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                         6/30/2018                     X                                                        $1,950.98
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                         9/30/2018                     X                                                        $1,663.88
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                       10/31/2018                      X                                                        $1,719.35
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                       11/30/2018                      X                                                        $1,663.88
Blackburn's Physicians Pharmacy, Inc.          301 Corbet Street                                                                       Tarentum               PA           15084                       12/31/2018                      X                                                         $215.33
Brian Beaudry                                  21 Nicholas Dr South                                                                    Tonawanda              NY           14150                          9/9/2019                     X                                                         $200.00
Buffalo Expert Service Tech.                   3003 Genesee Street                                                                     Buffalo                NY           14225                         6/10/2019                     X                                                         $575.83
Buffalo Exterminating Company, Inc.            an Ehrlich Co.                                                                          Reading                PA           19612                         6/28/2019                     X                                                         $318.64
Buffalo Exterminating Company, Inc.            an Ehrlich Co.                                                                          Reading                PA           19612                         7/19/2019                     X                                                         $318.64
Buffalo Exterminating Company, Inc.            an Ehrlich Co.                                                                          Reading                PA           19612                         7/31/2019                     X                                                         $515.48
Buffalo Exterminating Company, Inc.            an Ehrlich Co.                                                                          Reading                PA           19612                         8/15/2019                     X                                                         $318.64
Buffalo Hotel Supply Co., Inc.                 P.O. Box 646                                                                            Amherst                NY           14226-0646                    4/27/2018                     X                                                         $528.91
Buffalo Hotel Supply Co., Inc.                 P.O. Box 646                                                                            Amherst                NY           14226-0646                    7/29/2018                     X                                                         $823.07
Buffalo Hotel Supply Co., Inc.                 P.O. Box 646                                                                            Amherst                NY           14226-0646                    8/24/2018                     X                                                         $448.39
Buffalo Niagara Retina Association             6480 Main Street Ste 1                                                                  Williamsville          NY           14221                         7/10/2018                     X                                                        $1,975.92
Buffalo Niagara Retina Association             6480 Main Street Ste 1                                                                  Williamsville          NY           14221                         7/19/2018                     X                                                        $1,975.92
Buffalo Scale & Supply Co, Inc.                280 Seneca Street                                                                       Buffalo                NY           14204                          5/2/2019                     X                                                         $355.99
Buffalo Scale & Supply Co, Inc.                280 Seneca Street                                                                       Buffalo                NY           14204                          5/8/2019                     X                                                         $248.33
Buffalo Wheelchair                             1900 Ridge Rd.                                                                          West Seneca            NY           14224                       12/28/2018                      X                                                         $718.79
Buffalo Wheelchair                             1900 Ridge Rd.                                                                          West Seneca            NY           14224                         2/21/2019                     X                                                         $928.00
Burbank Electric, Inc.                         1841 Bowen Rd.                                                                          Elma                   NY           14059                          6/1/2018                     X                                                         $418.00
Cappelli's                                     3643 North Buffalo Rd.                                                                  Orchard Park           NY           14127                         8/18/2019                     X                                                         $141.38
Cappelli's                                     3643 North Buffalo Rd.                                                                  Orchard Park           NY           14127                         8/20/2019                     X                                                           $52.00
Cappelli's                                     3643 North Buffalo Rd.                                                                  Orchard Park           NY           14127                         8/22/2019                     X                                                           $74.26
Cappelli's                                     3643 North Buffalo Rd.                                                                  Orchard Park           NY           14127                         8/28/2019                     X                                                           $50.00




                                                                                                                   2 of 12
                                                                     Case 8-19-76270-ast          Doc 22     Filed 10/16/19       Entered 10/16/19 10:53:56


                                                                                In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                                           Case No. 19-76270
                                                                                  Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent
                                                                                                                                                                                                 Date Debt was




                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                               Incurred, Basis for
                            Creditor Name                                Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
Cappelli's                                  3643 North Buffalo Rd.                                                                  Orchard Park           NY           14127                         8/29/2019                     X                                                           $85.57
Chudy Paper Company Inc.                    2615 Walden Ave.                                                                        Cheektowaga            NY           14225                          7/3/2019                     X                                                         $578.79
Chudy Paper Company Inc.                    2615 Walden Ave.                                                                        Cheektowaga            NY           14225                         7/12/2019                     X                                                         $643.25
Chudy Paper Company Inc.                    2615 Walden Ave.                                                                        Cheektowaga            NY           14225                         7/25/2019                     X                                                         $603.70
Chudy Paper Company Inc.                    2615 Walden Ave.                                                                        Cheektowaga            NY           14225                         7/31/2019                     X                                                         $579.60
Chudy Paper Company Inc.                    2615 Walden Ave.                                                                        Cheektowaga            NY           14225                          8/7/2019                     X                                                         $542.35
Chudy Paper Company Inc.                    2615 Walden Ave.                                                                        Cheektowaga            NY           14225                         8/15/2019                     X                                                         $537.02
Chudy Paper Company Inc.                    2615 Walden Ave.                                                                        Cheektowaga            NY           14225                         8/23/2019                     X                                                         $363.17
Chudy Paper Company Inc.                    2615 Walden Ave.                                                                        Cheektowaga            NY           14225                         8/29/2019                     X                                                           $61.57
Clinical Staffing Resources                 c/o Wells Fargo Bank, N.A.                                                              Boston                 MA           02284-2932                    2/12/2019                     X                                                        $1,961.49
Clinical Staffing Resources                 c/o Wells Fargo Bank, N.A.                                                              Boston                 MA           02284-2932                    2/19/2019                     X                                                        $1,522.14
Clinical Staffing Resources                 c/o Wells Fargo Bank, N.A.                                                              Boston                 MA           02284-2932                    3/12/2019                     X                                                         $371.25
Clinical Staffing Resources                 c/o Wells Fargo Bank, N.A.                                                              Boston                 MA           02284-2932                    3/19/2019                     X                                                           $24.75
Clinical Staffing Resources                 c/o Wells Fargo Bank, N.A.                                                              Boston                 MA           02284-2932                    3/26/2019                     X                                                         $160.88
Clinical Staffing Resources                 c/o Wells Fargo Bank, N.A.                                                              Boston                 MA           02284-2932                     4/2/2019                     X                                                        $2,339.01
Clinical Staffing Resources                 c/o Wells Fargo Bank, N.A.                                                              Boston                 MA           02284-2932                     4/9/2019                     X                                                        $2,054.26
Clinical Staffing Resources                 c/o Wells Fargo Bank, N.A.                                                              Boston                 MA           02284-2932                    4/23/2019                     X                                                         $853.89
Clinical Staffing Resources                 c/o Wells Fargo Bank, N.A.                                                              Boston                 MA           02284-2932                    4/30/2019                     X                                                         $519.76
Community Papers of Western New York LLC    P.O. Box 191                                                                            Angola                 NY           14006                          5/8/2016                     X                                                         $430.27
Community Papers of Western New York LLC    P.O. Box 191                                                                            Angola                 NY           14006                         5/15/2016                     X                                                         $430.27
Community Papers of Western New York LLC    P.O. Box 191                                                                            Angola                 NY           14006                         5/22/2016                     X                                                           $65.18
Compliance Consulting Group, LLC            2623 Hooper Ave                                                                         Brick                  NJ           08723                         10/1/2019                     X                                                        $1,200.00
CosmoProf                                   P.O. Box 650715                                                                         Dallas                 TX           75265-0715                    8/31/2019                     X                                                            $0.64
CosmoProf                                   P.O. Box 650715                                                                         Dallas                 TX           75265-0715                     9/9/2019                     X                                                         $156.08
Crown Castle Fiber, LLC                     P.O. Box 27135                                                                          New York               NY           10087-7135                     8/1/2019                     X                                                         $500.00
Crown Castle Fiber, LLC                     P.O. Box 27135                                                                          New York               NY           10087-7135                     9/1/2019                     X                                                         $166.67
Crown Energy Services, Inc.                 P.O. Box 260                                                                            West Seneca            NY           14224-0260                   12/31/2018                     X                                                        $6,608.03
Crown Energy Services, Inc.                 P.O. Box 260                                                                            West Seneca            NY           14224-0260                    1/31/2019                     X                                                       $13,973.59
Crown Energy Services, Inc.                 P.O. Box 260                                                                            West Seneca            NY           14224-0260                    2/28/2019                     X                                                       $10,182.71
Crown Energy Services, Inc.                 P.O. Box 260                                                                            West Seneca            NY           14224-0260                    3/31/2019                     X                                                        $9,139.97
Crown Energy Services, Inc.                 P.O. Box 260                                                                            West Seneca            NY           14224-0260                    4/30/2019                     X                                                        $7,991.89
Crown Energy Services, Inc.                 P.O. Box 260                                                                            West Seneca            NY           14224-0260                    5/31/2019                     X                                                        $5,197.04
Crown Energy Services, Inc.                 P.O. Box 260                                                                            West Seneca            NY           14224-0260                    6/30/2019                     X                                                        $3,340.28
Crown Energy Services, Inc.                 P.O. Box 260                                                                            West Seneca            NY           14224-0260                    7/31/2019                     X                                                        $3,000.27
Crown Energy Services, Inc.                 P.O. Box 260                                                                            West Seneca            NY           14224-0260                    8/31/2019                     X                                                        $2,820.24
David Avino, MD                             3671 Southwestern Blvd                                                                  Orchard Park           NY           14127                         6/10/2019                     X                                                           $24.53
David Farmer II PA-C                        P.O. Box 8000, Dept 883                                                                 Buffalo                NY           14267-0002                    1/11/2019                     X                                                         $137.35
DDK                                         4892 William Street                                                                     Lancaster              NY           14086-3206                    6/11/2019                     X                                                         $611.18
Dent Neurologic GP, LLC                     P.O. Box 8000 Dept 057                                                                  Buffalo                NY           14267                         9/29/2017                     X                                                         $374.50
Dent Neurologic GP, LLC                     P.O. Box 8000 Dept 057                                                                  Buffalo                NY           14267                         4/18/2018                     X                                                         $345.87
Dent Neurologic GP, LLC                     P.O. Box 8000 Dept 057                                                                  Buffalo                NY           14267                         6/12/2018                     X                                                         $345.87
DFT Communications                          P.O. Box 500                                                                            Fredonia               NY           14063-0500                    12/1/2018                     X                                                         $396.88
Direct Supply                               P.O. Box 88201                                                                          Milwaukee              WI           53288-0201                    1/18/2018                     X                                                           $13.91
Direct Supply                               P.O. Box 88201                                                                          Milwaukee              WI           53288-0201                    1/19/2018                     X                                                         $302.26
Direct Supply                               P.O. Box 88201                                                                          Milwaukee              WI           53288-0201                     2/8/2018                     X                                                           $32.63
Direct Supply                               P.O. Box 88201                                                                          Milwaukee              WI           53288-0201                    3/16/2018                     X                                                        $3,592.09
Direct Supply                               P.O. Box 88201                                                                          Milwaukee              WI           53288-0201                    3/21/2018                     X                                                           $27.82
Diversified Services, LLC                   2900 Delaware Ave.                                                                      Kenmore                NY           14217                         12/6/2018                     X                                                           $50.00
Diversified Services, LLC                   2900 Delaware Ave.                                                                      Kenmore                NY           14217                         4/23/2019                     X                                                         $125.00
Diversified Services, LLC                   2900 Delaware Ave.                                                                      Kenmore                NY           14217                         5/31/2019                     X                                                         $100.00
Diversified Services, LLC                   2900 Delaware Ave.                                                                      Kenmore                NY           14217                          6/6/2019                     X                                                         $162.50
Diversified Services, LLC                   2900 Delaware Ave.                                                                      Kenmore                NY           14217                         8/22/2019                     X                                                         $100.00
Diversified Services, LLC                   2900 Delaware Ave.                                                                      Kenmore                NY           14217                         8/31/2019                     X                                                         $100.00
Dobmeier Janitor Supply, Inc.*              354 Englewood Ave.                                                                      Buffalo                NY           14223-2806                   11/16/2017                     X                                                         $225.28
Dobmeier Janitor Supply, Inc.*              354 Englewood Ave.                                                                      Buffalo                NY           14223-2806                    12/7/2017                     X                                                         $213.86
Dobmeier Janitor Supply, Inc.*              354 Englewood Ave.                                                                      Buffalo                NY           14223-2806                    1/30/2018                     X                                                         $242.97
Dobmeier Janitor Supply, Inc.*              354 Englewood Ave.                                                                      Buffalo                NY           14223-2806                    1/31/2018                     X                                                         $332.58
DR Innovations, LLC                         10 Marietta Drive                                                                       Pomona                 NY           10970                         7/31/2018                     X                                                         $150.00
DR Innovations, LLC                         10 Marietta Drive                                                                       Pomona                 NY           10970                         8/31/2018                     X                                                         $150.00
DR Innovations, LLC                         10 Marietta Drive                                                                       Pomona                 NY           10970                         9/30/2018                     X                                                         $150.00
DR Innovations, LLC                         10 Marietta Drive                                                                       Pomona                 NY           10970                        10/31/2018                     X                                                         $150.00
DR Innovations, LLC                         10 Marietta Drive                                                                       Pomona                 NY           10970                        11/30/2018                     X                                                         $150.00




                                                                                                                3 of 12
                                                                        Case 8-19-76270-ast        Doc 22     Filed 10/16/19       Entered 10/16/19 10:53:56


                                                                                 In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                                            Case No. 19-76270
                                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent
                                                                                                                                                                                                  Date Debt was




                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                Incurred, Basis for
                                Creditor Name                            Address1                                   Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
DR Innovations, LLC                             10 Marietta Drive                                                                    Pomona                 NY           10970                        12/31/2018                     X                                                         $150.00
DR Innovations, LLC                             10 Marietta Drive                                                                    Pomona                 NY           10970                         1/31/2019                     X                                                         $150.00
DR Innovations, LLC                             10 Marietta Drive                                                                    Pomona                 NY           10970                         2/28/2019                     X                                                         $150.00
DR Innovations, LLC                             10 Marietta Drive                                                                    Pomona                 NY           10970                         3/31/2019                     X                                                         $150.00
DR Innovations, LLC                             10 Marietta Drive                                                                    Pomona                 NY           10970                         4/30/2019                     X                                                         $150.00
DR Innovations, LLC                             10 Marietta Drive                                                                    Pomona                 NY           10970                         5/31/2019                     X                                                         $150.00
DR Innovations, LLC                             10 Marietta Drive                                                                    Pomona                 NY           10970                         6/30/2019                     X                                                         $150.00
DR Innovations, LLC                             10 Marietta Drive                                                                    Pomona                 NY           10970                         7/31/2019                     X                                                         $150.00
E.M. Cahill Co., Inc.                           519 South Wilbur Avenue                                                              Syracuse               NY           13204-2610                    5/10/2019                     X                                                        $1,009.23
E.M. Cahill Co., Inc.                           519 South Wilbur Avenue                                                              Syracuse               NY           13204-2610                     8/1/2019                     X                                                         $966.59
East Coast Orthotic & Prosthetic                P.O. Box 662                                                                         Deer Park              NY           11729                         3/21/2019                     X                                                         $348.20
Eaton Office Supply Co., Inc.                   180 John Glenn Dr.                                                                   Amherst                NY           14228                         8/31/2019                     X                                                        $1,103.55
Elder Care Solutions of WNY, LLC                69 Fruehauf Ave.                                                                     Snyder                 NY           14226                        10/31/2017                     X                                                        $1,196.60
Elder Care Solutions of WNY, LLC                69 Fruehauf Ave.                                                                     Snyder                 NY           14226                        11/30/2017                     X                                                         $390.00
Elder Care Solutions of WNY, LLC                69 Fruehauf Ave.                                                                     Snyder                 NY           14226                        12/31/2017                     X                                                         $395.00
Elder Care Solutions of WNY, LLC                69 Fruehauf Ave.                                                                     Snyder                 NY           14226                         1/31/2018                     X                                                         $567.40
Elder Care Solutions of WNY, LLC                69 Fruehauf Ave.                                                                     Snyder                 NY           14226                          3/3/2018                     X                                                           $35.00
Elder Care Solutions of WNY, LLC                69 Fruehauf Ave.                                                                     Snyder                 NY           14226                          4/3/2018                     X                                                         $130.00
Ellicottville Kitchen Equipment                 P.O. Box 1549                                                                        Ellicottville          NY           14731                         10/1/2018                     X                                                           $43.50
Ellicottville Kitchen Equipment                 P.O. Box 1549                                                                        Ellicottville          NY           14731                         10/8/2018                     X                                                           $89.12
Ellicottville Kitchen Equipment                 P.O. Box 1549                                                                        Ellicottville          NY           14731                         11/1/2018                     X                                                           $43.50
Ellicottville Kitchen Equipment                 P.O. Box 1549                                                                        Ellicottville          NY           14731                         12/1/2018                     X                                                           $43.50
Ellicottville Kitchen Equipment                 P.O. Box 1549                                                                        Ellicottville          NY           14731                          1/1/2019                     X                                                           $43.50
Ellicottville Kitchen Equipment                 P.O. Box 1549                                                                        Ellicottville          NY           14731                          2/1/2019                     X                                                           $43.50
Ellicottville Kitchen Equipment                 P.O. Box 1549                                                                        Ellicottville          NY           14731                          3/1/2019                     X                                                           $43.50
Ellicottville Kitchen Equipment                 P.O. Box 1549                                                                        Ellicottville          NY           14731                          4/1/2019                     X                                                           $43.50
Ellicottville Kitchen Equipment                 P.O. Box 1549                                                                        Ellicottville          NY           14731                          5/1/2019                     X                                                           $43.50
Ellicottville Kitchen Equipment                 P.O. Box 1549                                                                        Ellicottville          NY           14731                          6/1/2019                     X                                                           $43.50
Ellicottville Kitchen Equipment                 P.O. Box 1549                                                                        Ellicottville          NY           14731                          7/1/2019                     X                                                           $43.50
Ellicottville Kitchen Equipment                 P.O. Box 1549                                                                        Ellicottville          NY           14731                          8/1/2019                     X                                                           $43.50
Ellicottville Kitchen Equipment                 P.O. Box 1549                                                                        Ellicottville          NY           14731                         8/12/2019                     X                                                         $403.57
Ellicottville Kitchen Equipment                 P.O. Box 1549                                                                        Ellicottville          NY           14731                          9/1/2019                     X                                                           $43.50
Ellicottville Kitchen Equipment                 P.O. Box 1549                                                                        Ellicottville          NY           14731                         10/1/2019                     X                                                           $43.50
EmpireWound Physician Services                  5800 Landerbrook Drive Ste 100                                                       Mayfield Hts           OH           44124                         3/22/2017                     X                                                         $361.00
Erie County Medical Center                      462 Grider Street                                                                    Buffalo                NY           14215                          4/3/2019                     X                                                           $30.35
Erie County Medical Center                      462 Grider Street                                                                    Buffalo                NY           14215                         4/20/2019                     X                                                           $63.35
Erie County Medical Center                      462 Grider Street                                                                    Buffalo                NY           14215                         6/19/2019                     X                                                           $63.35
Erie County Water Authority                     350 Ellicott Square Bldg                                                             Buffalo                NY           14240-5148                    8/31/2019                     X                                                           $36.63
Erie County Water Authority                     350 Ellicott Square Bldg                                                             Buffalo                NY           14240-5148                    9/30/2019                     X                                                           $12.22
Evenhouse Printing                              4783 Southwestern Blvd.                                                              Hamburg                NY           14075                         7/11/2019                     X                                                         $478.50
Excelsior Orthopaedics, LLP                     P.O. Box 8000 Dept 303                                                               Buffalo                NY           14267-0303                    2/28/2018                     X                                                           $28.94
Excelsior Orthopaedics, LLP                     P.O. Box 8000 Dept 303                                                               Buffalo                NY           14267-0303                    9/20/2018                     X                                                           $28.95
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                         5/11/2018                     X                                                        $8,506.05
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                         5/16/2018                     X                                                           -$5.98
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                         5/18/2018                     X                                                        $7,637.15
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                         5/25/2018                     X                                                        $3,910.39
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                          6/1/2018                     X                                                        $4,382.80
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                         6/22/2018                     X                                                        $8,887.05
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                         6/29/2018                     X                                                        $8,852.18
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                          7/6/2018                     X                                                        $7,972.62
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                         7/13/2018                     X                                                        $7,366.39
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                         7/20/2018                     X                                                        $6,026.43
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                         7/27/2018                     X                                                        $7,186.25
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                          8/3/2018                     X                                                        $5,538.17
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                         8/10/2018                     X                                                        $5,770.74
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                         8/17/2018                     X                                                        $3,431.13
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                         8/24/2018                     X                                                        $3,043.72
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                         8/31/2018                     X                                                        $5,679.34
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                          9/7/2018                     X                                                        $3,953.54
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                         9/14/2018                     X                                                        $6,940.05
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                         9/21/2018                     X                                                        $3,505.85
Favorite Healthcare Staffing, Inc.              P.O. Box 26225                                                                       Overland Park          KS           66225                         9/28/2018                     X                                                        $5,811.75




                                                                                                                 4 of 12
                                                                     Case 8-19-76270-ast          Doc 22     Filed 10/16/19       Entered 10/16/19 10:53:56


                                                                                In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                                           Case No. 19-76270
                                                                                  Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent
                                                                                                                                                                                                 Date Debt was




                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                               Incurred, Basis for
                              Creditor Name                              Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                        Overland Park          KS           66225                         10/5/2018                     X                                                        $3,962.97
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                        Overland Park          KS           66225                        10/12/2018                     X                                                        $6,113.13
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                        Overland Park          KS           66225                        10/19/2018                     X                                                        $4,039.68
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                        Overland Park          KS           66225                        10/26/2018                     X                                                        $4,810.91
Favorite Healthcare Staffing, Inc.            P.O. Box 26225                                                                        Overland Park          KS           66225                         11/2/2018                     X                                                        $2,721.29
Fenster Enterprises, Inc.                     2580 Waldon Ave.                                                                      Buffalo                NY           14225                         4/28/2017                     X                                                         $636.06
Ferguson Electric Services, Inc.              321 Ellicott Street                                                                   Buffalo                NY           14203                         8/20/2018                     X                                                         $842.81
Ferguson Electric Services, Inc.              321 Ellicott Street                                                                   Buffalo                NY           14203                         9/20/2018                     X                                                        $1,722.40
Ferguson Electric Services, Inc.              321 Ellicott Street                                                                   Buffalo                NY           14203                        10/10/2018                     X                                                         $707.77
Ferguson Electric Services, Inc.              321 Ellicott Street                                                                   Buffalo                NY           14203                        10/20/2018                     X                                                         $359.29
Ferguson Electric Services, Inc.              321 Ellicott Street                                                                   Buffalo                NY           14203                         2/15/2019                     X                                                        $2,013.44
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                   10/11/2017                     X                                                        $4,405.00
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    2/16/2018                     X                                                        $1,051.00
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    4/18/2018                     X                                                        $7,006.97
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    5/11/2018                     X                                                        $7,915.93
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    6/12/2018                     X                                                        $2,643.74
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    6/26/2018                     X                                                        $2,952.00
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    7/12/2018                     X                                                        $3,291.87
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    8/13/2018                     X                                                        $4,435.50
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    8/14/2018                     X                                                        $1,097.29
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    9/19/2018                     X                                                        $3,290.04
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    10/8/2018                     X                                                        $1,097.29
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                   11/13/2018                     X                                                        $1,820.29
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                     3/6/2019                     X                                                        $9,709.40
Fidelis                                       P.O. Box 955502                                                                       St. Louis              MO           63195-5502                    5/20/2019                     X                                                        $6,617.76
Formal Maintenance Services, Inc              P.O. Box 423                                                                          Lancaster              NY           14086                         8/14/2019                     X                                                         $402.38
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                          5/1/2019                     X                                                         $538.86
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                          5/2/2019                     X                                                           $76.67
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                          5/6/2019                     X                                                         $203.29
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                          5/9/2019                     X                                                         $204.45
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         5/16/2019                     X                                                         $312.82
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         5/21/2019                     X                                                         $305.37
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         5/23/2019                     X                                                         $421.41
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         5/31/2019                     X                                                         $216.96
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                          6/1/2019                     X                                                         $312.82
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                          6/6/2019                     X                                                         $312.82
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         6/10/2019                     X                                                         $340.94
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         6/17/2019                     X                                                         $402.38
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         6/18/2019                     X                                                         $255.56
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         6/19/2019                     X                                                         $221.73
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         6/21/2019                     X                                                         $541.19
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         6/27/2019                     X                                                         $344.74
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                          7/8/2019                     X                                                         $196.29
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         7/25/2019                     X                                                        $1,891.30
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         7/26/2019                     X                                                         $204.45
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                          8/7/2019                     X                                                         $216.96
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                          8/8/2019                     X                                                         $595.10
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         8/14/2019                     X                                                         $204.45
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                         8/21/2019                     X                                                         $312.82
Harbor Linen                                  P.O. Box 3510                                                                         Cherry Hill            NJ           08034                          9/5/2019                     X                                                         $196.29
Harter, Secrest & Emery LLP                   1600 Bausch & Lomb Place                                                              Rochester              NY           14604-2711                   12/28/2017                     X                                                         $750.00
Harter, Secrest & Emery LLP                   1600 Bausch & Lomb Place                                                              Rochester              NY           14604-2711                    1/16/2018                     X                                                         $750.00
Harter, Secrest & Emery LLP                   1600 Bausch & Lomb Place                                                              Rochester              NY           14604-2711                    4/22/2019                     X                                                        $2,500.00
Harter, Secrest & Emery LLP                   1600 Bausch & Lomb Place                                                              Rochester              NY           14604-2711                     9/1/2019                     X                                                       $30,000.00
Harter, Secrest & Emery LLP                   1600 Bausch & Lomb Place                                                              Rochester              NY           14604-2711                    10/1/2019                     X                                                       $30,000.00
Harter, Secrest & Emery LLP                   1600 Bausch & Lomb Place                                                              Rochester              NY           14604-2711                    11/1/2019                     X                                                       $30,630.26
Hartford Steam Boiler                         21045 Network Place                                                                   Chicago                IL           60673                        12/19/2018                     X                                                         $735.00
HD Supply Facilities Maintenance, LTD         P.O. Box 509058                                                                       San Diego              CA           92150-9058                    8/22/2019                     X                                                         $105.37
HD Supply Facilities Maintenance, LTD         P.O. Box 509058                                                                       San Diego              CA           92150-9058                    8/26/2019                     X                                                         $329.51
HD Supply Facilities Maintenance, LTD         P.O. Box 509058                                                                       San Diego              CA           92150-9058                    8/30/2019                     X                                                         $215.22
HD Supply Facilities Maintenance, LTD         P.O. Box 509058                                                                       San Diego              CA           92150-9058                     9/4/2019                     X                                                           $81.26
Health System Services, LTD                   6867 Williams Rd                                                                      Niagara Falls          NY           14304                          2/5/2018                     X                                                        $1,031.45




                                                                                                                5 of 12
                                                                        Case 8-19-76270-ast            Doc 22     Filed 10/16/19       Entered 10/16/19 10:53:56


                                                                                     In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                                                Case No. 19-76270
                                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                 Claim subject to offset?
                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                          Contingent
                                                                                                                                                                                                      Date Debt was




                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                                    Incurred, Basis for
                               Creditor Name                             Address1                                       Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                         2/27/2018                     X                                                         $295.64
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                         3/29/2018                     X                                                         $745.25
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                         5/30/2018                     X                                                            $5.44
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                         6/28/2018                     X                                                            $5.44
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                         8/29/2018                     X                                                           $13.12
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                         9/25/2018                     X                                                            $5.44
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                         9/26/2018                     X                                                           $13.12
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                         1/28/2019                     X                                                            $5.44
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                         2/28/2019                     X                                                            $5.44
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                         3/12/2019                     X                                                         $108.75
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                         3/26/2019                     X                                                            $5.44
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                         4/10/2019                     X                                                            $5.44
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                          5/7/2019                     X                                                            $5.44
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                         5/29/2019                     X                                                         $108.75
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                         6/12/2019                     X                                                            $5.44
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                          7/8/2019                     X                                                            $5.44
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                          8/7/2019                     X                                                            $5.44
Health System Services, LTD                    6867 Williams Rd                                                                          Niagara Falls          NY           14304                          9/4/2019                     X                                                            $5.44
Health Technologies, Inc.                      8446 Page Avenue                                                                          St. Louis              MO           63130                          8/8/2019                     X                                                         $310.00
Independent Health Assoc.,Inc.                 P.O. Box 9066                                                                             Buffalo                NY           14231                         4/10/2018                     X                                                         $323.00
Independent Nursing Care                       1038 Davis Rd                                                                             West Falls             NY           14170                         8/22/2019                     X                                                         $110.00
Industrial Chem. Labs & Services, Inc.         55 Brook Ave. Ste G                                                                       Deer Park              NY           11729-7200                     9/1/2017                     X                                                         $410.00
Instantwhip                                    P.O. Box 645592                                                                           Cincinnati             OH           45264-5592                    7/31/2019                     X                                                        $5,708.16
Instantwhip                                    P.O. Box 645592                                                                           Cincinnati             OH           45264-5592                    8/31/2019                     X                                                        $6,205.62
Instantwhip                                    P.O. Box 645592                                                                           Cincinnati             OH           45264-5592                     9/4/2019                     X                                                         $537.81
Instantwhip                                    P.O. Box 645592                                                                           Cincinnati             OH           45264-5592                    9/10/2019                     X                                                         $473.95
Instantwhip                                    P.O. Box 645592                                                                           Cincinnati             OH           45264-5592                    9/16/2019                     X                                                         $612.79
Integra Scripts LLC                            160 Airport Road                                                                          Lakewood               NJ           08701                         10/1/2019                     X                                                        $1,710.53
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                 TX           75391-5183                    5/15/2018                     X                                                        $9,365.34
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                 TX           75391-5183                    5/22/2018                     X                                                        $8,689.26
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                 TX           75391-5183                    5/30/2018                     X                                                       $10,212.50
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                 TX           75391-5183                     6/5/2018                     X                                                        $7,492.67
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                 TX           75391-5183                    6/12/2018                     X                                                        $7,450.08
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                 TX           75391-5183                    6/19/2018                     X                                                        $9,208.21
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                 TX           75391-5183                    6/25/2018                     X                                                        $5,526.99
Interstate Capital Corporation                 Quality Medical Staffing Agency,LLC                                                       Dallas                 TX           75391-5183                     7/2/2018                     X                                                        $1,287.00
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                           South Easton           MA           02375                         6/30/2019                     X                                                         $550.16
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                           South Easton           MA           02375                         7/31/2019                     X                                                         $692.00
Interstate Gourmet Coffee Roasters, Inc*       43 Norfolk Ave.                                                                           South Easton           MA           02375                         8/31/2019                     X                                                         $967.08
Interstate Gourmet Coffee Roasters, Inc.       43 Norfolk Ave.                                                                           South Easton           MA           02375                          9/4/2019                     X                                                         $416.92
Interstate Gourmet Coffee Roasters, Inc.       43 Norfolk Ave.                                                                           South Easton           MA           02375                         9/18/2019                     X                                                         $358.90
Interstate Gourmet Coffee Roasters, Inc.       43 Norfolk Ave.                                                                           South Easton           MA           02375                         10/2/2019                     X                                                         $292.28
IPC Healthcare, Inc.                           P.O. Box 844929                                                                           Los Angeles            CA           90084-4929                   10/31/2018                     X                                                        $2,580.64
IPC Healthcare, Inc.                           P.O. Box 844929                                                                           Los Angeles            CA           90084-4929                   11/30/2018                     X                                                        $5,000.00
IPC Healthcare, Inc.                           P.O. Box 844929                                                                           Los Angeles            CA           90084-4929                   12/31/2018                     X                                                        $5,000.00
IPC Healthcare, Inc.                           P.O. Box 844929                                                                           Los Angeles            CA           90084-4929                    1/31/2019                     X                                                        $5,000.00
IPC Healthcare, Inc.                           P.O. Box 844929                                                                           Los Angeles            CA           90084-4929                    2/28/2019                     X                                                        $5,000.00
IPC Healthcare, Inc.                           P.O. Box 844929                                                                           Los Angeles            CA           90084-4929                    3/31/2019                     X                                                        $5,000.00
IPC Healthcare, Inc.                           P.O. Box 844929                                                                           Los Angeles            CA           90084-4929                    4/30/2019                     X                                                        $5,000.00
IPC Healthcare, Inc.                           P.O. Box 844929                                                                           Los Angeles            CA           90084-4929                    5/31/2019                     X                                                        $5,000.00
IPC Healthcare, Inc.                           P.O. Box 844929                                                                           Los Angeles            CA           90084-4929                    6/30/2019                     X                                                        $5,000.00
Irish Welding & Carbonic Corp                  P.O. Box 409                                                                              Buffalo                NY           14212-0409                     9/9/2019                     X                                                         $530.17
Irish Welding & Carbonic Corp                  P.O. Box 409                                                                              Buffalo                NY           14212-0409                    9/30/2019                     X                                                         $379.45
Irish Welding & Carbonic Corp                  P.O. Box 409                                                                              Buffalo                NY           14212-0409                    10/3/2019                     X                                                         $258.54
Iron Mountain, Inc.                            P.O. Box 27128                                                                            New York               NY           10087-7128                    7/31/2018                     X                                                         $184.47
Iron Mountain, Inc.                            P.O. Box 27128                                                                            New York               NY           10087-7128                    8/31/2018                     X                                                         $184.47
Iron Mountain, Inc.                            P.O. Box 27128                                                                            New York               NY           10087-7128                    9/30/2018                     X                                                         $184.47
Iron Mountain, Inc.                            P.O. Box 27128                                                                            New York               NY           10087-7128                   10/31/2018                     X                                                         $184.47
Iron Mountain, Inc.                            P.O. Box 27128                                                                            New York               NY           10087-7128                   11/30/2018                     X                                                         $184.47
Iron Mountain, Inc.                            P.O. Box 27128                                                                            New York               NY           10087-7128                   12/31/2018                     X                                                         $184.47
Iron Mountain, Inc.                            P.O. Box 27128                                                                            New York               NY           10087-7128                    1/31/2019                     X                                                         $184.47
Iron Mountain, Inc.                            P.O. Box 27128                                                                            New York               NY           10087-7128                    2/28/2019                     X                                                         $184.47




                                                                                                                     6 of 12
                                                                      Case 8-19-76270-ast        Doc 22     Filed 10/16/19       Entered 10/16/19 10:53:56


                                                                               In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                                          Case No. 19-76270
                                                                                 Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                    Contingent
                                                                                                                                                                                                Date Debt was




                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                              Incurred, Basis for
                               Creditor Name                            Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
Iron Mountain, Inc.                            P.O. Box 27128                                                                      New York               NY           10087-7128                    3/31/2019                     X                                                         $184.47
Iron Mountain, Inc.                            P.O. Box 27128                                                                      New York               NY           10087-7128                    4/30/2019                     X                                                         $184.47
Iron Mountain, Inc.                            P.O. Box 27128                                                                      New York               NY           10087-7128                    5/31/2019                     X                                                         $184.47
Iron Mountain, Inc.                            P.O. Box 27128                                                                      New York               NY           10087-7128                    6/30/2019                     X                                                         $223.00
Iron Mountain, Inc.                            P.O. Box 27128                                                                      New York               NY           10087-7128                    7/31/2019                     X                                                         $223.00
J.A. Brundage                                  The Drain Doctor                                                                    Niagara Falls          NY           14305                         2/27/2019                     X                                                        $2,446.88
Jamma Consulting Inc.                          190 Vail Ave.                                                                       Staten Island          NY           10309                         1/31/2017                     X                                                        $2,647.07
Joyce Freeland                                 c/o Absolut Orchard Park                                     6060 ARMOR RD.         ORCHARD PARK           NY           14127                          9/6/2019                     X                                                        $1,115.00
JTF Medical, PLLC                              275 Northpointe Pkwy Ste 50                                                         Buffalo                NY           14228-1895                   11/30/2016                     X                                                         $398.46
JTF Medical, PLLC                              275 Northpointe Pkwy Ste 50                                                         Buffalo                NY           14228-1895                   12/27/2016                     X                                                         $163.12
JTF Medical, PLLC                              275 Northpointe Pkwy Ste 50                                                         Buffalo                NY           14228-1895                   12/30/2016                     X                                                         $132.82
JTF Medical, PLLC                              275 Northpointe Pkwy Ste 50                                                         Buffalo                NY           14228-1895                   12/31/2016                     X                                                        $2,310.19
JTF Medical, PLLC                              275 Northpointe Pkwy Ste 50                                                         Buffalo                NY           14228-1895                    2/10/2017                     X                                                         $164.12
JTF Medical, PLLC                              275 Northpointe Pkwy Ste 50                                                         Buffalo                NY           14228-1895                    2/14/2017                     X                                                           $89.70
JTF Medical, PLLC                              275 Northpointe Pkwy Ste 50                                                         Buffalo                NY           14228-1895                    2/20/2017                     X                                                           $89.70
JTF Medical, PLLC                              275 Northpointe Pkwy Ste 50                                                         Buffalo                NY           14228-1895                    2/28/2017                     X                                                           $89.70
JTF Medical, PLLC                              275 Northpointe Pkwy Ste 50                                                         Buffalo                NY           14228-1895                     3/7/2017                     X                                                           $89.70
JTF Medical, PLLC                              275 Northpointe Pkwy Ste 50                                                         Buffalo                NY           14228-1895                    3/15/2017                     X                                                           $89.70
JTF Medical, PLLC                              275 Northpointe Pkwy Ste 50                                                         Buffalo                NY           14228-1895                    3/22/2017                     X                                                           $89.70
JTF Medical, PLLC                              275 Northpointe Pkwy Ste 50                                                         Buffalo                NY           14228-1895                    3/30/2017                     X                                                           $89.70
JTF Medical, PLLC                              275 Northpointe Pkwy Ste 50                                                         Buffalo                NY           14228-1895                     4/6/2017                     X                                                           $89.70
JTF Medical, PLLC                              275 Northpointe Pkwy Ste 50                                                         Buffalo                NY           14228-1895                    4/11/2017                     X                                                           $89.70
JTF Medical, PLLC                              275 Northpointe Pkwy Ste 50                                                         Buffalo                NY           14228-1895                    4/17/2017                     X                                                           $89.70
JTF Medical, PLLC                              275 Northpointe Pkwy Ste 50                                                         Buffalo                NY           14228-1895                    4/20/2017                     X                                                           $89.70
Kaleida Health                                 726 Exchange Street                                                                 Buffalo                NY           14210                         3/31/2019                     X                                                         $495.33
Kaleida Health                                 726 Exchange Street                                                                 Buffalo                NY           14210                         4/30/2019                     X                                                        $1,285.59
Kaleida Health                                 726 Exchange Street                                                                 Buffalo                NY           14210                         5/31/2019                     X                                                        $1,474.87
Kaleida Health                                 726 Exchange Street                                                                 Buffalo                NY           14210                         6/30/2019                     X                                                        $1,709.98
Kaleida Health                                 726 Exchange Street                                                                 Buffalo                NY           14210                         7/31/2019                     X                                                        $1,741.54
Kaleida Health                                 726 Exchange Street                                                                 Buffalo                NY           14210                         8/31/2019                     X                                                        $1,467.52
Kaleida Health                                 726 Exchange Street                                                                 Buffalo                NY           14210                         9/10/2019                     X                                                         $312.87
Kalos Health                                   2424 Niagara Falls Blvd.                                                            Niagara Falls          NY           14304                        11/14/2017                     X                                                        $1,044.00
Kalos Health                                   2424 Niagara Falls Blvd.                                                            Niagara Falls          NY           14304                         12/7/2017                     X                                                        $4,176.00
Kalos Health                                   2424 Niagara Falls Blvd.                                                            Niagara Falls          NY           14304                         1/18/2018                     X                                                        $2,088.00
Kalos Health                                   2424 Niagara Falls Blvd.                                                            Niagara Falls          NY           14304                          3/5/2018                     X                                                        $1,044.00
Kalos Health                                   2424 Niagara Falls Blvd.                                                            Niagara Falls          NY           14304                         7/22/2019                     X                                                        $8,626.19
Krystal Klear Water Centers of Buffalo         8828 Main St.                                                                       Williamsville          NY           14221                          1/1/2019                     X                                                         $415.97
Krystal Klear Water Centers of Buffalo         8828 Main St.                                                                       Williamsville          NY           14221                          4/1/2019                     X                                                         $415.97
Krystal Klear Water Centers of Buffalo         8828 Main St.                                                                       Williamsville          NY           14221                          7/1/2019                     X                                                         $415.97
Landmark Connect                               7755 Center Ave., Suite 630                                                         Huntington Beach       CA           92647                          6/1/2018                     X                                                        $2,500.00
Landmark Connect                               7755 Center Ave., Suite 630                                                         Huntington Beach       CA           92647                          7/1/2018                     X                                                        $2,500.00
Landmark Connect                               7755 Center Ave., Suite 630                                                         Huntington Beach       CA           92647                          8/1/2018                     X                                                        $2,500.00
Landmark Connect                               7755 Center Ave., Suite 630                                                         Huntington Beach       CA           92647                          9/1/2018                     X                                                        $2,500.00
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                      Cheektowaga            NY           14227                         3/31/2019                     X                                                        $2,633.76
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                      Cheektowaga            NY           14227                         4/30/2019                     X                                                        $2,419.79
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                      Cheektowaga            NY           14227                         5/31/2019                     X                                                        $3,593.79
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                      Cheektowaga            NY           14227                         6/30/2019                     X                                                        $3,084.44
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                      Cheektowaga            NY           14227                         7/31/2019                     X                                                        $3,676.32
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                      Cheektowaga            NY           14227                         8/31/2019                     X                                                        $3,310.99
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                      Cheektowaga            NY           14227                          9/3/2019                     X                                                         $128.06
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                      Cheektowaga            NY           14227                          9/4/2019                     X                                                           $18.05
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                      Cheektowaga            NY           14227                          9/6/2019                     X                                                         $202.68
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                      Cheektowaga            NY           14227                          9/8/2019                     X                                                           $94.87
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                      Cheektowaga            NY           14227                         9/10/2019                     X                                                         $389.31
Latina Boulevard Foods, LLC                    1 Scrivner Dr.                                                                      Cheektowaga            NY           14227                         10/4/2019                     X                                                         $176.18
Lockmaster                                     2936 Southwestern Blvd                                                              Orchard Park           NY           14127                         6/20/2017                     X                                                         $217.45
Lockmaster                                     2936 Southwestern Blvd                                                              Orchard Park           NY           14127                         7/12/2017                     X                                                         $195.75
Lockmaster                                     2936 Southwestern Blvd                                                              Orchard Park           NY           14127                          8/4/2017                     X                                                            $8.70
Lockmaster                                     2936 Southwestern Blvd                                                              Orchard Park           NY           14127                         8/29/2017                     X                                                           $96.67
Lockmaster                                     2936 Southwestern Blvd                                                              Orchard Park           NY           14127                        11/30/2017                     X                                                            $6.85
Lockmaster                                     2936 Southwestern Blvd                                                              Orchard Park           NY           14127                        12/12/2017                     X                                                           $39.15
Lockmaster                                     2936 Southwestern Blvd                                                              Orchard Park           NY           14127                         1/11/2018                     X                                                         $140.83




                                                                                                               7 of 12
                                                                        Case 8-19-76270-ast       Doc 22     Filed 10/16/19       Entered 10/16/19 10:53:56


                                                                                In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                                           Case No. 19-76270
                                                                                  Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent
                                                                                                                                                                                                 Date Debt was




                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                               Incurred, Basis for
                               Creditor Name                             Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
Lockmaster                                     2936 Southwestern Blvd                                                               Orchard Park           NY           14127                         4/19/2018                     X                                                         $141.37
Mantis Medical Equip. Service, LLC             P.O. Box 159                                                                         Clarendon              NY           14429                         8/27/2019                     X                                                           $56.89
Mantis Medical Equip. Service, LLC             P.O. Box 159                                                                         Clarendon              NY           14429                         8/28/2019                     X                                                        $3,873.31
Martin F. Scheinman, Esq.                      322 Main Street                                                                      Port Washington        NY           11050                         12/1/2018                     X                                                        $5,500.00
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora            NY           14052                          3/1/2018                     X                                                        $5,682.19
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora            NY           14052                         3/30/2018                     X                                                        $3,887.81
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora            NY           14052                          7/1/2018                     X                                                        $1,261.50
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora            NY           14052                          8/1/2018                     X                                                        $1,261.50
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora            NY           14052                          9/1/2018                     X                                                        $1,261.50
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora            NY           14052                         10/1/2018                     X                                                        $1,261.50
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora            NY           14052                          3/1/2019                     X                                                        $6,579.38
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora            NY           14052                         3/29/2019                     X                                                        $8,634.75
Mattucci Design, LLC                           540 Olean Road                                                                       East Aurora            NY           14052                          4/2/2019                     X                                                         $598.13
Maxim Healthcare Services, Inc.                12558 Collections Center Dr.                                                         Chicago                IL           60693                         8/24/2019                     X                                                        $2,431.06
Maxim Healthcare Services, Inc.                12558 Collections Center Dr.                                                         Chicago                IL           60693                         8/31/2019                     X                                                        $1,595.66
Maxim Healthcare Services, Inc.                12558 Collections Center Dr.                                                         Chicago                IL           60693                          9/7/2019                     X                                                        $2,523.82
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                     4/1/2018                     X                                                        $8,350.68
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                     4/8/2018                     X                                                        $7,092.99
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    4/15/2018                     X                                                        $6,495.15
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    4/22/2018                     X                                                        $4,958.16
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    4/29/2018                     X                                                        $4,348.65
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    5/11/2018                     X                                                        $4,607.82
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    5/13/2018                     X                                                        $5,021.22
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    5/20/2018                     X                                                        $6,684.89
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    5/27/2018                     X                                                        $6,251.62
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                     6/3/2018                     X                                                        $3,052.27
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    6/10/2018                     X                                                        $6,165.23
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    6/17/2018                     X                                                        $1,655.72
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    6/24/2018                     X                                                        $3,822.63
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                     7/1/2018                     X                                                        $1,322.88
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                     7/8/2018                     X                                                        $3,040.08
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    7/15/2018                     X                                                        $4,462.60
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    7/22/2018                     X                                                        $4,447.76
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    7/29/2018                     X                                                        $2,889.56
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                     8/5/2018                     X                                                        $2,425.81
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    8/12/2018                     X                                                        $2,102.51
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    8/19/2018                     X                                                        $1,178.19
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    8/26/2018                     X                                                         $190.80
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                     9/2/2018                     X                                                         $302.10
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                     9/9/2018                     X                                                        $1,167.59
Medical Staffing Network                       P.O. Box 840292                                                                      Dallas                 TX           75284-0292                    9/16/2018                     X                                                        $2,043.15
Medline Industries, Inc.                       P.O. Box 382075                                                                      Pittsburgh             PA           15251-8075                    8/28/2019                     X                                                        $8,580.00
Medline Industries, Inc.*                      P.O. Box 382075                                                                      Pittsburgh             PA           15251-8075                    9/28/2018                     X                                                        $3,645.50
Medline Industries, Inc.*                      P.O. Box 382075                                                                      Pittsburgh             PA           15251-8075                    3/22/2019                     X                                                           $92.96
Medline Industries, Inc.*                      P.O. Box 382075                                                                      Pittsburgh             PA           15251-8075                     4/9/2019                     X                                                           $92.96
Medline Industries, Inc.*                      P.O. Box 382075                                                                      Pittsburgh             PA           15251-8075                    4/18/2019                     X                                                           $61.75
Medline Industries, Inc.*                      P.O. Box 382075                                                                      Pittsburgh             PA           15251-8075                    4/23/2019                     X                                                         $172.33
Medline Industries, Inc.*                      P.O. Box 382075                                                                      Pittsburgh             PA           15251-8075                    5/25/2019                     X                                                           $92.96
Medline Industries, Inc.*                      P.O. Box 382075                                                                      Pittsburgh             PA           15251-8075                    6/18/2019                     X                                                         $172.44
Medline Industries, Inc.*                      P.O. Box 382075                                                                      Pittsburgh             PA           15251-8075                    6/21/2019                     X                                                           $90.99
Medline Industries, Inc.*                      P.O. Box 382075                                                                      Pittsburgh             PA           15251-8075                     7/2/2019                     X                                                           $92.81
Mercy Hospital                                 565 Abbott Rd.                                                                       Buffalo                NY           14220                          3/7/2017                     X                                                         $119.54
Mercy Hospital                                 565 Abbott Rd.                                                                       Buffalo                NY           14220                          5/5/2017                     X                                                           $22.70
Michael J. Merletti DPM                        282 Ransom Rd.                                                                       Grand Island           NY           14072                        12/31/2017                     X                                                         $723.57
Michael J. Merletti DPM                        282 Ransom Rd.                                                                       Grand Island           NY           14072                         8/31/2018                     X                                                         $719.96
Midstate Bakery Distributors, Inc.             P.O. Box 23374                                                                       Rochester              NY           14692                         6/30/2019                     X                                                        $1,669.83
Midstate Bakery Distributors, Inc.             P.O. Box 23374                                                                       Rochester              NY           14692                         7/31/2019                     X                                                        $1,962.96
Midstate Bakery Distributors, Inc.             P.O. Box 23374                                                                       Rochester              NY           14692                         8/31/2019                     X                                                        $2,102.68
Midstate Bakery Distributors, Inc.             P.O. Box 23374                                                                       Rochester              NY           14692                          9/6/2019                     X                                                         $175.64
Midstate Bakery Distributors, Inc.             P.O. Box 23374                                                                       Rochester              NY           14692                          9/9/2019                     X                                                         $202.13
Midstate Bakery Distributors, Inc.             P.O. Box 23374                                                                       Rochester              NY           14692                         9/20/2019                     X                                                           $24.00
Midstate Bakery Distributors, Inc.             P.O. Box 23374                                                                       Rochester              NY           14692                         9/26/2019                     X                                                           $81.77




                                                                                                                8 of 12
                                                                        Case 8-19-76270-ast           Doc 22   Filed 10/16/19       Entered 10/16/19 10:53:56


                                                                                  In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                                             Case No. 19-76270
                                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                       Contingent
                                                                                                                                                                                                   Date Debt was




                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                                 Incurred, Basis for
                              Creditor Name                              Address1                                    Address2                   City              State        Zip     Country         Claim                                                                                Total Claim
Midstate Bakery Distributors, Inc.            P.O. Box 23374                                                                          Rochester              NY           14692                         9/28/2019                     X                                                                $81.04
Midstate Bakery Distributors, Inc.            P.O. Box 23374                                                                          Rochester              NY           14692                         10/3/2019                     X                                                                $57.70
Mission Health Concepts, Inc                  215 Mushroom Blvd. Bldg 18                                                              Rochester              NY           14623                          4/1/2018                     X                                                             $2,120.63
Mission Health Concepts, Inc                  215 Mushroom Blvd. Bldg 18                                                              Rochester              NY           14623                          6/1/2018                     X                                                             $1,033.13
Mission Health Concepts, Inc                  215 Mushroom Blvd. Bldg 18                                                              Rochester              NY           14623                         6/13/2018                     X                                                              $543.75
Mission Health Concepts, Inc                  215 Mushroom Blvd. Bldg 18                                                              Rochester              NY           14623                          4/1/2019                     X                                                                $54.38
Mission Health Concepts, Inc                  215 Mushroom Blvd. Bldg 18                                                              Rochester              NY           14623                          4/2/2019                     X                                                              $163.13
Mission Health Concepts, Inc                  215 Mushroom Blvd. Bldg 18                                                              Rochester              NY           14623                         4/16/2019                     X                                                              $815.63
Mobilex USA                                   P.O. Box 17462                                                                          Baltimore              MD           21297-0518                    2/28/2017                     X                                                             $2,152.39
Mobilex USA                                   P.O. Box 17462                                                                          Baltimore              MD           21297-0518                    6/30/2017                     X                                                              $461.81
Mobilex USA                                   P.O. Box 17462                                                                          Baltimore              MD           21297-0518                    7/31/2017                     X                                                             $1,476.60
Mobilex USA                                   P.O. Box 17462                                                                          Baltimore              MD           21297-0518                    8/31/2017                     X                                                             $2,928.89
Mobilex USA                                   P.O. Box 17462                                                                          Baltimore              MD           21297-0518                    9/30/2017                     X                                                             $4,180.97
Mobilex USA                                   P.O. Box 17462                                                                          Baltimore              MD           21297-0518                   10/31/2017                     X                                                             $1,903.34
Mobilex USA                                   P.O. Box 17462                                                                          Baltimore              MD           21297-0518                   11/30/2017                     X                                                              $151.83
Mobilex USA                                   P.O. Box 17462                                                                          Baltimore              MD           21297-0518                    4/30/2018                     X                                                              $226.28
Modern Corporation                            P.O. Box 209                                                                            Model City             NY           14107                          7/1/2019                     X                                                             $2,697.75
Modern Corporation                            P.O. Box 209                                                                            Model City             NY           14107                          8/1/2019                     X                                                             $3,441.75
Murray Roofing Co., Inc.                      600 Cayuga Creek Rd.                                                                    Cheektowaga            NY           14227-1932                    6/25/2019                     X                                                              $330.36
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                          4/2/2018                     X                                                             $2,339.50
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                          5/1/2018                     X                                                              $548.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                          8/1/2018                     X                                                              $400.00
Naness, Chaiet & Naness, LLC                  375 North Broadway, Suite 202                                                           Jericho                NY           11753                          9/4/2018                     X                                                              $400.00
Nasco                                         P.O. Box 901                                                                            Fort Atkinson          WI           53538-0901                    6/10/2019                     X                                                              $102.53
Nayan Das, MD                                 114 North St.                                                                           Caledonia              NY           14423                         7/31/2019                     X                                                             $5,000.00
Nayan Das, MD                                 114 North St.                                                                           Caledonia              NY           14423                         8/31/2019                     X                                                             $5,000.00
NCS Healthcare/Omnicare Pharmacy              Dept. 781668                                                                            Detroit                MI           48278-1668                    4/30/2016                     X                                                              $150.79
Niceforo And Braun DDS, PC                    285 Main Street                                                                         East Aurora            NY           14052                          7/1/2019                     X                                                             $2,600.00
Niceforo And Braun DDS, PC                    285 Main Street                                                                         East Aurora            NY           14052                          8/1/2019                     X                                                             $2,600.00
Niceforo And Braun DDS, PC                    285 Main Street                                                                         East Aurora            NY           14052                          9/1/2019                     X                                                              $866.70
Niceforo And Braun DDS, PC                    285 Main Street                                                                         East Aurora            NY           14052                         10/1/2019                     X                                                             $2,600.00
Niceforo And Braun DDS, PC                    285 Main Street                                                                         East Aurora            NY           14052                         11/1/2019                     X                                                             $2,600.00
Niceforo And Braun DDS, PC                    285 Main Street                                                                         East Aurora            NY           14052                         12/1/2019                     X                                                             $2,600.00
Northtowns Cardiology PLLC                    5530 Sheridan Dr., Suite 2                                                              Williamsville          NY           14221-3730                    5/29/2019                     X                                                              $852.99
Nurse Connection Staffing, Inc.               1 Computer Drive South                                                                  Albany                 NY           12205                        10/12/2018                     X                                                             $1,165.50
Nurse Connection Staffing, Inc.               1 Computer Drive South                                                                  Albany                 NY           12205                        10/19/2018                     X                                                             $1,110.00
Nurse Connection Staffing, Inc.               1 Computer Drive South                                                                  Albany                 NY           12205                        10/26/2018                     X                                                              $888.00
Nurse Connection Staffing, Inc.               1 Computer Drive South                                                                  Albany                 NY           12205                         11/2/2018                     X                                                             $1,339.25
Nurse Connection Staffing, Inc.               1 Computer Drive South                                                                  Albany                 NY           12205                         11/9/2018                     X                                                             $2,938.00
NYS Child Support Processing Center           P.O. Box 15363                                                                          Albany                 NY           12212-5363                    10/5/2019                     X                                                              $673.97
NYSEG                                         P.O. Box 847812                                                                         Boston                 MA           02284-7812                    8/21/2019                     X                                                                $59.39
NYSEG                                         P.O. Box 847812                                                                         Boston                 MA           02284-7812                    8/23/2019                     X                                                            $21,625.02
NYSHFA - District 10                          P.O. Box 1875                                                                           Williamsville          NY           14231-1875                     1/1/2018                     X                                                             $1,414.00
NYSHFA - District 10                          P.O. Box 1875                                                                           Williamsville          NY           14231-1875                     1/2/2019                     X                                                             $1,414.00
Otis Elevator Company                         P.O. Box 13716                                                                          Newark                 NJ           07188-0716                     3/5/2019                     X                                                             $3,893.23
Otis Elevator Company                         P.O. Box 13716                                                                          Newark                 NJ           07188-0716                    4/17/2019                     X                                                             $1,220.70
Otis Elevator Company                         P.O. Box 13716                                                                          Newark                 NJ           07188-0716                    4/29/2019                     X                                                             $1,004.85
PATIENT 18                                    Brown Chiari LLP (Angelo Gambino)                                2470 Walden Ave.       Buffalo                NY           14225                                          X            X X                                                Unknown
PATIENT 20                                    Brown Chiari LLP (Michael Scinta)                                2470 Walden Ave.       Buffalo                NY           14225                                          X            X X                                                Unknown
PATIENT 41                                    Brown Chiari LLP (Andrea Conjerti Esq.)                          2470 Walden Ave.       Buffalo                NY           14225                                          X            X X                                                Unknown
PATIENT 53                                    Brown Chiari LLP (Michael Scinta)                                2470 Walden Ave.       Buffalo                NY           14225                                          X            X X                                                Unknown
PATIENT 5753                                  Brown Chiari LLP (Angelo Gambino)                                2470 Walden Ave.       Buffalo                NY           14225                                          X            X X                                                Unknown
PATIENT 5758                                  Brown Chiari LLP (Theresa Walsh)                                 2470 Walden Ave.       Buffalo                NY           14225                                          X            X X                                                Unknown
PATIENT 5760                                  LoTempio PC Law Group (Boyd Earl)                                2470 Walden Ave.       Buffalo                NY           14225                                          X            X X                                                Unknown
PATIENT 5764                                  Brown Chiari LLP (Timothy Hudson)                                2470 Walden Ave.       Buffalo                NY           14225                                          X            X X                                                Unknown
PATIENT 5774                                  Brown Chiari LLP (Theresa Walsh)                                 2470 Walden Ave.       Buffalo                NY           14225                                          X            X X                                                Unknown
PATIENT 5776                                  Brown Chiari LLP (Mike Scinta)                                   2470 Walden Ave.       Buffalo                NY           14225                                          X            X X                                                Unknown
PATIENT 5777                                  Brown Chiari LLP (Angelo Gambino)                                2470 Walden Ave.       Buffalo                NY           14225                                          X            X X                                                Unknown
PATIENT 5780                                  Brown Chiari LLP (Michele Braun)                                 2470 Walden Ave.       Buffalo                NY           14225                                          X            X X                                                Unknown
PATIENT 5781                                  Connor LLP (Joseph Morath)                                       2470 Walden Ave.       Buffalo                NY           14225                           1/0/1900 X                  X X                                                              $0.00
PATIENT 5783                                  Brown Chiari LLP (Colleen Fahey)                                 2470 Walden Ave.       Buffalo                NY           14225                                          X            X X                                                Unknown
PATIENT 5785                                  Smith Miner O’Shea & Smith LLP (Philip J. O’Shea Jr.)            2470 Walden Ave.       Buffalo                NY           14225                                          X            X X                                                Unknown




                                                                                                                  9 of 12
                                                                       Case 8-19-76270-ast         Doc 22     Filed 10/16/19       Entered 10/16/19 10:53:56


                                                                                 In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                                            Case No. 19-76270
                                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                      Contingent
                                                                                                                                                                                                  Date Debt was




                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                Incurred, Basis for
                               Creditor Name                             Address1                                   Address2                   City              State        Zip     Country         Claim                                                                                Total Claim
PATIENT 5786                                   Brown Chiari LLP (David Olson)                                 2470 Walden Ave.       Buffalo                NY           14225                                          X            X             X                                    Unknown
PATIENT 5790                                   Brown Chiari LLP (Theresa M. Walsh Esq.)                       2470 Walden Ave.       Buffalo                NY           14225                                          X            X             X                                    Unknown
PATIENT 5793                                   Brown Chiari LLP (Theresa Walsh)                               2470 Walden Ave.       Buffalo                NY           14225                                          X            X             X                                    Unknown
PATIENT 5794                                   Brown Chiari LLP (Theresa Walsh)                               2470 Walden Ave.       Buffalo                NY           14225                                          X            X             X                                    Unknown
PATIENT 5795                                   Brown Chiari LLP (Theresa Walsh)                               2470 Walden Ave.       Buffalo                NY           14225                                          X            X             X                                    Unknown
PATIENT 5799                                   Brown Chiari LLP (Timothy Hudson)                              2470 Walden Ave.       Buffalo                NY           14225                                          X            X             X                                    Unknown
PATIENT 6                                      Brown Chiari LLP (Theresa Walsh)                               2470 Walden Ave.       Buffalo                NY           14225                                          X            X             X                                    Unknown
PATIENT 9                                      Brown Chiari LLP (Theresa Walsh)                               2470 Walden Ave.       Buffalo                NY           14225                                          X            X             X                                    Unknown
Penn Detroit Diesel-Allison                    P.O. Box 829798                                                                       Philadelphia           PA           19182-9798                    2/11/2019                     X                                                             $456.77
Penn Detroit Diesel-Allison                    P.O. Box 829798                                                                       Philadelphia           PA           19182-9798                    2/25/2019                     X                                                             $150.32
Plumb Master, Inc.                             P.O. Box 117187                                                                       Atlanta                GA           30368-7187                    8/21/2019                     X                                                             $550.65
PointClickCare Technologies, Inc.              P.O. Box 674802                                                                       Detroit                MI           48267-4802                     3/1/2018                     X                                                            $3,909.77
PointClickCare Technologies, Inc.              P.O. Box 674802                                                                       Detroit                MI           48267-4802                     4/1/2018                     X                                                            $3,909.77
PointClickCare Technologies, Inc.              P.O. Box 674802                                                                       Detroit                MI           48267-4802                    10/1/2019                     X                                                            $3,774.02
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                          2/3/2019                     X                                                               $46.71
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                          2/5/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         2/12/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         2/19/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         2/26/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                          3/5/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         3/12/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         3/19/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         3/26/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                          4/2/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                          4/9/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         4/16/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         4/23/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         4/30/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                          5/7/2019                     X                                                             $108.50
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         5/14/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         5/21/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         5/28/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                          6/3/2019                     X                                                               $46.71
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                          6/4/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         6/11/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         6/18/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         6/25/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                          7/2/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                          7/9/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         7/16/2019                     X                                                             $110.89
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         7/18/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         7/30/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                          8/6/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         8/13/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         8/20/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         8/27/2019                     X                                                               $24.82
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                          9/3/2019                     X                                                               $25.90
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         9/10/2019                     X                                                               $25.90
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         9/17/2019                     X                                                               $25.90
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         9/24/2019                     X                                                               $25.90
Povinelli Cutlery Inc.                         3810 Union Rd.                                                                        Cheektowaga            NY           14225                         10/1/2019                     X                                                               $25.90
Preventive Diagnostics, Inc.                   12 Spencer Street                                                                     Brooklyn               NY           11205                        12/31/2017                     X                                                            $3,550.74
Preventive Diagnostics, Inc.                   12 Spencer Street                                                                     Brooklyn               NY           11205                         1/31/2018                     X                                                            $3,652.08
Preventive Diagnostics, Inc.                   12 Spencer Street                                                                     Brooklyn               NY           11205                         2/28/2018                     X                                                            $6,383.15
Preventive Diagnostics, Inc.                   12 Spencer Street                                                                     Brooklyn               NY           11205                         3/31/2018                     X                                                            $2,323.54
Preventive Diagnostics, Inc.                   12 Spencer Street                                                                     Brooklyn               NY           11205                         4/30/2018                     X                                                            $4,604.03
Preventive Diagnostics, Inc.                   12 Spencer Street                                                                     Brooklyn               NY           11205                         5/31/2018                     X                                                            $1,871.70
Preventive Diagnostics, Inc.                   12 Spencer Street                                                                     Brooklyn               NY           11205                         6/30/2018                     X                                                            $2,413.57
Preventive Diagnostics, Inc.                   12 Spencer Street                                                                     Brooklyn               NY           11205                         7/31/2018                     X                                                            $3,797.88
Preventive Diagnostics, Inc.                   12 Spencer Street                                                                     Brooklyn               NY           11205                         8/31/2018                     X                                                             $955.71
Preventive Diagnostics, Inc.                   12 Spencer Street                                                                     Brooklyn               NY           11205                         9/30/2018                     X                                                            $2,110.33
Preventive Diagnostics, Inc.                   12 Spencer Street                                                                     Brooklyn               NY           11205                        10/31/2018                     X                                                            $1,467.57




                                                                                                                10 of 12
                                                                     Case 8-19-76270-ast        Doc 22     Filed 10/16/19       Entered 10/16/19 10:53:56


                                                                              In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                                         Case No. 19-76270
                                                                                Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                   Contingent
                                                                                                                                                                                               Date Debt was




                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                             Incurred, Basis for
                              Creditor Name                            Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                        11/30/2018                     X                                                        $1,802.92
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                        12/31/2018                     X                                                         $749.15
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         1/31/2019                     X                                                        $2,206.20
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         2/28/2019                     X                                                        $4,438.31
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         3/31/2019                     X                                                        $3,265.95
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         4/30/2019                     X                                                        $3,375.56
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         5/31/2019                     X                                                        $3,514.20
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         6/30/2019                     X                                                        $1,929.56
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         7/31/2019                     X                                                        $1,273.28
Preventive Diagnostics, Inc.                  12 Spencer Street                                                                   Brooklyn               NY           11205                         8/31/2019                     X                                                        $3,546.59
Purchase Power                                P.O. Box 371874                                                                     Pittsburgh             PA           15250-7874                     9/8/2019                     X                                                         $576.23
Purchase Power                                P.O. Box 371874                                                                     Pittsburgh             PA           15250-7874                    10/7/2019                     X                                                         $521.57
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman                NY           10982                          3/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman                NY           10982                          4/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman                NY           10982                          5/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman                NY           10982                          6/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman                NY           10982                          7/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman                NY           10982                          8/1/2019                     X                                                           $59.00
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman                NY           10982                          9/1/2019                     X                                                           $19.67
Reqqer, LLC                                   321 Route 59 #356                                                                   Tallman                NY           10982                         10/1/2019                     X                                                           $59.00
Respiratory Services of WNY, Inc.             80 French Rd.                                                                       Cheektowaga            NY           14227                         7/23/2019                     X                                                         $168.53
Roswell Park Cancer Institute                 Dept. 821 P.O. Box 8000                                                             Buffalo                NY           14267                        12/30/2016                     X                                                         $562.93
Roswell Park Cancer Institute                 Dept. 821 P.O. Box 8000                                                             Buffalo                NY           14267                         9/21/2017                     X                                                         $113.20
Roswell Park Cancer Institute                 Dept. 821 P.O. Box 8000                                                             Buffalo                NY           14267                         3/15/2018                     X                                                           $48.67
Roswell Park Cancer Institute                 Dept. 821 P.O. Box 8000                                                             Buffalo                NY           14267                         6/22/2018                     X                                                           $84.66
Roswell Park Cancer Institute                 Dept. 821 P.O. Box 8000                                                             Buffalo                NY           14267                         9/28/2018                     X                                                         $275.87
Roswell Park Cancer Institute                 Dept. 821 P.O. Box 8000                                                             Buffalo                NY           14267                        12/17/2018                     X                                                         $364.09
Roswell Park Cancer Institute                 Dept. 821 P.O. Box 8000                                                             Buffalo                NY           14267                         1/28/2019                     X                                                           $59.57
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York               NY           10022                        10/18/2018                     X                                                        $2,374.50
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York               NY           10022                        11/20/2018                     X                                                        $1,506.97
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York               NY           10022                        12/14/2018                     X                                                         $383.25
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York               NY           10022                         1/18/2019                     X                                                        $1,347.37
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York               NY           10022                         1/23/2019                     X                                                         $842.50
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York               NY           10022                         3/18/2019                     X                                                         $358.10
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York               NY           10022                         5/21/2019                     X                                                         $812.50
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York               NY           10022                         6/14/2019                     X                                                        $1,954.50
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York               NY           10022                         7/19/2019                     X                                                        $7,639.69
Schwartz Sladkus Reich Greenberg Atlas        444 Madison Avenue, 6th Floor                                                       New York               NY           10022                         8/19/2019                     X                                                        $4,981.00
Sherwin Williams                              141 Buffalo Street                                                                  Hamburg                NY           14075                         9/10/2019                     X                                                         $143.06
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         9/30/2017                     X                                                        $1,881.39
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                        10/31/2017                     X                                                        $2,245.71
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                        11/30/2017                     X                                                        $1,884.66
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                        12/31/2017                     X                                                        $2,027.12
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         1/31/2018                     X                                                        $2,318.57
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         2/28/2018                     X                                                        $2,106.51
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         3/31/2018                     X                                                        $2,172.84
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         5/31/2018                     X                                                        $2,616.54
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         6/30/2018                     X                                                        $2,099.98
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         7/31/2018                     X                                                        $2,689.41
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         8/31/2018                     X                                                        $2,318.57
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         9/30/2018                     X                                                        $2,440.37
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                        10/31/2018                     X                                                        $2,513.23
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                        11/30/2018                     X                                                        $2,197.86
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                        12/31/2018                     X                                                        $2,724.21
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         1/31/2019                     X                                                        $2,693.76
SolaMed 02, LLC                               5308-13th Ave.                                                                      Brooklyn               NY           11219                         2/28/2019                     X                                                        $2,319.66
Southtowns Business Centre, Inc.              227 Thorn Avenue                                                                    Orchard Park           NY           14127                          7/1/2019                     X                                                         $700.00
Southtowns Business Centre, Inc.              227 Thorn Avenue                                                                    Orchard Park           NY           14127                          8/1/2019                     X                                                         $700.00
Southtowns Business Centre, Inc.              227 Thorn Avenue                                                                    Orchard Park           NY           14127                          9/1/2019                     X                                                         $233.33
Springville Pharmacy Infusion                 15723 Collections Center Dr.                                                        Chicago                IL           60693-0157                    5/11/2018                     X                                                        $5,130.00
Sysco Frozen Foods                            24500 Northwest Fwy.                                                                Cypress                TX           77429                         9/13/2019                     X                                                           $77.12
Sysco Frozen Foods                            24500 Northwest Fwy.                                                                Cypress                TX           77429                         9/18/2019                     X                                                        $2,702.62




                                                                                                             11 of 12
                                                                     Case 8-19-76270-ast       Doc 22     Filed 10/16/19       Entered 10/16/19 10:53:56


                                                                             In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                                        Case No. 19-76270
                                                                               Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                  Contingent
                                                                                                                                                                                              Date Debt was




                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                            Incurred, Basis for
                               Creditor Name                          Address1                                  Address2                   City              State        Zip     Country         Claim                                                                             Total Claim
Sysco Frozen Foods                             24500 Northwest Fwy.                                                              Cypress                TX           77429                         9/20/2019                     X                                                        $6,690.87
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                    7/24/2019                     X                                                        $6,133.20
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                    7/26/2019                     X                                                        $5,411.04
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                    7/30/2019                     X                                                          -$53.30
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                    7/31/2019                     X                                                        $5,384.85
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                     8/2/2019                     X                                                        $3,742.58
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                     8/6/2019                     X                                                          -$69.64
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                     8/7/2019                     X                                                        $6,621.13
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                     8/9/2019                     X                                                        $5,471.59
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                    8/14/2019                     X                                                        $6,626.74
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                    8/16/2019                     X                                                        $4,138.54
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                    8/21/2019                     X                                                        $4,959.58
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                    8/23/2019                     X                                                        $5,292.51
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                    8/24/2019                     X                                                           $14.73
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                    8/28/2019                     X                                                        $4,858.14
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                    8/30/2019                     X                                                        $5,146.37
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                     9/4/2019                     X                                                        $4,952.84
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                     9/5/2019                     X                                                          $130.13
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                     9/6/2019                     X                                                        $4,617.63
Sysco Frozen Foods                             800 Allen Street                                                                  Jamestown              NY           14702-0160                    9/10/2019                     X                                                          -$23.79
Terrace View                                   462 Grider St.                                                                    Buffalo                NY           14215                          5/2/2018                     X                                                        $1,593.70
Thomson Reuters-West                           Payment Center                                                                    Carol Stream           IL           60197-6292                     4/4/2018                     X                                                          $325.50
Thomson Reuters-West                           Payment Center                                                                    Carol Stream           IL           60197-6292                     4/4/2019                     X                                                          $333.95
Time Warner                                    P.O. Box 223085                                                                   Pittsburgh             PA           15251-2085                     9/1/2019                     X                                                          $456.55
Transworld Systems, Inc.                       P.O. Box 5505                                                                     Carol Stream           IL           60197-5505                    2/28/2018                     X                                                          $100.00
Trinity Medical WNY, PC                        P.O. Box 603                                                                      Buffalo                NY           14240                         8/20/2018                     X                                                          $159.45
Trinity Medical WNY, PC                        P.O. Box 603                                                                      Buffalo                NY           14240                         8/31/2018                     X                                                          $610.93
TwinMed LLC                                    P.O. Box 847340                                                                   Los Angeles            CA           90084                         8/26/2019                     X                                                          $395.85
TwinMed LLC                                    P.O. Box 847340                                                                   Los Angeles            CA           90084                         8/30/2019                     X                                                          $157.73
TwinMed LLC                                    P.O. Box 847340                                                                   Los Angeles            CA           90084                         8/31/2019                     X                                                       $14,840.29
TwinMed LLC                                    P.O. Box 847340                                                                   Los Angeles            CA           90084                          9/4/2019                     X                                                        $1,724.15
TwinMed LLC                                    P.O. Box 847340                                                                   Los Angeles            CA           90084                          9/6/2019                     X                                                           $14.32
TwinMed LLC                                    P.O. Box 847340                                                                   Los Angeles            CA           90084                          9/9/2019                     X                                                          $218.46
TwinMed LLC                                    P.O. Box 847340                                                                   Los Angeles            CA           90084                         9/10/2019                     X                                                          $697.09
TwinMed LLC                                    P.O. Box 847340                                                                   Los Angeles            CA           90084                         9/11/2019                     X                                                          $366.72
U & S Services Inc.                            95 Stark St.                                                                      Tonawanda              NY           14150                         1/18/2019                     X                                                          $920.03
U & S Services Inc.                            95 Stark St.                                                                      Tonawanda              NY           14150                         1/22/2019                     X                                                          $108.75
U & S Services Inc.                            95 Stark St.                                                                      Tonawanda              NY           14150                         1/29/2019                     X                                                          $804.75
U & S Services Inc.                            95 Stark St.                                                                      Tonawanda              NY           14150                         3/15/2019                     X                                                          $217.50
U & S Services Inc.                            95 Stark St.                                                                      Tonawanda              NY           14150                         4/12/2019                     X                                                          $489.37
U & S Services Inc.                            95 Stark St.                                                                      Tonawanda              NY           14150                         5/10/2019                     X                                                          $706.88
U.S. Department Of Education                   P.O. Box 790356                                                                   St. Louis              MO           63179-0356                    10/5/2019                     X                                                           $46.78
United Healthcare                              Dept. CH 10151                                                                    Palatine               IL           60055                         1/29/2018                     X                                                        $2,231.86
United Healthcare                              Dept. CH 10151                                                                    Palatine               IL           60055                         5/23/2019                     X                                                        $2,856.00
US Postage Meter Center, Inc                   P.O. Box 800848                                                                   Santa Clarita          CA           91380                          8/7/2019                     X                                                          $241.67
Visiting Nurse Service of NY                   VNSNY CHOICE Claims Dept                                                          Scranton               PA           18505                         8/13/2018                     X                                                        $1,502.86
VNSNY Choice                                   P.O. Box 4498                                                                     Scranton               PA           18505                         11/9/2018                     X                                                          $211.04
W.G. Arthur Co., Inc.                          6471 West Quaker Street                                                           Orchard Park           NY           14127                         5/25/2019                     X                                                          $403.11
W.G. Arthur Co., Inc.                          6471 West Quaker Street                                                           Orchard Park           NY           14127                         6/25/2019                     X                                                          $473.28
W.G. Arthur Co., Inc.                          6471 West Quaker Street                                                           Orchard Park           NY           14127                         7/25/2019                     X                                                          $741.98
W.G. Arthur Co., Inc.                          6471 West Quaker Street                                                           Orchard Park           NY           14127                         8/25/2019                     X                                                          $246.22
Western New York MRI, LLP                      P.O. Box 8000714                                                                  Buffalo                NY           14267-0002                    8/30/2017                     X                                                           $42.33
                                                                                                                                                                                                                                                  Total:                              $9,641,640.01




                                                                                                            12 of 12
                      Case 8-19-76270-ast                            Doc 22   Filed 10/16/19     Entered 10/16/19 10:53:56


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76270
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                          See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                                                           Case 8-19-76270-ast       Doc 22     Filed 10/16/19       Entered 10/16/19 10:53:56


                                                                                                   In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                                                              Case No. 19-76270
                                                                                                           Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                                                        Description of Contract or Lease and   Date of Contract or
            Counterparty Name                              Address1                                     Address2                                   Address3                     City     State     Zip      Country         Nature of Debtor's Interest        Lease
6060 ARMOR ROAD LLC                        ATTN: GENERAL COUNSEL                       6380 WILSHIRE BOULEVARD                        SUITE 1106                         LOS ANGELES     CA    90048                  REGULATORY AGREEMENT FOR                               6/1/11
                                                                                                                                                                                                                      MULTIFAMILY HOUSING PROJECTS
6060 ARMOR ROAD LLC                        ATTN: GENERAL COUNSEL                       6380 WILSHIRE BOULEVARD                        SUITE 1106                         LOS ANGELES     CA    90048                  LEAN RIDER TO REGULATORY
                                                                                                                                                                                                                      AGREEMENT FOR MULTIFAMILY
                                                                                                                                                                                                                      HOUSING PROJECTS
6060 ARMOR ROAD LLC                        C/O THE ARBA GROUP, INC.                    ATTN: IRA SMEDRA                               6380 WILSHIRE BOULEVARD,           LOS ANGELES     CA    90048                  LEASE: BUILDING AND LAND                              6/7/07
                                                                                                                                      SUITE 800
ALL STATE FIRE EQUIPMENT OF WNY LLC        ATTN: GENERAL COUNSEL                       400 MINERAL SPRINGS ROAD                                                          WEST SENECA     NY    14224                  SETTLEMENT AGREEMENT                               3/13/2019
AMERICAN HEALTH TECH INC                   ATTN: GENERAL COUNSEL                       805 SOUTH WHEATLEY STREET                      SUITE 600                          RIDGELAND       MS    39157                  SERVICE CONTRACT                                      6/1/07
ARBOR PARK 2806, LLC                       C/O HARTER SECREST & EMERY LLP              ATTN: GENERAL COUNSEL                          1600 BAUCH AND LOMB PLACE          ROCHESTER       NY    14604-2711             SETTLEMENT AGREEMENT                               7/11/2019
BEILS INFORMATION TECHNOLOGY SYSTEMS                                                                                                                                                                                  SERVICE CONTRACT                                     4/28/19
CORPORATION                                ATTN: GENERAL COUNSEL                       1201 INDIAN CHURCH ROAD                                                           BUFFALO         NY    14224-1383
BILLIT ACCOUNTING & INFORMATION                                                                                                                                                                                       SERVICE CONTRACT                                      6/1/07
TECHNOLOGY LLC                             ATTN: GENERAL COUNSEL                       300 GLEED AVENUE                                                                  EAST AURORA     NY    14052
BILLIT ACCOUNTING & INFORMATION                                                                                                                                                                                       LICENSING AGREEMENT                                  6/23/07
TECHNOLOGY LLC                             ATTN: GENERAL COUNSEL                       300 GLEED AVENUE                                                                  EAST AURORA     NY    14052
HEALTH SYSTEM SERVICES, LTD                ATTN: ROBERT A. MINICUCCI, SR., PRESIDENT   6867 WILLIAMS ROAD                                                                NIAGARA FALLS   NY    14304                  SERVICE CONTRACT                                      4/4/16
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER         NY    14680                  SERVICE CONTRACT                                      6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER         NY    14680                  SERVICE CONTRACT                                      6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER         NY    14680                  SERVICE CONTRACT                                      6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER         NY    14680                  SERVICE CONTRACT                                      6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER         NY    14680                  SERVICE CONTRACT                                      6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER         NY    14680                  SERVICE CONTRACT                                      6/1/17
ICIRCLE SERVICES OF THE FINGER LAKES INC   ATTN: GENERAL COUNSEL                       860 HARD ROAD                                                                     WEBSTER         NY    14680                  SERVICE CONTRACT                                      6/1/17
INTEGRA SCRIPTS LLC                        ATTN: GENERAL COUNSEL                       160 AIRPORT ROAD                                                                  LAKEWOOD        NJ    08701                  SOFTWARE LICENSING AGREEMENT                        8/7/2017
JAMESTOWN PSYCHIATRIC, PC                  ATTN: GENERAL COUNSEL                       305 EAST FAIRMOUNT AVENUE                                                         LAKEWOOD        NY    14750                  SERVICE CONTRACT                                   7/10/2019
KRYSTAL KLEAR WATER CENTERS OF BUFFALO     ATTN: GENERAL COUNSEL                       8828 MAIN STREET                                                                  WILLIAMSVILLE   NY    14221                  LEASE: EQUIPMENT                         Not dated
LIGHTOWER FIBER NETWORKS                   ATTN: GENERAL COUNSEL                       PO BOX 27135                                                                      NEW YORK        NY    10087-7135             SERVICE CONTRACT                                  10/27/2016
LIGHTOWER FIBER NETWORKS                   ATTN: GENERAL COUNSEL                       80 CENTRAL STREET                                                                 BOXBOROUGH      MA    01719                  SERVICE CONTRACT                                  10/27/2016
LIGHTOWER FIBER NETWORKS I LLC             ATTN: GENERAL COUNSEL                       PO BOX 27135                                                                      NEW YORK        NY    10087-7135             SERVICE CONTRACT                                  10/27/2016
LIGHTOWER FIBER NETWORKS I LLC             ATTN: GENERAL COUNSEL                       PO BOX 27135                                                                      NEW YORK        NY    10087-7135             SERVICE CONTRACT                                  10/27/2016
                                                                                                                                                                                                                      FINANCE AGREEMENT (SECURED
MEDLINE INDUSTRIES INC                     ATTN: GENERAL COUNSEL                       3 FINGER LAKES DRIVE                                                              NORTHFIELD      IL    60093                  LENDERS, BONDS, MORTGAGES, ETC.)                   8/10/2018
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK       NY    11374                  SERVICE CONTRACT                                     5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK       NY    11374                  SERVICE CONTRACT                                     5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK       NY    11374                  SERVICE CONTRACT                                     5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK       NY    11374                  SERVICE CONTRACT                                     5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK       NY    11374                  SERVICE CONTRACT                                     5/15/17
D/B/A FIDELIS CARE NEW YORK
NEW YORK STATE CATHOLIC HEALTH PLAN INC    ATTN: GENERAL COUNSEL                       95-25 QUEENS BOULEVARD                                                            REGO PARK       NY    11374                  SERVICE CONTRACT                                     5/15/17
D/B/A FIDELIS CARE NEW YORK
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                                PALM CITY       FL    34990                  LICENSING AGREEMENT                         2/1/16
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                                PALM CITY       FL    34990                  LICENSING AGREEMENT                        2/11/16
OPTIMA HEALTHCARE SOLUTIONS LLC            ATTN: STEPHAN C. MACKIE                     4229 SOUTHWEST HIGH MEADOWS AVENUE                                                PALM CITY       FL    34990                  LICENSING AGREEMENT                        2/13/16
ORCHARD PARK 6060, LLC                     C/O HARTER SECREST & EMERY LLP              ATTN: GENERAL COUNSEL                          1600 BAUCH AND LOMB PLACE          ROCHESTER       NY    14604-2711             SETTLEMENT AGREEMENT                     7/11/2019
OTIS ELEVATOR COMPANY                      ATTN: GENERAL COUNSEL                       354 SONWIL DRIVE                                                                  BUFFALO         NY    14225                  SERVICE CONTRACT                         10/1/2012
PATIENT 1787                               ADDRESS ON FILE                                                                                                                                                            ADMISSION AGREEMENT             6/6/2019
PREVENTIVE DIAGNOSTICS INC                 ATTN: GENERAL COUNSEL                       544 PARK AVENUE                                                                   BROOKLYN        NY    11205                  SERVICE CONTRACT                           7/25/12
SULLIVAN PARK 301, LLC                     C/O HARTER SECREST & EMERY LLP              ATTN: GENERAL COUNSEL                          1600 BAUCH AND LOMB PLACE          ROCHESTER       NY    14604-2711             SETTLEMENT AGREEMENT                     7/11/2019
THE PARK ASSOCIATES INC                    ATTN: GENERAL COUNSEL                       1181 QUAKER ROAD                                                                  EAST AURORA     NY    14052                  LICENSING AGREEMENT                        6/23/07
THREE RIVERS 101, LLC                      C/O HARTER SECREST & EMERY LLP              ATTN: GENERAL COUNSEL                          1600 BAUCH AND LOMB PLACE          ROCHESTER       NY    14604-2711             SETTLEMENT AGREEMENT                     7/11/2019
TIME WARNER CABLE ENTERPRISES LLC          ATTN: GENERAL COUNSEL                       2620 WEST HENRIETTA ROAD                                                          ROCHESTER       NY    14623                  SERVICE AND MARKETING AGREEMENT            9/12/16
                                                                                                                                                                                                                      FOR 6060 ARMOR DUELLS ROAD

TIME WARNER CABLE ENTERPRISES LLC          ATTN: GENERAL COUNSEL                       2620 WEST HENRIETTA ROAD                                                          ROCHESTER       NY    14623                  EASEMENT AND MEMORANDUM OF                           9/12/16
                                                                                                                                                                                                                      AGREEMENT FOR 6060 ARMOR DUELLS
                                                                                                                                                                                                                      ROAD
US DEPARTMENT OF HOUSING AND URBAN         ATTN: GENERAL COUNSEL                       465 MAIN STREET                                LAFAYETTE COURT, 22ND FLOOR BUFFALO                NY    14203-1780             LEASE: BUILDING AND LAND                              6/9/11
DEVELOPMENT
US DEPARTMENT OF HOUSING AND URBAN         ATTN: DIANE SCHWACH                         465 MAIN STREET                                                                   BUFFALO         NY    14202                  LEASE: BUILDING AND LAND                              6/1/11
DEVELOPMENT
VILLAGE PARK 4540, LLC                     C/O HARTER SECREST & EMERY LLP              ATTN: GENERAL COUNSEL                          1600 BAUCH AND LOMB PLACE          ROCHESTER       NY    14604-2711             SETTLEMENT AGREEMENT                               7/11/2019
WESCOM SOLUTIONS INC                       ATTN: GENERAL COUNSEL                       6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA     ON    L5N 8E9    CANADA      SERVICE CONTRACT                                     9/13/15
WESCOM SOLUTIONS INC                       ATTN: GENERAL COUNSEL                       6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA     ON    L5N 8E9    CANADA      SERVICE CONTRACT                                     9/13/15




                                                                                                                                    1 of 2
                                                                Case 8-19-76270-ast       Doc 22     Filed 10/16/19       Entered 10/16/19 10:53:56


                                                                        In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                                   Case No. 19-76270
                                                                                Schedule G: Executory Contracts and Unexpired Leases

                                                                                                                                                                                            Description of Contract or Lease and   Date of Contract or
             Counterparty Name                   Address1                    Address2                                  Address3                      City   State       Zip     Country         Nature of Debtor's Interest        Lease
WESCOM SOLUTIONS INC             ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA      SERVICE CONTRACT                                      9/13/15
WESCOM SOLUTIONS INC             ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA      SERVICE CONTRACT                                      9/13/15
WESCOM SOLUTIONS INC             ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA      SERVICE CONTRACT                                      7/29/15
WESCOM SOLUTIONS INC             ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA      SERVICE CONTRACT                                    11/12/15
WESCOM SOLUTIONS INC             ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA      SERVICE CONTRACT                                    12/30/15
WESCOM SOLUTIONS INC D/B/A                                                                                                                                                                SERVICE CONTRACT                                      9/13/15
POINTCLICKCARE                   ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA
WESCOM SOLUTIONS INC D/B/A                                                                                                                                                                SERVICE CONTRACT                                     9/13/15
POINTCLICKCARE                   ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA   ON      L5N 8E9   CANADA
WESCOM SOLUTIONS INC. DBA AS                                                                                                                                                              SERVICE CONTRACT                                     1/28/15
POINTCLICKCARE                   ATTN: GENERAL COUNSEL      6975 CREDITVIEW ROAD                           UNIT 4                             MISSISSAUGA   ON      L5N 8E9    CANADA
ZOLL SERVICES LLC                ATTN: GENERAL COUNSEL      121 GAMMA DRIVE                                                                   PITTSBURGH    PA      15238-2919            SERVICE CONTRACT                                     5/23/18




                                                                                                         2 of 2
                      Case 8-19-76270-ast                            Doc 22   Filed 10/16/19     Entered 10/16/19 10:53:56


 Fill in this information to identify the case:

 Debtor name         Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)         19-76270
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      See Schedule H                                                                                                         D
             Attachment                                                                                                             E/F
                                                                                                                                    G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                                                                     Case 8-19-76270-ast        Doc 22    Filed 10/16/19      Entered 10/16/19 10:53:56


                                                                                             In re Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                                                                                                        Case No. 19-76270
                                                                                                                      Schedule H: CoDebtors




                             Name of Codebtor                              Address1              Address2          Address3     Address4         City         State        Zip     Country               Name of Creditor                Applicable Schedules (D, E/F, G)
Absolut at Orchard Brooke, LLC                                       2 Bergen Turnpike                                                     Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut at Orchard Brooke, LLC                                       6300 Wilshire Blvd   Suite 1800                                       Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Allegany, LLC       Chip Woelper         1422 Clarkview Road                              Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Allegany, LLC       2 Bergen Turnpike                                                     Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Allegany, LLC       6300 Wilshire Blvd   Suite 1800                                       Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC    Chip Woelper         1422 Clarkview Road                              Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC    2 Bergen Turnpike                                                     Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC    6300 Wilshire Blvd   Suite 1800                                       Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Gasport, LLC        Chip Woelper         1422 Clarkview Road                              Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Gasport, LLC        2 Bergen Turnpike                                                     Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Gasport, LLC        6300 Wilshire Blvd   Suite 1800                                       Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC   Chip Woelper         1422 Clarkview Road                              Baltimore         MD       21209-0000             Capital Finance LLC Claim - Acct 0003   D
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC   2 Bergen Turnpike                                                     Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC   6300 Wilshire Blvd   Suite 1800                                       Los Angeles       CA       90048                  The ARBA Group, Inc.                    D
Absolut Center for Nursing and Rehabilitation at Westfield, LLC      2 Bergen Turnpike                                                     Ridgefield Park   NJ       07660                  Specialty RX                            D
Absolut Center for Nursing and Rehabilitation at Westfield, LLC      6300 Wilshire Blvd   Suite 1800                                       Los Angeles       CA       90048                  The ARBA Group, Inc.                    D




                                                                                                                              1 of 1
                    Case 8-19-76270-ast                 Doc 22         Filed 10/16/19            Entered 10/16/19 10:53:56




Fill in this information to identify the case:

Debtor name         Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC

United States Bankruptcy Court for the:     EASTERN DISTRICT OF NEW YORK

Case number (if known)     19-76270
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       October 16, 2019                X /s/ Michael Wyse
                                                           Signature of individual signing on behalf of debtor

                                                            Michael Wyse
                                                            Printed name

                                                            Chief Restructuring Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
